Exhibit 10.1

THIS DOCUMENT HAS

BEEN PREPARED BY AND

SHOULD BE RETURNED TO:

LeeAnn W. Aldridge

Hunter, Maclean, Exley & Dunn, P.C.

Post Office Box 9848

Savannah, Georgia 31412-0048

THIS DOCUMENT WAS DRAWN OUT OF STATE

DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES,

SECURITY AGREEMENT AND FIXTURE FILING

(COLLATERAL INCLUDES FIXTURES)

THIS DEED OF TRUST, ASSIGNMENT OF RENTS AND LEASES, SECURITY AGREEMENT AND
FIXTURE FILING (this “Deed of Trust”) is made as of January 30, 2006 among
JAMESON INNS FINANCING 02, LP, a Georgia limited partnership, whose address is
41 Perimeter Center East, Suite 400, Atlanta, Georgia 30346 (“Borrower”), LEEANN
W. ALDRIDGE (or any successor or substitute appointed and designated as herein
provided from time to time acting hereunder, being referred to herein as
“Trustee”), whose address is Hunter, Maclean, Exley & Dunn, PC, 200 East Saint
Julian Street, Savannah, Georgia 31401, and for the benefit of GE CAPITAL
FRANCHISE FINANCE CORPORATION, a Delaware corporation (“Lender”), whose address
is 17207 N. Perimeter Drive, Scottsdale, Arizona 85255.

PRELIMINARY STATEMENT:

The capitalized terms used in this Deed of Trust, if not elsewhere defined
herein, are defined as indicated in Article I. Borrower holds the fee simple
interest in the Premises, subject to the Permitted Exceptions. Borrower is
executing this Deed of Trust for the purpose of granting the interest of
Borrower in and to the Trust Estate (as defined in the Granting Clauses below)
as security for the payment of the Obligations. The Trust Estate shall be and
remain subject to the lien of this Deed of Trust and shall constitute security
for the Obligations so long as the Obligations shall remain outstanding.

GRANTING CLAUSES:

Borrower, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, by
these presents does hereby create a security interest in, mortgage, grant,
bargain, sell, assign, pledge, give, transfer, set over and convey unto Trustee
and to its successors and assigns IN TRUST WITH POWER OF SALE AND RIGHT OF
ENTRY, for the benefit and security of Lender and its successors and assigns,
all of Borrower’s estate, right, title and interest in, to and under any and all
of the following property (the “Trust Estate”), whether now owned or hereafter
acquired, subject only to the Permitted Exceptions:

Rents and Derivative Interests

The Premises, all rents, room rents, accounts, accounts receivable, receipts,
issues, profits, royalties, income and other benefits derived from the property
comprising the Premises and the Personal Property (as defined below) or any
portion thereof , including, without limitation, any of the foregoing

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

1



--------------------------------------------------------------------------------

which may arise from any food and beverage service facilities (but not including
tips and gratuities received by employees, the receipts of licensees,
concessionaires, and any other third parties, or rebates and refunds) and from
the use, licensing, leasing or letting of hotel rooms and suites, ballrooms,
banquet halls, conference facilities, parking facilities, retail facilities,
sports or health facilities, and any other sums received or receivable under any
lease, sublease, license or rental agreement or in connection with the operation
of any business or enterprise (including, but not limited to, a hotel business)
conducted on the Premises, in whatever form (including, but not limited to,
cash, checks and debit and credit card slips and payments), and all rights to
receive the same(collectively, the “Rents”); all leases or subleases covering
the Premises and the Personal Property or any portion thereof now or hereafter
existing or entered into including but not limited to the Master Lease between
Grantor and Kitchin Hospitality, LLC dated January 27, 2006 (the “Master Lease”)
(collectively, “Leases” and individually, a “Lease”), including, without
limitation, all cash or security deposits, advance rentals and deposits or
payments of similar nature and all guaranties relating to the Leases; all
options to purchase or lease the Premises and the Personal Property or any
portion thereof or interest therein, and any greater estate in the Premises and
the Personal Property or any portion thereof; all interests, estate or other
claims, both in law and in equity, with respect to the Premises and the Personal
Property or any portion thereof; all easements, rights-of-way and rights used in
connection therewith or as a means of access thereto, and all tenements,
hereditaments and appurtenances thereof and thereto, and all water rights and
shares of stock evidencing the same; all land lying within the right-of-way of
any street, open or proposed, adjoining the Premises and any and all sidewalks,
alleys and strips and gores of land adjacent to or used in connection with the
Premises;

Personal Property

All tangible personal property now or at any time hereafter located on or at the
Premises or used in connection therewith, including, without limitation, all
machinery, appliances, furniture, equipment and inventory (the “Personal
Property”);

Intangibles

All existing and future accounts, contract rights, including, without
limitation, with respect to equipment leases, general intangibles, files, books
of account, agreements, franchise, license and/or area development agreements,
distributor agreements, management agreements, operating agreements, Indemnity
Agreements, permits, licenses and certificates necessary or desirable in
connection with the acquisition, ownership, leasing, construction, operation,
servicing or management of the property comprising the Premises and the Personal
Property or any portion thereof, whether now existing or entered into or
obtained after the date hereof, all existing and future names under or by which
the property comprising the Premises and the Personal Property or any portion
thereof may at any time be operated or known, all rights to carry on business
under any such names or any variant thereof, and all existing and future
telephone numbers and listings, advertising and marketing materials, trademarks
and good will in any way relating to the property comprising the Premises and
the Personal Property or any portion thereof; and

Claims and Awards

All the claims or demands with respect to the Premises and the Personal Property
or any portion thereof, including, without limitation, claims or demands with
respect to the proceeds of insurance in effect with respect thereto, claims
under any indemnity agreement, including, without limitation, any indemnity
agreement executed for the benefit of the Premises and the Personal Property or
any portion thereof with respect to Hazardous Materials or USTs, and any and all
awards made for the taking by eminent domain, or by any proceeding or purchase
in lieu thereof, of the whole or any part of the Premises and the Personal
Property, including, without limitation, any awards resulting from a change of
grade of streets and awards for severance damages.

The Trust Estate shall include all products and proceeds of the foregoing
property.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

2



--------------------------------------------------------------------------------

TO HAVE AND TO HOLD the Trust Estate hereby granted or mortgaged or intended to
be granted or mortgaged, unto Trustee, and its successors in trust and assigns,
upon the terms, provisions and conditions set forth herein.

THIS DEED OF TRUST SHALL SECURE THE FOLLOWING INDEBTEDNESS AND OBLIGATIONS (the
“Obligations”):

(i) Payment of indebtedness evidenced by the Note together with all extensions,
renewals, amendments and modifications thereof;

(ii) Payment of all other indebtedness and other sums, with interest thereon,
which may be owed under, and performance of all other obligations and covenants
contained in, any Loan Document (other than the Environmental Indemnity
Agreement), together with any other instrument given to evidence or further
secure the payment and performance of any obligation secured hereby or thereby;
and

(iii) Payment of all indebtedness and other sums, with interest thereon, which
may be owed under, and performance of all other obligations and covenants
contained in any Other Agreement, together with any other instrument given to
evidence or further secure the payment and performance of any obligation secured
thereby.

It is the intention of the parties hereto that the Trust Estate shall secure all
of the Obligations presently or hereafter owed, and that the priority of the
security interest created by this Deed of Trust for all such Obligations shall
be controlled by the time of proper recording of this Deed of Trust. In
addition, this Deed of Trust shall also secure unpaid balances of advances made
with respect to the Trust Estate for the payment of taxes, assessments,
insurance premiums, costs or any other advances incurred for the protection of
the Trust Estate, together with interest thereon until paid at the Default Rate,
all as contemplated in this Deed of Trust, all of which shall constitute a part
of the Obligations. This paragraph shall serve as notice to all persons who may
seek or obtain a lien on the Trust Estate subsequent to the date of recording of
this Deed of Trust, that until this Deed of Trust is released, any debt owed
Lender by Borrower, including advances made subsequent to the recording of this
Deed of Trust, shall be secured with the priority afforded this Deed of Trust as
recorded. It is the intention of the parties hereto that this Deed of Trust is
made and executed to comply with the provisions of N.C. Gen. Stat. § 45-67
et seq. and shall secure any and all present and future obligations which
Borrower may now or hereafter incur pursuant to the Note and Other Notes,
including increases in the principal balance thereof as the result of “Negative
Amortization.” The amount of present obligations of Borrower to Lender secured
hereby is the sum of $1,235,000.00 as of the date hereof. The maximum principal
amount including present and future obligations, which may be secured hereby at
any one time is $2,470,000.00. The period within which such future obligations
may be incurred is the period from the date hereof and extending for 15 years
from the date hereof. Pursuant to N.C. Gen. Stat. § 45-68(2), Borrower and
Lender agree that at the time any such future obligation due to Negative
Amortization is incurred it shall not be necessary for such obligation to be
evidenced by any written instrument or notation signed by Borrower or Lender
stipulating that such obligation is secured by this Deed of Trust.

Notwithstanding the foregoing or any other provisions of this Deed of Trust to
the contrary:

(x) in the event that the Loan becomes the subject of a Securitization,
Participation or Transfer, this Deed of Trust shall only secure indebtedness and
obligations relating to the Loan and any other loans between any of the Borrower
Parties on the one hand and any of the Lender Entities on the other hand which
are part of the same Loan Pool as the Loan; and

(y) in the event that any loans between any of the Borrower Parties on the one
hand and any of the Lender Entities on the other hand (other than the Loan)
become the subject of a Securitization, Participation or Transfer, this Deed of
Trust shall not secure any indebtedness and obligations relating to such loans
unless the Loan is part of the same Loan Pool as such loans.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

3



--------------------------------------------------------------------------------

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the Note and the other Loan
Documents are to be executed, delivered and secured and that the Trust Estate is
to be held and disposed of by Trustee, upon and subject to the provisions of
this Deed of Trust.

ARTICLE I

DEFINED TERMS

Section 1.01. Incorporation of Definitions. Initially capitalized terms not
otherwise defined in this Deed of Trust shall have the meanings set forth in
that certain Loan Agreement dated as of the date of this Deed of Trust between
Borrower and Lender, as the same may be amended from time to time (the “Loan
Agreement”).

Section 1.02. Additional Definitions. Unless the context otherwise specifies or
requires, the following terms shall have the meanings specified (such
definitions to be applicable equally to singular and plural nouns and verbs of
any tense):

“Environmental Indemnity Agreement” means that certain Environmental Indemnity
Agreement dated as of the date of this Deed of Trust executed by Borrower for
the benefit of Lender and such other parties as are identified in such agreement
with respect to the Premises, as the same may be amended from time to time.

“Event of Default” has the meaning set forth in Section 6.01.

“Improvements” means all buildings, fixtures and other improvements now or
hereafter located on the Land (whether or not affixed to the Land).

“Indemnified Parties” means Lender, Environmental Insurer and Trustee and any
person or entity who is or will have been involved in the origination of the
Loan, any person or entity who is or will have been involved in the servicing of
the Loan, any person or entity in whose name the encumbrance created by this
Deed of Trust is or will have been recorded, persons and entities who may hold
or acquire or will have held a full or partial interest in the Loan (including,
but not limited to, investors or prospective investors in any Securitization,
Participation or Transfer, as well as custodians, trustees and other fiduciaries
who hold or have held a full or partial interest in the Loan for the benefit of
third parties), as well as the respective directors, officers, shareholders,
partners, members, employees, lenders, agents, servants, representatives,
contractors, subcontractors, affiliates, subsidiaries, participants, successors
and assigns of any and all of the foregoing (including but not limited to any
other person or entity who holds or acquires or will have held a participation
or other full or partial interest in the Loan or the Trust Estate, whether
during the term of the Loan or as a part of or following a foreclosure of the
Loan and including, but not limited to, any successors by merger, consolidation
or acquisition of all or a substantial portion of Lender’s assets and business).

“Land” means the parcel or parcels of real estate legally described in Exhibit A
attached hereto, and all rights, privileges and appurtenances therewith.

“Lease” and “Leases” has the meaning set forth in the Granting Clause.

“Loan” means the loan made by Lender to Borrower, which is evidenced by the Note
and secured by this Deed of Trust.

“Loan Agreement” has the meaning set forth in Section 1.01.

“Net Award” has the meaning set forth in Section 4.01(b)(v).

“Net Insurance Proceeds” has the meaning set forth in Section 4.01(a)(iii).

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

4



--------------------------------------------------------------------------------

“Note” means the promissory note dated as of even date herewith in the amount of
$1,235,000.00 executed by Borrower and payable to Lender which is secured by
this Deed of Trust and any amendments, extensions or modifications thereof,
including, without limitation, any amendment and restatement of the Note as a
result of a prepayment contemplated by Section 9 of the Loan Agreement.

“Obligations” has the meaning set forth in the Granting Clause.

“Other Agreements” means, collectively, all agreements and instruments between,
among or by (1) any of the Borrower Parties, and, or for the benefit of, (2) any
of the Lender Entities, including, without limitation, promissory notes and
guaranties; provided, however, the term “Other Agreements” shall not include the
agreements and instruments defined in the Loan Agreement as the Loan Documents.

“Outstanding Obligations” has the meaning set forth in
Section 4.01(b)(iv)(x)(aa).

“Partial Taking” has the meaning set forth in Section 4.01(b)(ii).

“Personal Property” has the meaning set forth in the Granting Clause.

“Premises” means the Land and the Improvements.

“Rents” has the meaning set forth in the Granting Clause.

“Restoration” means the restoration, replacement or rebuilding of the Premises,
or any part thereof, as nearly as possible to its value, condition and character
immediately prior to any damage, destruction or Taking.

“State” means the State in which the Premises is located.

“Taking” has the meaning set forth in Section 4.01(b)(i).

“Total Taking” has the meaning set forth in Section 4.01(b)(ii).

“Trust Estate” has the meaning set forth in the Granting Clause.

“UCC” has the meaning set forth in Section 6.02(iii).

ARTICLE II

INCORPORATION OF REPRESENTATIONS, WARRANTIES AND COVENANTS OF BORROWER

The representations, warranties and covenants of Borrower set forth in the Loan
Agreement are incorporated by reference into this Deed of Trust as if stated in
full in this Deed of Trust. All representations and warranties as incorporated
herein shall be deemed to have been made as of the date of this Deed of Trust
and all representations, warranties and covenants incorporated herein shall
survive the execution and delivery of this Deed of Trust.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

5



--------------------------------------------------------------------------------

ARTICLE III

COVENANTS OF BORROWER

In addition to any covenants of Borrower set forth in the Loan Agreement or any
other Loan Document, Borrower hereby covenants to Lender and agrees as follows
until the Obligations are satisfied in full:

Section 3.01. Recording. Borrower shall, upon the execution and delivery hereof
and thereafter from time to time, take such actions as Lender may request to
cause this Deed of Trust, each supplement and amendment to such instrument and
financing statements with respect thereto and each instrument of further
assurance (collectively, the “Recordable Documents”) to be filed, registered and
recorded as may be required by law to publish notice and maintain the first lien
or security interest, as applicable, hereof upon the Trust Estate and to publish
notice of and protect the validity of the Recordable Documents. Borrower shall,
from time to time, perform or cause to be performed any other act and shall
execute or cause to be executed any and all further instruments (including
financing statements, continuation statements and similar statements with
respect to any of said documents) requested by Trustee for carrying out the
intention of, or facilitating the performance of, this Deed of Trust. Lender
shall be and is hereby irrevocably appointed the agent and attorney-in-fact of
Borrower to comply therewith (including the execution, delivery and filing of
such financing statements and other instruments), which appointment is coupled
with an interest; provided, however, Lender shall not exercise such power of
attorney unless Borrower has first failed to comply with this Section, and
provided, further, that this sentence shall not prevent any default in the
observance of this Section from constituting an Event of Default. To the extent
permitted by law, Borrower shall pay or cause to be paid recording taxes and
fees incident thereto and all expenses, taxes and other governmental charges
incident to or in connection with the preparation, execution, delivery or
acknowledgment of the Recordable Documents, any instruments of further assurance
and the Note.

Section 3.02. Use; Maintenance and Repair; Leases. (a) The Trust Estate shall be
used solely for the operation of a Permitted Concept in accordance with the
Master Lease and for no other purpose. Except as set forth below, and except
during periods when the Premises is untenantable by reason of fire or other
casualty or condemnation (provided, however, during all such periods while the
Premises is untenantable, Borrower shall strictly comply with the terms and
conditions of Section 4.01 of this Deed of Trust), Borrower shall at all times
while this Deed of Trust is in effect occupy the Trust Estate and diligently
operate its business on the Trust Estate. Borrower may cease diligent operation
of business at the Trust Estate for a period not to exceed 90 days and may do so
only once within any five-year period while this Deed of Trust is in effect. If
Borrower does discontinue operation as permitted by this Section, Borrower shall
(i) give written notice to Lender within 10 days after Borrower elects to cease
operation, (ii) provide adequate protection and maintenance of the Trust Estate
during any period of vacancy and (iii) pay all costs necessary to restore the
Trust Estate to its condition on the day operation of the business ceased at
such time as the Trust Estate is reopened for Borrower’s business operations or
other substituted use. Notwithstanding anything herein to the contrary, Borrower
shall pay monthly the principal and interest due under the Note during any
period in which Borrower discontinues operation. Borrower will be deemed to have
(i) occupied the Trust Estate by leasing the Trust Estate under the Master Lease
and (ii) operated its business at the Trust Estate by the business being
operated by the lessee under the Master Lease.

Borrower shall not, and shall not permit any tenant to, by itself or through any
lease or other type of transfer, convert the Premises to an alternative use
while this Deed of Trust is in effect without Lender’s consent, which consent
shall not be unreasonably withheld. Lender may consider any or all of the
following in determining whether to grant its consent, without being deemed to
be unreasonable: (i) whether the converted use will be consistent with the
highest and best use of the Trust Estate, and (ii) whether the converted use
will increase Lender’s risks or decrease the value of the Trust Estate.

(b) Borrower shall or shall cause lessee under the Master Lease to (i) maintain
the Trust Estate in good condition and repair, subject to reasonable and
ordinary wear and tear, free from actual or constructive waste, (ii) operate,
remodel, update and modernize the Trust Estate in accordance with those
standards adopted from time to time by Jameson Inns, Inc. on a system-wide basis
for Permitted Concepts, with such remodeling and modernizing being undertaken in
accordance with Jameson Inns, Inc.’s system-wide timing schedules for such
activities, and (iii) pay all operating costs of the Premises in the ordinary
course of business. Borrower shall not do or allow any tenant or other user of
the Premises to do any act that (1) materially increase the dangers to human
health or the environment, (2) poses an unreasonable risk of harm to any person
or entity (whether on or off the Premises), (3) impairs or is

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

6



--------------------------------------------------------------------------------

reasonably likely to impair in any material respect the value of the Premises,
(4) is contrary to any requirement of any insurer, or (5) violates in any
material respect any covenant, condition, agreement or easement applicable to
the Premises.

(c) Borrower shall not without Lender’s prior consent (i) enter into any Leases;
(ii) modify or amend the terms of any Lease; (iii) grant any consents under any
Lease, including, without limitation, any consent to an assignment of any Lease,
a mortgaging of the leasehold estate created by any Lease or a subletting by the
tenant under any Lease; (iv) terminate, cancel, surrender, or accept the
surrender of, any Lease or waive or release any person from the observance or
performance of any obligation to be performed under the terms of any Lease or
liability on account of any warranty given thereunder; or (v) assign, transfer,
mortgage, pledge or hypothecate any Lease or any interest therein to any party
other than Lender. Any lease, modification, amendment, grant, termination,
cancellation, surrender, waiver or release in violation of the foregoing
provision shall be null and void and of no force and effect. Unless Lender
otherwise consents or elects, Borrower’s title to the Trust Estate and the
leasehold interest in the Trust Estate created by any Lease shall not merge, but
shall always be kept separate and distinct, notwithstanding the union of such
estates in Borrower, Lender or any other person by purchase, operation of law,
foreclosure of this Deed of Trust, sale of the Trust Estate pursuant to this
Deed of Trust or otherwise.

(d) Borrower shall (i) fulfill, perform and observe in all respects each and
every condition and covenant of Borrower contained in any Lease; (ii) give
prompt notice to Lender of any claim or event of default under any Lease given
to or by Borrower, together with a complete copy or statement of any information
submitted or referenced in support of such claim or event of default; (iii) at
the sole cost and expense of Borrower, enforce the performance and observance of
each and every covenant and condition of any Lease to be performed or observed
by any other party thereto, unless such enforcement is waived in writing by
Lender; (iv) appear in and defend any action challenging the validity,
enforceability or priority of the lien created hereby or the validity or
enforceability of any Lease; and (v) hold that portion of the Rents which is
sufficient to discharge all current sums due under the Note for use in the
payment of such sums.

Section 3.03. Alterations and Improvements. Borrower shall not alter the
exterior, structural, plumbing or electrical elements of the Trust Estate in any
manner without the consent of Lender, which consent shall not be unreasonably
withheld or conditioned; provided, however, Borrower may undertake nonstructural
alterations to the Trust Estate costing less than $100,000 without Lender’s
consent. For purposes of this Deed of Trust, alterations to the exterior,
structural, plumbing or electrical elements of the Trust Estate shall mean:

(i) alterations which affect the foundation or “footprint” of the Improvements;

(ii) alterations which involve the structural elements of the Improvements, such
as a load-bearing wall, structural beams, columns, supports or roof; or

(iii) alterations which materially affect any of the building systems,
including, without limitation, the electrical systems, plumbing, HVAC and fire
and safety systems.

If Lender’s consent is required hereunder and Lender consents to the making of
any such alterations, the same shall be made by Borrower at Borrower’s sole
expense by a licensed contractor and according to plans and specifications
approved by Lender and subject to such other conditions as Lender shall require.
Any work at any time commenced on the Trust Estate shall be prosecuted
diligently to completion, shall be of good workmanship and materials and shall
comply fully with all the terms of this Deed of Trust. Upon completion of any
alterations for which Lender’s consent is required hereunder or any Restoration,
Borrower shall promptly provide Lender with (i) evidence of full payment to all
laborers and materialmen contributing to the alterations, (ii) an architect’s
certificate certifying the alterations to have been completed in conformity with
the plans and specifications, (iii) a certificate of occupancy (if the
alterations

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

7



--------------------------------------------------------------------------------

are of such a nature as would require the issuance of a certificate of
occupancy), and (iv) any other documents or information reasonably requested by
Lender.

Section 3.04. After-Acquired Property. All right, title and interest of Borrower
in and to all improvements, alterations, substitutions, restorations and
replacements of, and all additions and appurtenances to, the Trust Estate,
hereafter acquired by or released to Borrower, immediately upon such acquisition
or release and without any further granting by Borrower, shall become part of
the Trust Estate and shall be subject to the lien hereof fully, completely and
with the same effect as though now owned by Borrower and specifically described
in the Granting Clauses hereof. Borrower shall execute and deliver to Trustee
and/or Lender any further assurances, mortgages, grants, conveyances or
assignments thereof as the Trustee may reasonably require to subject the same to
the lien hereof.

Section 3.05. Taxes, Assessments, Charges and Other Impositions. (a) Borrower
shall do or cause to be done everything necessary to preserve the lien hereof
without expense to Trustee and Lender, including, without limitation, paying and
discharging or causing to be paid and discharged, whether or not payable
directly by Borrower or subject to withholding at the source, (i) all taxes,
assessments, levies, fees, water and sewer rents and charges and all other
governmental charges, general, special, ordinary or extraordinary, and all
charges for utility or communications services, which may at any time be
assessed, levied or imposed upon Borrower, the Trust Estate, this Deed of Trust,
the Obligations or the Rents or which may arise in respect of the occupancy,
use, possession or operation thereof, (ii) all income, excess profits, sales,
gross receipts and other taxes, duties or imposts, whether similar or not in
nature, assessed, levied or imposed by any Governmental Authority on Borrower,
the Trust Estate or the Rents, and (iii) all lawful claims and demands of
mechanics, laborers, materialmen and others which, if unpaid, might create a
lien on the Trust Estate, or on the Rents, unless Borrower shall contest the
amount or validity thereof in accordance with subsection (b).

(b) Borrower may, at its own expense, contest or cause to be contested, by
appropriate legal proceedings conducted in good faith and with due diligence,
the amount or validity or application, in whole or in part, of any item
specified in subsection (a) or lien therefor, provided that (i) Borrower shall
provide written notice to Lender of any contest involving more than $10,000.00,
(ii) such proceeding shall suspend the collection thereof from the Trust Estate
or any interest therein, (iii) neither the Trust Estate nor any interest therein
would be in any danger of being sold, forfeited or lost by reason of such
proceedings, (iv) no Event of Default has occurred and is continuing, and
(v) Borrower shall have deposited with Lender adequate reserves for the payment
of the taxes, together with all interest and penalties thereon, unless paid in
full under protest, or Borrower shall have furnished the security as may be
required in the proceeding or as may be required by Lender to insure payment of
any contested taxes.

Section 3.06. Insurance. (a) Borrower shall maintain with respect to the Trust
Estate, at its sole expense, the following types and amounts of insurance (which
may be included under a blanket insurance policy if all the other terms hereof
are satisfied), in addition to such other insurance as Lender may reasonably
require from time to time:

(i) Insurance against loss, damage or destruction by fire and other casualty,
including theft, vandalism and malicious mischief, flood (if the Premises is in
a location designated by the Federal Emergency Management Administration as a
Special Flood Hazard Area), earthquake (if the Premises is in an area subject to
destructive earthquakes within recorded history), boiler explosion (if there is
any boiler upon the Premises), plate glass breakage, sprinkler damage (if the
Premises have a sprinkler system), all matters covered by a standard extended
coverage endorsement, special coverage endorsement commonly known as an “all
risk” endorsement and such other risks as Lender may reasonably require,
insuring the Trust Estate for not less than 100% of their full insurable
replacement cost.

(ii) Commercial general liability and property damage insurance, including a
products liability clause, covering Lender and Borrower against bodily injury
liability, property damage liability and automobile bodily injury and property
damage liability, including without

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

8



--------------------------------------------------------------------------------

limitation any liability arising out of the ownership, maintenance, repair,
condition or operation of the Trust Estate or adjoining ways, streets or
sidewalks and, if applicable, insurance covering Lender, against liability
arising from the sale of liquor, beer or wine on the Premises. Such insurance
policy or policies shall contain a broad form contractual liability endorsement
under which the insurer agrees to insure Borrower’s obligations under
Section 8.09 hereof to the extent insurable, and a “severability of interest”
clause or endorsement which precludes the insurer from denying the claim of
either Borrower or Lender because of the negligence or other acts of the other,
shall be in amounts of not less than $2,000,000.00 per injury and occurrence
with respect to any insured liability, whether for personal injury or property
damage, or such higher limits as Lender may reasonably require from time to
time, and shall be of form and substance reasonably satisfactory to Lender.

(iii) Business income insurance equal to 100% of the principal and interest
payable under the Note for a period of not less than six months.

(iv) State Worker’s compensation insurance in the statutorily mandated limits,
employer’s liability insurance with limits not less than $500,000 or such
greater amount as Lender may from time to time require and such other insurance
as may be necessary to comply with applicable laws.

(b) All insurance policies shall:

(i) Provide for a waiver of subrogation by the insurer as to claims against
Lender, its employees and agents and provide that such insurance cannot be
unreasonably cancelled, invalidated or suspended on account of the conduct of
Borrower, its officers, directors, employees or agents;

(ii) Provide that any “no other insurance” clause in the insurance policy shall
exclude any policies of insurance maintained by Lender and that the insurance
policy shall not be brought into contribution with insurance maintained by
Lender;

(iii) Contain a standard without contribution mortgage clause endorsement in
favor of Lender and its successors and assigns as their interests may appear and
any other lender designated by Lender;

(iv) Provide that the policy of insurance shall not be terminated, cancelled or
substantially modified without at least thirty (30) days’ prior written notice
to Lender and to any lender covered by any standard mortgage clause endorsement;

(v) Provide that the insurer shall not have the option to restore the Premises
if Lender elects to terminate this Deed of Trust in accordance with the terms
hereof;

(vi) Be issued by insurance companies licensed to do business in the state in
which the Premises is located and which are rated A:VIII or better by Best’s Key
Rating Guide or otherwise approved by Lender; and

(vii) Provide that the insurer shall not deny a claim because of the negligence
of Borrower, anyone acting for Borrower or any tenant or other occupant of the
Trust Estate.

It is expressly understood and agreed that the foregoing minimum limits of
insurance coverage shall not limit the liability of Borrower for its acts or
omissions as provided in this Deed of Trust. All liability insurance policies
(with the exception of worker’s compensation insurance to the extent not
available under statutory law) shall designate Lender and its successors and
assigns as additional insureds as their interests may appear and shall be
payable as set forth in Article IV hereof. All such policies shall be written as
primary policies, with deductibles not to exceed $10,000. Any other policies,
including any

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

9



--------------------------------------------------------------------------------

policy now or hereafter carried by Lender, shall serve as excess coverage.
Borrower shall procure policies for all insurance for periods of not less than
one year and shall provide to Lender certificates of insurance or, upon Lender’s
request, duplicate originals of insurance policies evidencing that insurance
satisfying the requirements of this Deed of Trust is in effect at all times.

Section 3.07. Impound Account. Upon the occurrence of an Event of Default under
this Deed of Trust or any other Loan Document, Lender may require Borrower to
pay to Lender sums which will provide an impound account (which shall not be
deemed a trust fund) for paying up to the next one year of taxes, assessments
and/or insurance premiums. Upon such requirement, Lender will estimate the
amounts needed for such purposes and will notify Borrower to pay the same to
Lender in equal monthly installments, as nearly as practicable, in addition to
all other sums due under this Deed of Trust. Should additional funds be required
at any time, Borrower shall pay the same to Lender on demand. Borrower shall
advise Lender of all taxes and insurance bills which are due and shall cooperate
fully with Lender in assuring that the same are paid. Lender may deposit all
impounded funds in accounts insured by any federal or state agency and may
commingle such funds with other funds and accounts of Lender. Interest or other
gains from such funds, if any, shall be the sole property of Lender. If an Event
of Default shall occur subsequent to Lender requiring the establishment of an
impound account pursuant to this Section, Lender may apply all impounded funds
against any sums due from Borrower to Lender. Lender shall give to Borrower an
annual accounting showing all credits and debits to and from such impounded
funds received from Borrower.

Section 3.08. Advances by Trustee and Lender. Trustee and Lender may make
advances to perform any of the covenants contained in this Deed of Trust on
Borrower’s behalf and all sums so advanced (and all sums advanced pursuant to
any other provision hereof) by Trustee or Lender shall be secured hereby.
Borrower shall repay on demand all sums so advanced with interest thereon at the
Default Rate, such interest to be computed from and including the date of the
making of such advance to and including the date of such repayment, and at
Lender’s election, Lender may add the amount of such advance to the principal
balance of the Loan.

Section 3.09. Negative Covenants. Without limiting the terms and conditions of
Section 5 of the Loan Agreement, Borrower agrees that Borrower shall not,
without the prior written consent of Lender (each, a “Prohibited Transaction”),
sell, convey, mortgage, grant, bargain, encumber, pledge, assign, or otherwise
transfer the Trust Estate or any part thereof or permit the Trust Estate or any
part thereof to be sold, conveyed, mortgaged, granted, bargained, encumbered,
pledged, assigned, or otherwise transferred, other than sales from inventory in
the ordinary course of business and the replacement of obsolete Personal
Property. A sale, conveyance, mortgage, grant, bargain, encumbrance, pledge,
assignment, or transfer within the meaning of this Section shall be deemed to
include, but not limited to, (a) an installment sales agreement wherein Borrower
agrees to sell the Trust Estate or any part thereof for a price to be paid in
installments; and (b) an agreement by Borrower leasing all or any part of the
Trust Estate or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Lease
or any Rents.

Lender’s consent to a Prohibited Transaction shall be subject to the
satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (i) Borrower having executed and
delivered such modifications to the terms of this Deed of Trust and the other
Loan Documents as Lender shall request, (ii) the Prohibited Transaction having
been approved by each of the rating agencies which have issued ratings in
connection with any Securitization of the Loan as well as any other rating
agency selected by Lender, and (iii) the proposed transferee having assumed the
Note, this Deed of Trust and the other Loan Documents (as modified pursuant to
clause (i) above). In addition, any such consent shall be conditioned upon the
payment by Borrower to Lender of (x) a fee equal to one percent (1%) of the then
outstanding principal balance of the Note and (y) all out-of-pocket costs and
expenses incurred by Lender in connection with such consent, including, without
limitation, reasonable attorneys’ fees. Lender shall not be required to
demonstrate any actual impairment of its security or any increased risk of
default hereunder in order to declare the Obligations immediately due and
payable upon Borrower’s sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, or transfer of

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

10



--------------------------------------------------------------------------------

the Trust Estate without Lender’s consent, as required hereunder. The provisions
of this Section shall apply to every sale, conveyance, mortgage, grant, bargain,
encumbrance, pledge, assignment, or transfer of the Trust Estate regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
sale, conveyance, mortgage, grant, bargain, encumbrance, pledge, assignment, or
transfer of the Trust Estate.

ARTICLE IV

POSSESSION, USE AND RELEASE OF THE TRUST ESTATE

Section 4.01. Casualty or Condemnation. Borrower, immediately upon obtaining
knowledge of any casualty to any portion of the Trust Estate or of any
proceeding or negotiation for the taking of all or any portion of the Trust
Estate in condemnation or other eminent domain proceedings, shall notify Lender
of such casualty, proceeding or negotiation. Any award, compensation or other
payment resulting from such casualty or condemnation or eminent domain
proceeding, as applicable, shall be applied as set forth below (the “Proceeds”).
Trustee and Lender may participate in any condemnation or eminent domain
proceeding, and Borrower will deliver or cause to be delivered to Trustee and
Lender all instruments reasonably requested by Trustee and Lender to permit such
participation.

(a) Casualty. (i) In the event of any material damage to or destruction of the
Trust Estate or any part thereof, Borrower will promptly give written notice to
Lender, generally describing the nature and extent of such damage or
destruction. No damage to or destruction of the Trust Estate shall relieve
Borrower of its obligation to pay any monetary sum due under the Loan Documents
at the time and in the manner provided in the Loan Documents.

(ii) In the event of any damage to or destruction of the Trust Estate or any
part thereof, Borrower, whether or not the Proceeds, if any, on account of such
damage or destruction shall be sufficient for the purpose, at its expense, shall
promptly cause the Restoration to be commenced and completed.

(iii) Proceeds received by Lender and Borrower on account of any occurrence of
damage to or destruction of the Trust Estate or any part thereof, less the
costs, fees and expenses incurred by Lender and Borrower in the collection
thereof, including, without limitation, adjuster’s fees and expenses and
attorneys’ fees and expenses (the “Net Insurance Proceeds”), shall be paid to
(1) Borrower, if the amount of such Net Insurance Proceeds is less than $100,000
and applied by Borrower toward the cost of the Restoration, and (2) Lender, if
the amount of such Net Insurance Proceeds is $100,000 or greater. Net Insurance
Proceeds paid to Lender shall be held and disbursed by Lender, or as Lender may
from time to time direct, as the Restoration progresses, to pay or reimburse
Borrower for the cost of the Restoration, upon written request of Borrower
accompanied by evidence, reasonably satisfactory to Lender, that (aa) the
Restoration is in full compliance with all Applicable Regulations and all
private restrictions and requirements, (bb) the amount requested has been paid
or is then due and payable and is properly a part of such cost, (cc) there are
no mechanics’ or similar liens for labor or materials theretofore supplied in
connection with the Restoration, (dd) if the estimated cost of the Restoration
exceeds the Net Insurance Proceeds (exclusive of Proceeds received from
Borrower’s business income insurance), Borrower has deposited into an escrow
satisfactory to Lender such excess amount, which sum will be disbursed pursuant
to escrow instructions satisfactory to Lender, (ee) the balance of such Net
Insurance Proceeds, together with the funds deposited into escrow, if any,
pursuant to the preceding subsection (dd), after making the payment requested
will be sufficient to pay the balance of the cost of the Restoration, and (ff)
the Master Lease is in full force and effect. Upon receipt by Lender of evidence
reasonably satisfactory to it that the Restoration has been completed and the
cost thereof paid in full, and that there are no mechanics’ or similar liens for
labor or materials supplied in connection therewith, the balance, if any, of
such Net Insurance Proceeds shall be paid to Borrower. If at the time of the
damage or destruction to the Trust Estate or at any time thereafter an Event of
Default shall have occurred and be continuing under the Loan Documents, all Net
Insurance Proceeds shall be paid to Lender, and Lender may retain and apply the
Net Insurance Proceeds toward the Obligations whether or not then due and

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

11



--------------------------------------------------------------------------------

payable, in such order, priority and proportions as Lender in its discretion
shall deem proper, or to cure such Event of Default, or, in Lender’s discretion,
Lender may pay such Net Insurance Proceeds in whole or in part to Borrower to be
applied toward the cost of the Restoration. If Lender shall receive and retain
Net Insurance Proceeds, the lien of this Deed of Trust shall be reduced only by
the amount received and retained by Lender and actually applied by Lender in
reduction of the Obligations.

(b) Condemnation. (i) In case of a taking of all or any part of the Trust Estate
or the commencement of any proceedings or negotiations which might result in a
taking, for any public or quasi-public purpose by any lawful power or authority
by exercise of the right of condemnation or eminent domain or by agreement
between Lender, Borrower and those authorized to exercise such right (“Taking”),
Borrower will promptly give written notice thereof to Lender, generally
describing the nature and extent of such Taking. Lender shall file and prosecute
on behalf of Lender and Borrower any and all claims for Proceeds, and all
Proceeds on account of a Taking shall be paid to Lender.

(ii) In case of a Taking of the whole of the Trust Estate, other than for
temporary use (“Total Taking”), or in case of a Taking of less than all of the
Trust Estate (“Partial Taking”), the Loan Documents shall remain in full force
and effect. In the case of a Partial Taking, Borrower, whether or not the
Proceeds, if any, on account of such Partial Taking shall be sufficient for the
purpose (but provided they are made available by Lender for such purpose), at
its own cost and expense, will promptly commence and complete the Restoration.
In case of a Partial Taking, other than a temporary use, of such a substantial
part of the Trust Estate as shall result in the Trust Estate remaining after
such Partial Taking being unsuitable for use, such Taking shall be deemed a
Total Taking.

(iii) In case of a temporary use of the whole or any part of the Trust Estate by
a Taking, the Loan Documents shall remain in full force and effect without any
reduction of any monetary sum payable under the Loan Documents. In any
proceeding for such Taking, Lender shall have the right to intervene and
participate; provided that, if such intervention shall not be permitted,
Borrower shall consult with Lender, its attorneys and experts, and make all
reasonable efforts to cooperate with Lender in the prosecution or defense of
such proceeding. At the termination of any such use or occupation of the Trust
Estate, Borrower will, at its own cost and expense, promptly commence and
complete the Restoration.

(iv) Proceeds on account of a Taking, less the costs, fees and expenses incurred
by Lender and Borrower in connection with the collection thereof, including,
without limitation, attorneys’ fees and expenses, shall be applied in the
following order:

(x) Proceeds received on account of a Total Taking shall be allocated as
follows:

(aa) There shall be paid to the Lender an amount up to the sum of the
outstanding principal, including all sums advanced by Lender hereunder, and
interest under the Note, all as of the date on which such payment is made, such
amount shall be applied first against all sums advanced by Lender under this
Deed of Trust, second against the accrued but unpaid interest on the Note, and
third to the remaining unpaid principal amount of the Note. If the Proceeds
received on account of a Total Taking are not sufficient to satisfy the
outstanding principal balance of the Note, all accrued but unpaid interest on
the Note, all other sums due under the Note, all sums advanced by Lender under
this Deed of Trust and all other sums due and payable under this Deed of Trust
and the other Loan Documents corresponding to the Premises (collectively, the
“Outstanding Obligations”), Borrower shall pay to Lender simultaneously with the
payment of such Proceeds to Lender the difference between the amount of such
Proceeds and the amount of the Outstanding Obligations.

(bb) Any remaining balance shall be paid to Borrower.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

12



--------------------------------------------------------------------------------

(y) Proceeds received on account of a Partial Taking shall be held and allocated
as follows:

(i) first, toward the cost of the Restoration, such application of net awards
and other payments to be made substantially in the manner provided in
Section 4.01(a)(iii) of this Deed of Trust; and

(ii) then, all or any portion of the balance of such proceeds shall, in Lender’s
sole discretion, either be paid to:

(1) Lender, as the holder of this Deed of Trust, and applied toward the
Outstanding Obligations in such order, priority and proportion, and at such time
on or prior to the Maturity Date (as defined in the Note), as Lender shall
determine; or

(2) Borrower; provided, however, in Lender’s sole discretion, such proceeds
shall be pledged to Lender to secure the Outstanding Obligations pursuant to a
security agreement reasonably satisfactory to Lender, or, with Lender’s consent,
Borrower shall provide Lender with alternative security satisfactory to Lender
in its sole discretion.

Lender may deposit any funds held by it in accounts insured by any federal or
state agency and may commingle such funds with other funds and accounts of
Lender. Interest or gains from such funds, if any, shall be the sole property of
Lender.

(z) Proceeds received on account of a Taking for temporary use shall be held by
Lender and applied to the payment of the monthly installments of combined
interest and principal becoming due under the Note, until such Taking for
temporary use is terminated and the Restoration, if any, has been completed;
provided, however, that, if any portion of any such award or payment is made by
reason of any damage to or destruction of the Trust Estate, such portion shall
be held and applied as provided in Section 4.01(a)(iii) hereof. The balance, if
any, of such awards and payments shall be paid to Borrower.

(v) Notwithstanding the foregoing, if at the time of any Taking or at any time
thereafter an Event of Default shall have occurred and be continuing under the
Loan Documents, Lender is hereby authorized and empowered, in the name and on
behalf of Borrower and otherwise, to file and prosecute Borrower’s claim, if
any, for an award on account of any Taking and to collect such award and apply
the same, after deducting all costs, fees and expenses incident to the
collection thereof (the “Net Award”), toward the Obligations whether or not then
due and payable, in such order, priority and proportions as Lender in its
discretion shall deem proper, or to cure such Event of Default, or, in Lender’s
discretion, Lender may pay the Net Award in whole or in part to Borrower to be
applied toward the cost of the Restoration. If Lender shall receive and retain
the Net Award, the lien of this Deed of Trust shall be reduced only by the
amount received and retained by Lender and actually applied by Lender in
reduction of the Obligations.

Section 4.02. Conveyance in Anticipation of Condemnation, Granting of Easements,
Etc. If no Event of Default shall have occurred and be continuing, Borrower may,
from time to time with respect to its interest in the Trust Estate, and with
Lender’s prior written consent, which consent shall not be unreasonably
withheld, (i) sell, assign, convey or otherwise transfer any interest therein to
any person legally empowered to take such interest under the power of eminent
domain, (ii) grant easements and other rights in the nature of easements,
(iii) release existing easements or other rights in the nature of easements
which are for the benefit of the Trust Estate, (iv) dedicate or transfer
unimproved portions of the Trust Estate for road, highway or other public
purposes, (v) execute petitions to have the Trust Estate annexed to any
municipal corporation or utility district, and (vi) execute and deliver to any
person any instrument appropriate to confirm or effect such grants, releases,
dedications and transfers.

Section 4.03. Lender’s Power. At any time, or from time to time, without
liability therefor, Lender, without affecting the personal liability of any
person for payment of the Obligations or the effect of

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

13



--------------------------------------------------------------------------------

this Deed of Trust upon the remainder of said Trust Estate, may from time to
time without notice (i) release any part of said Trust Estate, (ii) consent in
writing to the making of any map or plat thereof, (iii) join in granting any
easement thereon, (iv) join in any extension agreement or any agreement
subordinating the lien or charge hereof, (v) release any person so liable,
(vi) extend the maturity or alter any of the terms of any Obligations,
(vii) grant other indulgences, (viii) take or release any other or additional
security for any Obligations, (ix) make compositions or other arrangements with
debtors in relation thereto, or (x) advance additional funds to protect the
security hereof or to pay or discharge the Obligations in the event Borrower
fails to do so, and all amounts so advanced shall be secured hereby and shall be
due and payable upon demand by Lender.

ARTICLE V

SECURITY INTEREST

Section 5.01. Security Agreement. With respect to the Personal Property or any
portion of the Trust Estate which constitutes fixtures or other property
governed by the UCC, this Deed of Trust shall constitute a security agreement
between Borrower, as the debtor, and Lender, as the secured party, and Borrower
hereby grants to Lender a security interest in such portion of the Trust Estate.
Cumulative of all other rights of Lender hereunder, Lender shall have all of the
rights conferred upon secured parties by the UCC. Borrower authorizes Lender to
file financing statements with respect to the security interest of Lender,
continuation statements with respect thereto, and any amendments to such
financing statements which may be necessitated by reason of any of the changes
described in Section 4.C of the Loan Agreement. Furthermore, at any time, and
from time to time, Borrower will execute and deliver to Lender all financing
statements that may from time to time be required by Lender to establish and
maintain the validity and priority of the security interest of Lender, or any
modification thereof. Lender may exercise any or all of the remedies of a
secured party available to it under the UCC with respect to such property. If,
upon the occurrence and during the continuance of an Event of Default, Lender
proceeds to dispose of such property in accordance with the provisions of the
UCC, 10 days’ notice by Lender to Borrower shall be deemed to be reasonable
notice under any provision of the UCC requiring such notice; provided, however,
that Lender may at its option dispose of such property in accordance with
Lender’s rights and remedies with respect to the real property pursuant to the
provisions of this Deed of Trust, in lieu of proceeding under the UCC. Borrower
represents that its exact legal name and state of formation or organization are
as set forth in the first paragraph of this Deed of Trust. Borrower agrees that,
notwithstanding any provision in the UCC to the contrary, Borrower shall not
file a termination statement of any financing statement filed by Lender in
connection with any security interest granted under this Deed of Trust if Lender
reasonably objects to the filing of such termination statement.

Section 5.02. Effective as a Financing Statement and Fixture Filing. This Deed
of Trust shall be effective as a financing statement filed as a fixture filing
with respect to all fixtures included within the Trust Estate and is to be filed
for record in the real estate records of each county where any part of the Trust
Estate (including said fixtures) is situated. This Deed of Trust shall also be
effective as a financing statement covering any other portion of the Trust
Estate and may be filed in any other appropriate filing or recording office. The
mailing address of Borrower is the address of Borrower set forth in the
introductory paragraph of this Deed of Trust, and the address of the Lender from
which information concerning the security interests hereunder may be obtained is
the address of Lender as set forth in the introductory paragraph of this Deed of
Trust. A carbon, photographic or other reproduction of this Deed of Trust or of
any financing statement relating to this Deed of Trust shall be sufficient as a
financing statement for any of the purposes referred to in this Section.

ARTICLE VI

EVENTS OF DEFAULT AND REMEDIES

Section 6.01. Events of Default. Each of the following shall be an event of
default under this Deed of Trust (each an “Event of Default”):

(i) Subject to the provisions of Section 3.05(b) of this Deed of Trust, if
Borrower fails to pay, prior to delinquency, any taxes, assessments or other
charges the failure of which to pay will result in the imposition of a lien
against the Trust Estate pursuant to Applicable Regulations.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

14



--------------------------------------------------------------------------------

(ii) If Borrower shall fail to maintain insurance in accordance with the
requirements of Section 3.06 of this Deed of Trust.

(iii) If Borrower fails to observe or perform any of the covenants, conditions,
or obligations of this Deed of Trust, provided, however, if any such failure
does not involve the payment of any principal, interest or other monetary sum
due under the Note, is not willful or intentional, does not place any rights or
interest in collateral of Lender in immediate jeopardy, and is within the
reasonable power of Borrower to promptly cure after receipt of notice thereof,
all as determined by Lender in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lender shall have given Borrower notice
thereof and a period of 30 days shall have elapsed, during which period Borrower
may correct or cure such failure, upon failure of which an Event of Default
shall be deemed to have occurred hereunder without further notice or demand of
any kind being required. If such failure cannot reasonably be cured within such
30-day period, as determined by Lender in its reasonable discretion, and
Borrower is diligently pursuing a cure of such failure, then Borrower shall have
a reasonable period to cure such failure beyond such 30-day period, which shall
in no event exceed 90 days after receiving notice of the failure from Lender. If
Borrower shall fail to correct or cure such failure within such 90-day period,
an Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(iv) If there is an “Event of Default” under the Loan Agreement.

Section 6.02. Remedies. Upon the occurrence and during the continuance of an
Event of Default and subject to the limitations set forth in Section 6.01,
Lender may declare all or any part of the Obligations to be due and payable, and
the same shall thereupon become due and payable without any presentment, demand,
protest or notice (including notice of intent to accelerate and notice of
acceleration) of any kind except as otherwise expressly provided herein or as
may be required by applicable law. Furthermore, upon the occurrence and during
the continuance of an Event of Default, Lender may:

(i) Either in person or by agent, with or without bringing any action or
proceeding, or by a receiver appointed by a court, and without regard to the
adequacy of its security, enter upon and take possession of the Trust Estate or
any part thereof and do any acts which it deems necessary or desirable to
preserve the value, marketability or rentability of the Trust Estate, or part
thereof or interest therein, increase the income therefrom or protect the
security hereof and, with or without taking possession of the Trust Estate, take
any action described herein, sue for or otherwise collect the Rents, including
those past due and unpaid, and apply the same, less costs and expenses of
operation and collection including reasonable attorneys’ fees, upon any
Obligations, all in such order as Lender may determine. The entering upon and
taking possession of the Trust Estate, the taking of any action described
herein, the collection of such Rents, and the application thereof as aforesaid,
shall not cure or waive any Event of Default or notice of default or invalidate
any act done in response to such Event of Default or pursuant to such notice of
default and, notwithstanding the continuance in possession of the Trust Estate
or the collection, receipt and application of Rents, Lender shall be entitled to
exercise every right provided for in any of the Loan Documents or by law upon
any Event of Default, including the right to exercise the power of sale herein
conferred;

(ii) Commence an action for judicial foreclosure of this Deed of Trust or direct
Trustee to file and Trustee shall file a notice of hearing to foreclose this
Deed of Trust pursuant to the power of sale herein conferred in a single parcel
or in several parcels, appoint a receiver, or specifically enforce any of the
covenants hereof;

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

15



--------------------------------------------------------------------------------

(iii) Exercise any or all of the remedies available to a secured party under the
Uniform Commercial Code as adopted in the State (“UCC”), including, without
limitation:

(1) Either personally or by means of a court appointed receiver, commissioner or
other officer, take possession of all or any of the Personal Property and
exclude therefrom Borrower and all others claiming under Borrower, and
thereafter hold, store, use, operate, manage, maintain and control, make
repairs, replacements, alterations, additions and improvements to and exercise
all rights and powers of Borrower in respect of the Personal Property or any
part thereof. In the event Lender demands or attempts to take possession of the
Personal Property in the exercise of any rights under any of the Loan Documents,
Borrower promises and agrees to promptly turn over and deliver complete
possession thereof to Lender;

(2) Without notice to or demand upon Borrower, make such payments and do such
acts as Lender may deem necessary to protect its security interest in the
Personal Property, including, without limitation, paying, purchasing, contesting
or compromising any encumbrance, charge or lien which is prior to or superior to
the security interest granted hereunder and, in exercising any such powers or
authority, to pay all expenses incurred in connection therewith;

(3) Require Borrower to assemble the Personal Property or any portion thereof,
at the Premises, and promptly to deliver such Personal Property to Lender, or an
agent or representative designated by it. Lender, and its agents and
representatives, shall have the right to enter upon any or all of Borrower’s
premises and property to exercise Lender’s rights hereunder;

(4) Sell, lease or otherwise dispose of the Personal Property at public sale,
with or without having the Personal Property at the place of sale, and upon such
terms and in such manner as Lender may determine. Lender may be a purchaser at
any such sale;

(5) Unless the Personal Property is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Lender shall
give Borrower at least 10 days’ prior written notice of the time and place of
any public sale of the Personal Property or other intended disposition thereof.
Such notice may be delivered to Borrower at the address set forth at the
beginning of this Deed of Trust and shall be deemed to be given as provided
herein; and

(6) Any sale made pursuant to the provisions of this subsection shall be deemed
to have been a public sale conducted in a commercially reasonable manner if held
contemporaneously with the sale of all or a portion of the other Trust Estate
under power of sale as provided herein upon giving the same notice with respect
to the sale of the Personal Property hereunder as is required for such sale of
the other Trust Estate under power of sale, and such sale shall be deemed to be
pursuant to a security agreement covering both real and personal property under
the UCC.

(iv) Exercise all of Borrower’s rights and remedies under the Indemnity
Agreements, including, without limitation, making demands and claims and
receiving payments under the Indemnity Agreements. Borrower hereby grants Lender
a power of attorney (which grant shall be deemed irrevocable and coupled with an
interest) to exercise such rights and remedies;

(v) Apply any sums then deposited in the impound account described in
Section 3.07 toward payment of the taxes, assessment and insurance premiums for
the Trust Estate and/or as a credit on the Obligations in such priority and
proportion as Lender may determine in its sole discretion;

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

16



--------------------------------------------------------------------------------

(vi) If held by Lender, surrender the insurance policies maintained pursuant to
Section 3.06, collect the unearned insurance premiums and apply such sums as a
credit on the Obligations in such priority and proportion as Lender in its sole
discretion shall deem proper, and in connection therewith, Borrower hereby
appoints Lender as agent and attorney-in-fact (which is coupled with an interest
and is therefore irrevocable) for Lender to collect such insurance premiums; and

(vii) Direct Trustee to sell Borrower’s interest in the Trust Estate pursuant to
the power of sale herein conferred. If Lender elects to sell Borrower’s interest
in the Trust Estate by exercise of such power of sale, Lender shall notify
Trustee in the manner then required by law.

(aa) Upon the occurrence of an Event of Default, Trustee, at the request of
Lender, after having first given such notice of hearing as to commencement of
foreclosure proceedings and obtained such findings or leave of court as may then
be required by law and giving such notice and advertising the time and place of
such sale in such manner as may then be provided by law, shall sell or offer for
sale the Trust Estate in such portions, order and parcels as Trustee may
determine with or without having first taken possession of same, to the highest
bidder for cash at one or more public auctions in accordance with the terms and
provisions of the law of the State governing the exercise of powers of sale in
deeds of trust. Such sale shall be made at the area within the courthouse of the
county in which the Trust Estate (or any portion thereof to be sold) is situated
(whether the parts or parcels thereof, if any, in different counties are
contiguous or not, and without the necessity of having any personal property
hereby secured present at such sale) which is designated by the applicable court
of such county as the area in which public sales are to take place, or, if no
such area is designated, at the area at the courthouse designated in the notice
of sale as the area in which the sale will take place, on such day and at such
times as permitted under applicable law of the State, after advertising the
time, place and terms of sale and that portion of the Trust Estate in accordance
with such law, and after having served notice of the proposed sale in accordance
with such law to each party entitled to receive notice under such law. Upon
completion of any such public sale in accordance with the provisions of the
applicable North Carolina General Statutes, and after having taken all such
actions as required therein, Trustee may execute and deliver to the purchaser a
conveyance of the Trust Estate or any part of the Trust Estate. If the Note and
other secured indebtedness is now or hereafter further secured by any chattel
deed of trusts, pledges, contracts or guaranty, assignments of lease, or other
security instruments, Lender at its option may exhaust the remedies granted
under any of said security instruments either concurrently or independently, and
in such order as Lender may determine.

(bb) Upon any foreclosure sale or sales of all or any portion of the Trust
Estate under the power herein granted, Trustee may require the successful bidder
to deposit immediately with Trustee cash or certified check or cashier’s check
in an amount up to ten percent (10%) of the bid provided notice of such deposit
requirement is published as required by law. The bid may be rejected if the
deposit is not immediately made. Such deposit shall be refunded in case of a
resale because of an upset bid or if Trustee is unable to convey the portion of
the Trust Estate so sold to the bidder because the power of sale has been
terminated in accordance with applicable law. If the purchaser fails to comply
with its bid, the deposit may, at the option of Trustee, be retained and applied
to the expenses of the sale and any resales and to any damages and expenses
incurred by reason of such default (including the amount that such bid exceeds
the final sales price), or may be deposited with the Clerk of Superior Court. In
all other cases, the deposit shall be applied to the purchase price. Lender may
bid for and purchase the Trust Estate at any foreclosure sale or sales of all or
any portion of the Trust Estate under the power herein granted and shall be
entitled to apply all or any part of the Obligations as a credit to the purchase
price.

(cc) In the event of a foreclosure or a sale of all or any portion of the Trust
Estate under the power herein granted, the proceeds of said sale shall be
applied as may be permitted by the laws of the State. The Trustee shall be
entitled to a reasonable commission for a completed or uncompleted foreclosure.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

17



--------------------------------------------------------------------------------

Section 6.03. Appointment of Receiver. If an Event of Default shall have
occurred and be continuing, Lender, as a matter of right and without notice to
Borrower or anyone claiming under Borrower, and without regard to the then value
of the Trust Estate or the interest of Borrower therein, or the insolvency of
Borrower or the then-owner of the Trust Estate, may seek the appointment of a
receiver for the Trust Estate upon ex parte application to any court of the
competent jurisdiction. Borrower waives any right to any hearing or notice of
hearing prior to the appointment of a receiver. Such receiver shall be empowered
(a) to take possession of the Trust Estate and any businesses conducted by
Borrower thereon and any business assets used in connection therewith, (b) to
exclude Borrower and Borrower’s agents, servants and employees from the Trust
Estate, or, at the option of the receiver, in lieu of such exclusion, to collect
a fair market rental from any such persons occupying any part of the Trust
Estate, (c) to collect the Rents, (d) to complete any construction that may be
in progress, (e) to continue the development, marketing and sale of the Trust
Estate, (f) to do such maintenance and make such repairs and alterations as the
receiver deems necessary, (g) to use all stores of materials, supplies and
maintenance equipment on the Trust Estate and replace such items at the expense
of the receivership estate, (h) to pay all taxes and assessments against the
Trust Estate, all premiums for insurance thereon, all utility and other
operating expenses, and all sums due under any prior or subsequent encumbrance,
(i) to request that Lender advance such funds as may reasonably be necessary to
the effective exercise of the receiver’s powers, on such terms as may be agreed
upon by the receiver and Lender, but not in excess of the Default Rate, and
(j) generally to do anything that Borrower could legally do if Borrower were in
possession of the Trust Estate. All expenses incurred by the receiver or his
agents, including obligations to repay funds borrowed by the receiver, shall
constitute a part of the Obligations. Any revenues collected by the receiver
shall be applied first to the expenses of the receivership, including reasonable
attorneys’ fees incurred by the receiver and by Lender, together with interest
thereon at the highest rate of interest applicable in the Note from the date
incurred until repaid, and the balance shall be applied toward the Obligations
or in such other manner as the court may direct.

Section 6.04. Remedies Not Exclusive. Lender shall be entitled to enforce
payment and performance of any Obligations and to exercise all rights and powers
under this Deed of Trust or under any Loan Documents or other agreement or any
laws now or hereafter in force, notwithstanding some or all of the Obligations
may now or hereafter be otherwise secured, whether by mortgage, deed of trust,
pledge, lien, assignment or otherwise. Neither the acceptance of this Deed of
Trust nor its enforcement, whether by court action or pursuant to the power of
sale or other powers herein contained, shall prejudice or in any manner affect
Lender’s right to realize upon or enforce any other security now or hereafter
held by Lender, it being agreed that Lender shall be entitled to enforce this
Deed of Trust and any other security now or hereafter held by Lender in such
order and manner as it may in its absolute discretion determine. No remedy
herein conferred upon or reserved to Lender is intended to be exclusive of any
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute. Every power or remedy given by any of the Loan Documents to Lender,
or to which Lender may be otherwise entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Lender. Lender may pursue inconsistent remedies.

The acceptance by Lender of any sum after the same is due shall not constitute a
waiver of the right either to require prompt payment, when due, of all other
sums hereby secured or to declare a subsequent Event of Default as herein
provided. The acceptance by Lender of any sum in an amount less than the sum
then due shall be deemed an acceptance on account only and upon condition that
it shall not constitute a waiver of the obligation of Borrower to pay the entire
sum then due, and failure of Borrower to pay such entire sum then due shall be
an Event of Default, notwithstanding such acceptance of such amount on account,
as aforesaid. Lender or Trustee shall be, at all times thereafter and until the
entire sum then due as contemplated by the Loan Documents shall have been paid,
and notwithstanding the acceptance by Lender thereafter of further sums on
account, or otherwise, entitled to exercise all rights in this instrument
conferred upon them or either of them, and the right to proceed with a sale
under any notice of default, or an election to sell, or the right to exercise
any other rights or remedies hereunder,

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

18



--------------------------------------------------------------------------------

shall in no way be impaired, whether any of such amounts are received prior or
subsequent to such proceeding, election or exercise. Consent by Lender to any
action or inaction of Borrower which is subject to consent or approval of Lender
hereunder shall not be deemed a waiver of the right to require such consent or
approval to future or successive actions or inactions.

Section 6.05. Possession of Trust Estate. In the event of a trustee’s sale or
foreclosure sale hereunder and after the time of such sale, Borrower occupies
the portion of the Trust Estate so sold, or any part thereof, Borrower shall
immediately become the tenant of the purchaser at such sale, which tenancy shall
be a tenancy from day to day, terminable at the will of either tenant or
landlord, at a reasonable rental per day based upon the value of the portion of
the Trust Estate so occupied, such rental to be due and payable daily to the
purchaser. An action of unlawful detainer shall lie if the tenant holds over
after a demand in writing for possession of such Trust Estate; and this Deed of
Trust and a trustee’s or sheriff’s deed shall constitute a lease and agreement
under which the tenant’s possession arose and continued. Nothing contained in
this Deed of Trust shall be construed to constitute Lender or Trustee as a
“mortgagee in possession” in the absence of its taking actual possession of the
Trust Estate pursuant to the powers granted herein.

Section 6.06. Waiver of Rights. Borrower waives the benefit of all laws now
existing or that hereafter may be enacted (i) providing for any appraisement
before sale of any portion of the Trust Estate, or (ii) in any way extending the
time for the enforcement of the collection of the Obligations or creating or
extending a period of redemption from any sale made in collecting the
Obligations. Borrower agrees that Borrower will not at any time insist upon,
plea, claim or take the benefit or advantage of any law now or hereafter in
force providing for any appraisement, valuation, stay, extension, redemption or
homestead exemption, and Borrower, for Borrower, Borrower’s representatives,
successors and assigns, and for any and all persons ever claiming any interest
in the Trust Estate, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, homestead exemption, notice of
election to mature or declare due the whole of the Obligations and marshaling in
the event of foreclosure of the liens hereby created. If any law referred to in
this Section and now in force, of which Borrower, Borrower’s heirs, devisees,
representatives, successors and assigns or other person might take advantage
despite this Section, shall hereafter be repealed or cease to be in force, such
law shall not thereafter be deemed to preclude the application of this Section.
Borrower expressly waives and relinquishes any and all rights, remedies and
defenses that Borrower may have or be able to assert by reason of the laws of
the State pertaining to the rights, remedies and defenses of sureties.

Section 6.07. Relief From Stay. In the event that Borrower commences a case
under the Code or is the subject of an involuntary case that results in an order
for relief under the Code, subject to court approval, Lender shall thereupon be
entitled and Borrower irrevocably consents to relief from any stay imposed by
Section 362 of the Code on or against the exercise of the rights and remedies
otherwise available to Lender as provided in the Loan Documents and Borrower
hereby irrevocably waives its rights to object to such relief. In the event
Borrower shall commence a case under the Code or is the subject of an
involuntary case that results in an order for relief under the Code, Borrower
hereby agrees that no injunctive relief against Lender shall be sought under
Section 105 or other provisions of the Code by Borrower or other person or
entity claiming through Borrower, nor shall any extension be sought of the stay
provided by Section 362 of the Code.

Section 6.08. Cash Collateral. Borrower hereby acknowledges and agrees that in
the event that Borrower commences a case under the Code or is the subject of an
involuntary case that results in an order for relief under the Code: (i) that
all of the Rents are, and shall for purposes be deemed to be, “proceeds,
product, offspring, rents, or profits” of the Premises covered by the lien of
this Deed of Trust, as such quoted terms are used in Section 552(b) of the Code;
(ii) that in no event shall Borrower assert, claim or contend that any portion
of the Rents are, or should be deemed to be, “accounts” or “accounts receivable”
within the meaning of the Code and/or applicable state law; (iii) that the Rents
are and shall be deemed to be in any such bankruptcy proceeding “cash
collateral” of Lender as that term is defined in Section 363 of the Code; and
(iv) that Lender has valid, effective, perfected, enforceable and “choate”
rights in and to the Rents without any further action required on the part of
Lender to enforce or perfect its rights in and to such cash collateral,
including, without limitation, providing notice to Borrower under Section 546(b)
of the Code.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

19



--------------------------------------------------------------------------------

Section 6.09. Assignment of Rents and Leases. (a) Borrower hereby assigns,
transfers, conveys and sets over to Lender all of Borrower’s estate, right,
title and interest in, to and under the Leases, whether existing on the date
hereof or hereafter entered into, together with any changes, extensions,
revisions or modifications thereof and all rights, powers, privileges, options
and other benefits of Borrower as the lessor under the Leases regarding the
current tenants and any future tenants, and all the Rents from the Leases,
including those now due, past due or to become due. Borrower irrevocably
appoints Lender its true and lawful attorney-in-fact, at the option of Lender,
at any time and from time to time upon the occurrence and during the continuance
of an Event of Default, to take possession and control of the Premises, pursuant
to Borrower’s rights under the Leases, to exercise any of Borrower’s rights
under the Leases, and to demand, receive and enforce payment, to give receipts,
releases and satisfaction and to sue, in the name of Borrower or Lender, for all
of the Rents. The power of attorney granted hereby shall be irrevocable and
coupled with an interest and shall terminate only upon the payment of all sums
due Lender for all losses, costs, damages, fees and expenses whatsoever
associated with the exercise of this power of attorney, and Borrower hereby
releases Lender from all liability (other than as a result of the gross
negligence or willful misconduct of Lender) whatsoever for the exercise of the
foregoing power of attorney and all actions taken pursuant thereto. The
consideration received by Borrower to execute and deliver this assignment and
the liens and security interests created herein is legally sufficient and will
provide a direct economic benefit to Borrower. It is intended by Borrower and
Lender that the assignment set forth herein constitutes an absolute assignment
and not merely an assignment for additional security. Notwithstanding the
foregoing, this assignment shall not be construed to bind Lender to the
performance of any of the covenants, conditions or provisions of Borrower
contained in the Leases or otherwise to impose any obligation upon Lender, and,
so long as no Event of Default shall have occurred and be continuing, Borrower
shall have a license, revocable upon an Event of Default, to possess and control
the Premises and collect and receive all Rents. Upon an Event of Default, such
license shall be automatically revoked.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may, at any time without notice (except if required by applicable law),
either in person, by agent or by a court-appointed receiver, regardless of the
adequacy of Lender’s security, and at its sole election (without any obligation
to do so), enter upon and take possession and control of the Premises, or any
part thereof, to perform all acts necessary and appropriate to operate and
maintain the Premises, including, but not limited to, execute, cancel or modify
the Leases, make repairs to the Premises, execute or terminate contracts
providing for the management or maintenance of the Premises, all on such terms
as are deemed best to protect the security of this assignment, and in Lender’s
or Borrower’s name, sue for or otherwise collect such Rents as specified in this
Deed of Trust as the same become due and payable, including, but not limited to,
Rents then due and unpaid. Lender may so sue for or otherwise collect such Rents
with or without taking possession of the Premises. Borrower agrees that upon the
occurrence and during the continuance of an Event of Default, each tenant of the
Premises shall make its rent payable to and pay such rent to Lender (or Lender’s
agents) on Lender’s written demand therefor, delivered to such tenant
personally, by mail, or by delivering such demand to each rental unit, without
any liability on the part of said tenant to inquire further as to the existence
of an Event of Default by Borrower.

(c) Rents collected subsequent to any Event of Default shall be applied at the
direction of, and in such order as determined by, Lender to the costs, if any,
of taking possession and control of and managing the Premises and collecting
such amounts, including, but not limited to, reasonable attorney’s fees,
receiver’s fees, premiums on receiver’s bonds, costs of repairs to the Premises,
premiums on insurance policies, taxes, assessments and other charges on the
Premises, and the costs of discharging any obligation or liability of Borrower
with respect to the Leases and to the sums secured by this Deed of Trust. Lender
or the receiver shall have access to the books and records used in the operation
and maintenance of the Premises and shall be liable to account only for those
Rents actually received.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

20



--------------------------------------------------------------------------------

(d) Lender shall not be liable to Borrower, anyone claiming under or through
Borrower or anyone having an interest in the Premises by reason of anything done
or left undone by Lender hereunder, except to the extent of Lender’s gross
negligence or willful misconduct.

(e) Any entering upon and taking possession and control of the Premises by
Lender or the receiver and any application of Rents as provided herein shall not
cure or waive any Event of Default hereunder or invalidate any other right or
remedy of Lender under applicable law or provided therein.

ARTICLE VII

THE TRUSTEE

Section 7.01. Certain Rights Concerning Trustee. With the approval of Lender,
Trustee shall have the right to take any and all of the following actions:
(i) to select, employ and consult with counsel (who may be, but need not be,
counsel for Lender) upon any matters arising hereunder, including the
preparation, execution and interpretation of the Loan Documents, and shall be
fully protected in relying as to legal matters on the advice of counsel, (ii) to
execute any of the trusts and powers hereof and to perform any duty hereunder
either directly or through his or her agents or attorneys, (iii) to select and
employ, in and about the execution of his or her duties hereunder, suitable
accountants, engineers and other experts, agents and attorneys-in-fact, either
corporate or individual, not regularly in the employ of Trustee (and Trustee
shall not be answerable for any act, default, negligence or misconduct of any
such accountant, engineer or other expert, agent or attorney-in-fact, if
selected with reasonable care, or for any error of judgment or act done by
Trustee in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, expect for Trustee’s gross negligence or bad faith),
and (iv) any and all other lawful action that Lender may instruct Trustee to
take to protect or enforce Lender’s rights hereunder. Trustee shall not be
personally liable in case of entry by Trustee, or anyone entering by virtue of
the powers herein granted to Trustee, upon the Trust Estate for debts contracted
for or liability or damages incurred in the management or operation of the Trust
Estate. Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
Trustee hereunder, believed by Trustee in good faith to be genuine. Trustee
shall be entitled to reimbursement for expenses incurred by Trustee in the
performance of Trustee’s duties hereunder and to reasonable compensation for
such of Trustee’s services hereunder as shall be rendered. Borrower will, from
time to time, pay the compensation due to Trustee hereunder and reimburse
Trustee for, and save and hold Trustee harmless against, any and all liability
and expenses which may be incurred by Trustee in the performance of Trustee’s
duties.

Section 7.02. Retention of Money. All moneys received by Trustee shall, until
used or applied as herein provided, be held in trust for the purposes for which
they were received, and shall be segregated from any other moneys of Trustee.

Section 7.03. Successor Trustees. Trustee may resign by the giving of notice of
such resignation in writing to Lender. If Trustee shall die, resign or become
disqualified from acting in the execution of this trust, or if, for any reason,
Lender, in Lender’s sole discretion and with or without cause, shall prefer to
appoint a substitute trustee or multiple substitute trustees, or successive
substitute trustees or successive multiple substitute trustees, to act instead
of the aforenamed Trustee, Lender shall have full power to appoint a substitute
trustee (or, if preferred, multiple substitute trustees) in succession who shall
succeed (and if multiple substitute trustees are appointed, each of such
multiple substitute trustees shall succeed) to all the estates, rights, powers
and duties of the aforenamed Trustee. Such appointment may be executed by any
authorized agent of Lender, and if such Lender be a corporation and such
appointment be executed on its behalf by any officer of such corporation, such
appointment shall be conclusively presumed to be executed with authority and
shall be valid and sufficient without proof of any action by the board of
directors or any superior office of the corporation. Such appointment shall be
recorded in accordance with the laws of the State. Borrower hereby ratify and
confirm any and all acts which the aforenamed Trustee, or his or her successor
or successors in this trust, shall do lawfully by virtue hereof. If multiple
substitute trustees are appointed, each of such multiple substitute trustees
shall

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

21



--------------------------------------------------------------------------------

be empowered and authorized to act alone without the necessity of the joinder of
the other multiple substitute trustees, whenever any action or undertaking of
such substitute trustees is requested or required under or pursuant to this Deed
of Trust or applicable law. Any prior election to act jointly or severally shall
not prevent either or both of such multiple substitute Trustees from
subsequently executing, jointly or severally, any or all of the provisions
hereof.

Section 7.04. Perfection of Appointment. Should any deed, conveyance or
instrument of any nature be required from Borrower by any Trustee or substitute
Trustee to more fully and certainly vest in and confirm to Trustee or substitute
Trustee such estates, rights, powers and duties, then, upon request by Trustee
or substitute trustee, any and all such deeds, conveyances and instruments shall
be made, executed, acknowledged and delivered and shall be caused to be recorded
and/or filed by Borrower.

Section 7.05. Succession Instruments. Any substitute trustee appointed pursuant
to any of the provisions hereof shall, without any further act, deed or
conveyance, become vested with all the estates, properties, rights, powers and
trusts of its, his or her predecessor in the rights hereunder with like effect
as if originally named as Trustee herein; but nevertheless, upon the written
request of Lender or of the substitute trustee, the Trustee ceasing to act shall
execute and deliver any instrument transferring to such substitute trustee, upon
the trusts herein expressed, all the estates, properties, rights, powers and
trusts of the Trustee so ceasing to act, and shall duly assign, transfer and
deliver any of the property and moneys held by such Trustee to the substitute
trustee so appointed in such Trustee’s place.

Section 7.06. No Representation by Trustee or Lender. By accepting or approving
anything required to be observed, performed or fulfilled or to be given to
Trustee or Lender pursuant to the Loan Documents, including, without limitation,
any officer’s certificate, balance sheet, statement of profit and loss or other
financial statement, survey, appraisal or insurance policy, neither Trustee nor
Lender shall be deemed to have warranted, consented to or affirmed the
sufficiency, legality, effectiveness or legal effect of the same, or of any
term, provision or condition thereof, and such acceptance or approval thereof
shall not be or constitute any warranty or affirmation with respect thereto by
Trustee or Lender

ARTICLE VIII

MISCELLANEOUS

Section 8.01. Satisfaction. If and when the Obligations shall have become due
and payable (whether by lapse of time or by acceleration or by the exercise of
the privilege of prepayment), and Borrower shall pay or cause to be paid
(provided such payment is permitted or required by the Note) the full amount
thereof and shall also pay or cause to be paid all other sums payable by the
Borrower Parties to the Lender Entities with respect to the Obligations, then
this Deed of Trust shall be void (otherwise it shall remain in full force and
effect in law and equity forever) and Lender agrees to execute an instrument
evidencing the satisfaction of all obligations under this Deed of Trust and
releasing this Deed of Trust which shall be prepared and recorded at Borrower’s
sole expense.

Section 8.02. Limitation of Rights of Others. Nothing in this Deed of Trust is
intended or shall be construed to give to any person, other than Borrower,
Trustee and the holder of the Note, any legal or equitable right, remedy or
claim under or in respect of this Deed of Trust or any covenant, condition or
provision herein contained.

Section 8.03. Severability. In case any one or more of the provisions contained
herein or in the Note shall be held to be invalid, illegal or unenforceable in
any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Deed of Trust shall be construed as if such
provision had never been contained herein or therein.

Section 8.04. Notices; Amendments; Waiver. All notices, demands, designations,
certificates, requests, offers, consents, approvals, appointments and other
instruments given pursuant to this Deed of Trust (collectively called “Notices”)
shall be in writing and given by (i) hand delivery, (ii) facsimile,

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

22



--------------------------------------------------------------------------------

(iii) express overnight delivery service or (iv) certified or registered mail,
return receipt requested and shall be deemed to have been delivered upon
(a) receipt, if hand delivered, (b) transmission, if delivered by facsimile,
(c) the next Business Day, if delivered by express overnight delivery service,
or (d) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested. Notices shall be provided to the parties and addresses
(or facsimile numbers, as applicable) specified below:

 

If to Borrower:    JAMESON INNS FINANCING 02, LP    41 Perimeter Center East,
Suite 400    Atlanta, Georgia 30346    Attn: Craig R. Kitchin    Telephone:   
    770-481-0305    Telecopy:        770-901-9020 If to Lender:    GE Capital
Franchise Finance Corporation    17207 N. Perimeter Drive    Scottsdale, Arizona
85255    Attention:        Collateral Management    Telephone:   
    480-585-4500    Telecopy:        480-585-2225 If to Trustee:    LeeAnn W.
Aldridge    Hunter Maclean Exley & Dunn, P.C.    200 East Saint Julian Street   
Savannah, Georgia 31401    Telephone:        (912) 236-0261    Telecopy:   
    (912) 236-4936

or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Deed of Trust the giving of Notice is required,
the giving thereof may be waived in writing at any time by the person or persons
entitled to receive such Notice. Except as in this Deed of Trust otherwise
expressly provided, (i) this Deed of Trust may not be modified except by an
instrument in writing executed by Borrower and Lender and (ii) no requirement
hereof may be waived at any time except by a writing signed by the party against
whom such waiver is sought to be enforced, nor shall any waiver be deemed a
waiver of any subsequent breach or default.

Section 8.05. Successors and Assigns. All of the provisions herein contained
shall be binding upon and inure to the benefit of the respective successors and
assigns of the parties hereto, to the same extent as if each such successor and
assign were in each case named as a party to this Deed of Trust. Wherever used,
the singular shall include the plural, the plural shall include the singular and
the use of any gender shall include all genders.

Section 8.06. Headings. The headings appearing in this Deed of Trust have been
inserted for convenient reference only and shall not modify, define, limit or
expand the express provisions of this Deed of Trust.

Section 8.07. Time of the Essence. Time is of the essence in the performance of
each and every obligation under this Deed of Trust.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

23



--------------------------------------------------------------------------------

Section 8.08. Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower
acknowledges that this Deed of Trust was substantially negotiated in the State
of Arizona, this Deed of Trust was delivered in the State of Arizona, all
payments under the Loan Documents will be delivered in the State of Arizona and
there are substantial contacts between the parties and the transactions
contemplated herein and the State of Arizona. For purposes of any action or
proceeding arising out of this Deed of Trust, the parties hereto expressly
submit to the jurisdiction of all federal and state courts located in the State
of Arizona. Borrower consents that it may be served with any process or paper by
registered mail or by personal service within or without the State of Arizona in
accordance with applicable law. Furthermore, Borrower waives and agrees not to
assert in any such action, suit or proceeding that it is not personally subject
to the jurisdiction of such courts, that the action, suit or proceeding is
brought in an inconvenient forum or that venue of the action, suit or proceeding
is improper. The creation of this Deed of Trust and the rights and remedies of
Lender with respect to the Trust Estate, as provided herein and by the laws of
the State, shall be governed by and construed in accordance with the internal
laws of the State without regard to its principles of conflicts of law. With
respect to other provisions of this Deed of Trust, this Deed of Trust shall be
governed by the internal laws of the State of Arizona, without regard to its
principles of conflicts of law. Nothing in this Section shall limit or restrict
the right of Lender to commence any proceeding in the federal or state courts
located in the State to the extent Lender deems such proceeding necessary or
advisable to exercise remedies available under the Deed of Trust or the other
Loan Documents.

Section 8.09. Indemnification. Borrower shall indemnify and hold harmless each
of the Indemnified Parties for, from and against any and all claims, suits,
liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement and damages of whatever kind or nature (including, without
limitation, attorneys’ fees, court costs and other costs of defense)
(collectively, “Losses”) (excluding Losses suffered by an Indemnified Party
arising out of such Indemnified Party’s gross negligence or willful misconduct;
provided, however, that the term “gross negligence” shall not include gross
negligence imputed as a matter of law to any of the Indemnified Parties solely
by reason of Borrower’s interest in the Trust Estate or Borrower’s failure to
act in respect of matters which are or were the obligation of Borrower under the
Loan Documents) caused by, incurred or resulting from Borrower’s operations of,
or relating in any manner to, the Trust Estate, whether relating to its original
design or construction, latent defects, alteration, maintenance, use by Borrower
or any person thereon, supervision or otherwise, or from any breach of, default
under or failure to perform any term or provision of this Deed of Trust by
Borrower, its officers, employees, agents or other persons. It is expressly
understood and agreed that Borrower’s obligations under this Section shall
survive the expiration or earlier termination of this Deed of Trust for any
reason.

Section 8.10. Waiver of Jury Trial and Punitive, Consequential, Special and
Indirect Damages. LENDER, BY ACCEPTING THIS DEED OF TRUST, AND BORROWER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO
AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR
IN CONNECTION WITH THIS DEED OF TRUST, THE RELATIONSHIP OF LENDER AND BORROWER,
BORROWER’S USE OR OCCUPANCY OF THE TRUST ESTATE, AND/OR ANY CLAIM FOR INJURY OR
DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO
OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE, BORROWER AND LENDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO SEEK
PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND ANY OF
THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER OR
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

24



--------------------------------------------------------------------------------

OUT OF OR IN CONNECTION WITH THIS DEED OF TRUST OR ANY DOCUMENT CONTEMPLATED
HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND LENDER OF ANY RIGHT THEY
MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN
NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Deed of Trust as of
the day and year first above written.

 

BORROWER:

JAMESON INNS FINANCING 02, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By

 

 

 

Steven A. Curlee,

Vice President-Legal

U.S. Federal Tax Identification Number:

20-3105788

Organization Identification Number:

0547970

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

26



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                         
                                                 , a Notary Public of
                                     County, State of
                                    , certify that Steven A. Curlee
(“Signatory”) personally came before me this day and acknowledged that he is
Vice President-Legal of Jameson Inns, Inc., a Georgia corporation, General
Partner of Jameson Inns Financing 02, LP, a Georgia limited partnership and that
he, in such capacity and being authorized to do so, executed the foregoing on
behalf of the corporation as General Partner of Jameson Inns Financing 02, LP, a
Georgia limited partnership.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                                      );
or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E [NOTARY SEAL] (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

27



--------------------------------------------------------------------------------

EXHIBIT A

(901 Jackson Road, Dunn, Harnett County, North Carolina)

LOGO [g92943img028_1.jpg]

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

28



--------------------------------------------------------------------------------

Prepared by, recording requested by,

and after recording, return to::

LeeAnn W. Aldridge

Hunter, Maclean, Exley & Dunn, P.C.

Post Office Box 9848

Savannah, Georgia 31412

SUBORDINATION, ATTORNMENT

AND LESSEE-LESSOR ESTOPPEL AGREEMENT

This Agreement is entered into effective as of January 30, 2006, by and among
JAMESON INNS FINANCING 02, LP, a Georgia limited partnership (“Lessor”), whose
address is 41 Perimeter Center East, Suite 400, Atlanta, Georgia 30346, KITCHIN
HOSPITALITY, LLC, a Georgia limited liability company (“Lessee”), whose address
is 41 Perimeter Center East, Suite 400, Atlanta, Georgia 30346, and GE CAPITAL
FRANCHISE FINANCE CORPORATION, a Delaware corporation (“Lender”), whose address
is 17207 N. Perimeter Drive, Scottsdale, Arizona 85255.

RECITALS:

A. Lessee is the present lessee under a lease (the “Lease”) dated January 27,
2006, made by Lessor, demising all or a portion of the premises described on
Exhibit A (the “Leased Premises”).

B. Lessee has been advised that the Lease has been or will be assigned by Lessor
to Lender as security for a loan with an original principal balance of
$1,235,000.00 (the “Loan”) secured by a Deed of Trust, Assignment of Rents and
Leases, Security Agreement, and Fixture Filing (the “Mortgage”) to be recorded
contemporaneously herewith covering the Leased Premises.

C. A condition precedent to Lender’s disbursement of Loan proceeds is that
Lessor obtain this Agreement from Lessee in order to confirm certain matters and
to subordinate the Lease and Lessee’s interest in the Leased Premises to the
lien of the Mortgage.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

  1. Lessee represents and warrants to Lender as follows:

 

  (a) Lessee has accepted possession and is in occupancy of the Leased Premises
pursuant to the terms of the Lease, and the Lease is in full force and effect.

 

  (b) The improvements and space required to be furnished according to the Lease
shall be completed in all respects, all amounts owing from Lessor to Lessee in
connection with delivery and construction of the Leased Premises (including,
without limitation, tenant improvement costs, liquidated damages, and charges
for construction delays) have been paid, and Lessee hereby waives any and all

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

29



--------------------------------------------------------------------------------

rights and remedies which Lessee may have against Lessor (including, without
limitation, any right to terminate the Lease) as a result of any breach by
Lessor of any of its obligations under the Lease relating to the delivery,
construction or condition of the Leased Premises.

 

  (c) Lessor has done everything that it promised to do in order to induce
Lessee to enter into the Lease. All conditions to the commencement of the Lease
have been satisfied.

 

  (d) The Lease has not been modified, altered or amended.

 

  (e) There are no offsets or credits against rentals, nor have rentals been
prepaid except as provided by the Lease terms.

 

  (f) Rental commenced to accrue on February 1, 2006, and there is currently no
outstanding unpaid rent. The primary Lease term commenced on January 27, 2006,
and expires on January 31, 2016, with one five (5) year option to extend.

 

  (g) Lessee has no notice of a currently effective assignment, hypothecation or
pledge of rents on the Lease to another lender.

 

  (h) Lessee has no claims to or interest in the Leased Premises legal or
equitable, or any contract or option therefor other than as set forth in the
Lease.

 

  (i) Parking facilities for the Leased Premises are located on the property
described on Exhibit A and meet Lessee’s Lease requirements.

 

  (j) There are no concessions or inducements which have been promised by Lessor
or any other party to Lessee other than as set forth in the Lease.

 

  (k) Lessor is not in default of any of its obligations under the Lease, and,
to the best of Lessee’s knowledge, no events have occurred which, with notice,
the passage of time or both, would constitute a default in any of Lessor’s
obligations under the Lease.

 

  (l) Lessee has paid Lessor no security or similar type deposit.

2. Lessee shall promptly provide Lender at its address first shown above with a
written notice of any default on the part of the Lessor under the Lease. Lessee
hereby grants to Lender the option to cure said default within the time allotted
to Lessor under the Lease plus ten (10) business days in the case of a monetary
default and forty-five (45) business days in the case of a non-monetary default.
Lessee shall not invoke any of its remedies under this Lease or any other
remedies available to Lessee at law or in equity during any period that Lender
is proceeding to cure any such default with due diligence or (if possession of
the Leased Premises is necessary for such cure to be effectuated) during any
period that Lender is taking steps with due diligence to obtain the legal right
to enter the Leased Premises and cure any such default.

3. Without the prior written consent of Lender, Lessee shall not (a) assign the
Lease or sublet the Leased Premises; (b) assign the Lease as collateral security
or mortgage or otherwise encumber its leasehold interest; and (c) make any
structural changes to the Leased Premises. The Lease may be terminated pursuant
to the provisions of the Mortgage executed of even date herewith by and between
Lessor, Lessee and Lender.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

30



--------------------------------------------------------------------------------

4. Should Lender advise Lessee that Lessor is in default in the indebtedness to
Lender and request that payment of all future rentals be made directly to
Lender, Lessee shall make all future rental payments under the Lease directly to
Lender until instructed otherwise by Lender. Lessee shall not be liable to
Lessor for any rental payments actually paid to Lender pursuant to this
Section 4.

5. The Lease and all right, title and interest of Lessee in, to and under the
Lease (including, without limitation, all options or rights of first refusal to
purchase the Leased Premises) are now, and shall at all times continue to be,
unconditionally subject and subordinate in each and every respect, to the
Mortgage and to any and all renewals, modifications, extensions, substitutions,
replacements and/or consolidations of the Mortgage. For so long as the Mortgage
is a lien on the Leased Premises, Lessee shall not mortgage or otherwise
encumber its leasehold interest or subordinate the estate of Lessee in the Lease
to any other mortgage or Mortgage or any other security instrument.

6. No provision of this Agreement may be changed, waived, discharged, or
terminated except by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge, or termination is sought. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective heirs, successors, and permitted assigns. Upon recorded
satisfaction of the Mortgage, this Agreement shall become null and void and be
of no further effect.

7. To the extent that the Lease shall entitle Lessee to notice of any mortgage,
this Agreement shall constitute such notice to Lessee with respect to the
Mortgage, and Lessee hereby waives notice of any and all renewals,
modifications, extensions, substitutions, replacements, and/or consolidations of
the Mortgage. The terms “mortgagee”, as used in the Lease shall be deemed to
include Lender, its successors and assigns, including anyone who shall have
succeeded to Lessor’s interest by, through or under foreclosure of the Mortgage
or deed in lieu of such foreclosure. The term “mortgage” or any similar term,
shall be deemed to include the Mortgage to be recorded contemporaneously
herewith.

8. This Agreement shall be construed under the laws of the State of Arizona
applicable to contracts made and to be performed therein (excluding its
choice-of-law rules).

9. This Agreement may be executed in any number of counterparts all of which
taken together shall constitute one and the same instrument, and any of the
parties or signatories hereto may execute this Agreement by signing any such
counterpart.

10. To the extent of any conflict between the provisions of the Mortgage and the
Lease which govern the application and disbursement of insurance and
condemnation proceeds, the provisions of the Mortgage shall control.
Notwithstanding anything in the Lease to the contrary, Lessee may not terminate
the Lease because of damage to or condemnation of the Leased Premises unless
(a) Lessee’s use and operation of the Leased Premises is materially impaired by
the damage to or condemnation of the Leased Premises, and (b) at least
twenty-five percent (25%) of the net rentable area of the Leased Premises is
damaged or condemned. Notwithstanding anything in the lease to the contrary,
Lessee may not terminate the Lease because of any delay in repairing or
rebuilding the Leased Premises unless the Leased Premises are not repaired or
rebuilt within one hundred eighty (180) days after the date of damage or
condemnation.

11. In the event suit or action is instituted to enforce or interpret this
Agreement, the prevailing party shall be entitled to recover all expenses
reasonably incurred at, before or after trial and on appeal, whether or not
taxable as costs, or in any bankruptcy proceeding, including, without
limitation, attorneys’ fees, witness fees (expert and otherwise), deposition
costs, copying charges and other expenses.

12. Lessee warrants, represents, covenants and agrees that it will not use,
produce, store, release, dispose of or bring into the Leased Premises any
hazardous waste or materials or allow

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

31



--------------------------------------------------------------------------------

any other entity or person to do so except as incidentally related to the
operation and maintenance of the Leased Premises and equipment located therein,
such as small amounts of pesticides, insecticides or cleaning supplies used in
Lessee’s operation of the Leased Premises, which substances shall be stored and
used in accordance with applicable laws and regulations and used in a prudent
manner. As used herein, the term “hazardous waste or materials” includes any
substance, waste or material defined or designated as hazardous, toxic or
dangerous (or any similar term) by any federal, state or local statute,
regulation, rule or ordinance now or hereafter in effect including, without
limitation, petroleum products and by-products, asbestos, polychlorinated
biphenyls, chlorinated solvents, and urea formaldehyde. Lessee shall indemnify
and hold harmless Lessor and Lender against any and all losses, liabilities,
suits, obligations, fines, damages, judgments, penalties, claims, charges,
cleanup costs, remedial actions, costs and expenses (including, without
limitation, attorneys’ fees and disbursements) which may be imposed on, incurred
or paid by, or asserted against Lessor and/or Lender directly or indirectly
arising from or attributable to any misrepresentation or breach of any warranty,
covenant or agreement by Lessee under this section. The provisions of this
section shall survive expiration or termination of the Lease.

13. Lessee hereby agrees that if Lender elects at any time to have the Lease
superior to its Mortgage and gives notice of its election to Lessee, then the
Lease shall be superior to the lien of any such Mortgage and all renewals,
modifications, extensions, substitutions, replacements and/or consolidations
thereof, whether the Lease is dated or recorded before or after the Mortgage. If
Lender shall become the owner of the Leased Premises, or if the Leased Premises
shall be sold by reason of foreclosure or other proceedings brought to enforce
the Mortgage, or if the Leased Premises shall be transferred by deed in lieu of
foreclosure, then at Lender’s sole option (i) the Lease shall continue in full
force and effect as a direct lease agreement between Lessee and the then owner
of the Leased Premises (including Lender or the grantee under any deed given as
a result of any foreclosure or in lieu of foreclosure), upon and subject to all
of the terms, covenants and conditions of the Lease for the balance of the term
thereof remaining and any extensions or renewals thereof which may be effected
in accordance with any option therefor in the Lease, and (ii) Lessee shall
attorn to Lender or any other such owner as its Lessor, said attornment to be
effective and self-operative without the execution of any further instruments.
From and after Lender’s or other such owner’s succession to the interest of
Lessor under the Lease, Lessee shall have the same remedies against Lender or
such other owner for the breach of any covenant contained in the Lease that
Lessee might have had under the Lease against Lessor, except that neither Lender
nor any other such owner shall be:

 

  (a) liable for any act or omission of, or for the performance of any
obligation of, any prior lessor (including Lessor), including without limitation
any obligation to repair, restore or expand any part of the Leased Premises; or

 

  (b) subject to any offsets or defenses which Lessee might have against any
prior lessor (including Lessor); or

 

  (c) bound by any prepayment of rent or additional rent which Lessee might have
paid for more than the current month or by payment of any security deposits to
any prior lessor (including Lessor), except such security deposits as have
actually been received by Lender; or

 

  (d) bound by any amendment or modification of the Lease or by any waiver or
forbearance on the part of any prior lessor (including Lessor) made or given
without the written consent of Lender or any subsequent holder of the Mortgage;
or

 

  (e) bound by any representations or warranties of Lessor under the Lease.

Lender or such other owner shall not be required to recognize the rights of
Lessee under the Lease, and the rights of Lessee thereunder (including any
options thereunder) shall at the sole election of and upon

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

32



--------------------------------------------------------------------------------

notice by Lender or such other owner cease and terminate upon acquisition of
title to or upon possession of the Leased Premises by Lender, or such owner or
their respective successors and assigns, including any purchaser at a
foreclosure sale.

14. Lessee acknowledges and agrees that Lender shall not be bound by any of the
nondisturbance provisions of the Lease.

15. Notwithstanding anything in the Lease to the contrary, Lessee hereby waives
any rights it may have to an award for a taking by eminent domain, except to the
extent that the award (a) compensates Lessee for moving expenses, business
interruption, or taking of the property of Lessee (other than Lessee’s leasehold
interest), (b) is awarded separately in the eminent domain proceeding, and
(c) does not reduce the amount of Lessor’s award in the eminent domain
proceeding.

16. Notwithstanding anything in the Lease to the contrary, Lessee agrees that
any option or right of first refusal that it may have to purchase the Leased
Premises shall not apply to a sale by foreclosure or a deed in lieu of
foreclosure, and shall automatically be void and of no further force and effect
following such sale by foreclosure or a deed in lieu of foreclosure. Lessee
shall execute promptly whatever documents Lender may request from time to time
in order to confirm the foregoing.

17. If any provision of this Agreement or the application thereof to any person
or circumstance shall be invalid or unenforceable to any extent, the remainder
of this Agreement and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE, AMONG OTHER THINGS, IT AFFECTS THE PRIORITY OF YOUR LEASE AND
BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR ORAL
PROMISES NOT CONTAINED IN THIS WRITTEN AGREEMENT MAY BE LEGALLY ENFORCED. YOU
MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement under
seal as of the day and year first above written.

 

LESSOR:

JAMESON INNS FINANCING 02, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By

 

 

 

Steven A. Curlee,

Vice President-Legal

LENDER:

GE CAPITAL FRANCHISE FINANCE CORPORATION,

a Delaware corporation

By:

 

 

Title:

 

 

LESSEE:

KITCHIN HOSPITALITY, LLC,

a Georgia limited liability company

By

 

 

 

Steven A. Curlee,

Vice President-Legal

Exhibits:

Exhibit A - Leased Premises

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

34



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                      
                                                   , a Notary Public of
                             County, State of
                                             , certify that Steven A. Curlee
(“Signatory”) personally came before me this day and acknowledged that he is
Vice President-Legal of Jameson Inns, Inc., a Georgia corporation, General
Partner of Jameson Inns Financing 02, LP, a Georgia limited partnership and that
he, in such capacity and being authorized to do so, executed the foregoing on
behalf of the corporation as General Partner of Jameson Inns Financing 02, LP, a
Georgia limited partnership.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of _______________________); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL] (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

35



--------------------------------------------------------------------------------

STATE OF ARIZONA

COUNTY OF MARICOPA

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that
                                                             , (the
“Signatory”), personally came before me this day and acknowledged that he/she is
                                                                      of GE
Capital Franchise Finance Corporation, a Delaware corporation, and that he/she,
in such capacity and being authorized to do so, executed the foregoing on behalf
of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                                      );
or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

36



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that Steven A. Curlee,
(the “Signatory”), personally came before me this day and acknowledged that he
is Vice President-Legal of Kitchin Hospitalit Inc., a Georgia corporation, and
that he, in such capacity and being authorized to do so, executed the foregoing
on behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                         ); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

37



--------------------------------------------------------------------------------

EXHIBIT A

(901 Jackson Road, Dunn, Harnett County, North Carolina

LOGO [g92943img038_1.jpg]

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

38



--------------------------------------------------------------------------------

PROMISSORY NOTE

 

   Dated as of January 30, 2006

$1,235,000.00

   Scottsdale, Arizona

JAMESON INNS FINANCING 02, LP, a Georgia limited partnership (“Borrower”), for
value received, hereby promises to pay to GE CAPITAL FRANCHISE FINANCE
CORPORATION, a Delaware corporation (“Lender”), whose address is 17207 North
Perimeter Drive, Scottsdale, Arizona 85255, or order, on or before February 1,
2016 (the “Maturity Date”), as herein provided, the principal sum of
$1,235,000.00, and to pay interest on the unpaid principal amount of this Note
from the date hereof to the Maturity Date at the rate of 7.25% per annum on the
basis of a 360-day year of twelve consecutive 30-day months, such principal and
interest to be paid in immediately available funds and in lawful money of the
United States. Initially capitalized terms which are not otherwise defined in
this Note shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Note between Borrower and Lender, as such agreement may
be amended, restated and/or supplemented from time to time (the “Loan
Agreement”).

Interest on the principal amount of this Note for the period commencing with the
date such principal amount is advanced by Lender through the last day in the
month in which this Note is dated shall be due and payable upon delivery of this
Note. Thereafter, principal and interest shall be payable in consecutive monthly
installments of $9,761.14 commencing on March 1, 2006, and continuing on the
first day of each month thereafter until the Maturity Date, at which time the
outstanding principal and unpaid accrued interest shall be due and payable.

Borrower may prepay this Note in full, but not in part (except as otherwise set
forth below), including all accrued but unpaid interest hereunder and all sums
advanced by Lender pursuant to the Loan Documents and any Other Agreements,
provided that (i) no Event of Default has occurred under any of the Loan
Documents or any Other Agreements, (ii) any such prepayment shall only be made
on a regularly scheduled payment date upon not less than 30 days prior written
notice from Borrower to Lender, and (iii) except as otherwise set forth herein,
any such prepayment shall be made together with payment of an amount equal to
the sum of:

(a) a prepayment fee equal to 1% of the amount prepaid; and

(b) a prepayment premium equal to the positive difference (if any) between
(i) the present value of the stream of monthly principal and interest payments
due under the Note from the date of such prepayment through the scheduled
Maturity Date (the “Remaining Scheduled Term”), calculated using the
interpolated yield, at the time of such prepayment, of the two U.S. Dollar
Interest Rate Swaps (as published in Federal Reserve Statistical Release
H.15[519] http://www.federalreserve.gov/releases/H15/) whose terms most closely
match the Remaining Scheduled Term, and (ii) the present value of the stream of
monthly principal and interest payments due under this Note from the date of
such prepayment through the scheduled Maturity Date, calculated using the
interpolated yield of the two U.S. Dollar Interest Rate Swaps whose terms most
closely match the originally scheduled term of this Note.

The foregoing prepayment fee and prepayment premium, as applicable, shall be due
and payable regardless of whether such prepayment is the result of a voluntary
prepayment by Borrower or as a result of Lender declaring the unpaid principal
balance of this Note, accrued interest and all other sums due under this Note,
the Mortgage and the other Loan Documents and any Other Agreements, due and

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

39



--------------------------------------------------------------------------------

payable as contemplated below; provided, however, the prohibition on a partial
prepayment and the prepayment fee and prepayment premium, as applicable, shall
not be applicable with respect to a prepayment of this Note in connection with
an application of condemnation proceeds as contemplated by the Mortgage or as
contemplated by the Loan Agreement as a result of a breach and subsequent cure
by Borrower of the Fixed Charge Coverage Ratio required by the Loan Agreement.

Upon execution of this Note, Borrower shall authorize Lender to establish
arrangements whereby all payments of principal and interest hereunder are
transferred by Automated Clearing House Debit initiated by Lender directly from
an account at a U.S. bank in the name of Borrower to such account as Lender may
designate or as Lender may otherwise designate. Each payment of principal and
interest hereunder shall be applied first toward any past due payments under
this Note (including payment of all Costs (as herein defined), then to accrued
interest, and the balance, after the payment of such accrued interest, if any,
shall be applied to the unpaid principal balance of this Note; provided,
however, each payment hereunder after an Event of Default has occurred shall be
applied as Lender in its sole discretion may determine.

This Note is secured by the Mortgage and the other Loan Documents. Upon the
occurrence of an Event of Default, Lender may declare the entire unpaid
principal balance of this Note, accrued interest, if any, and all other sums due
under this Note and any Loan Documents or Other Agreements due and payable at
once without notice to Borrower. All past-due principal and/or interest shall
bear interest from the due date to the date of actual payment at the lesser of
the highest rate for which the undersigned may legally contract or the rate of
14% per annum (the “Default Rate”), and such Default Rate shall continue to
apply following a judgment in favor of Lender under this Note. If Borrower fails
to make any payment or installment due under this Note within five days of its
due date, Borrower shall pay to Lender, in addition to any other sum due Lender
under this Note or any other Loan Document, a late charge equal to 5% of such
past-due payment or installment (the “Late Charge”), which Late Charge is a
reasonable estimate of the loss that may be sustained by Lender due to the
failure of Borrower to make timely payments. All payments of principal and
interest due hereunder shall be made (i) without deduction of any present and
future taxes, levies, imposts, deductions, charges or withholdings, which
amounts shall be paid by Borrower, and (ii) without any other right of
abatement, reduction, setoff, defense, counterclaim, interruption, deferment or
recoupment for any reason whatsoever. Borrower will pay the amounts necessary
such that the gross amount of the principal and interest received by Lender is
not less than that required by this Note.

No delay or omission on the part of Lender in exercising any remedy, right or
option under this Note shall operate as a waiver of such remedy, right or
option. In any event, a waiver on any one occasion shall not be construed as a
waiver or bar to any such remedy, right or option on a future occasion. Borrower
hereby waives presentment, demand for payment, notice of dishonor, notice of
protest, and protest, notice of intent to accelerate, notice of acceleration and
all other notices or demands in connection with delivery, acceptance,
performance, default or endorsement of this Note. All notices, consents,
approvals or other instruments required or permitted to be given by either party
pursuant to this Note shall be given in accordance with the notice provisions in
the Loan Agreement. Should any indebtedness represented by this Note be
collected at law or in equity, or in bankruptcy or other proceedings, or should
this Note be placed in the hands of attorneys for collection after default,
Borrower shall pay, in addition to the principal and interest due and payable
hereon, all costs of collecting or attempting to collect this Note (the
“Costs”), including reasonable attorneys’ fees and expenses of Lender (including
those fees and expenses incurred in connection with any appeal) and court costs
whether or not a judicial action is commenced by Lender. This Note may not be
amended or modified except by a written agreement duly executed by the party
against whom enforcement of this Note is sought. In the event that any one or
more of the provisions contained in this Note shall be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Note, and this
Note shall be construed as if such provision had never been contained herein or
therein. Time is of the essence in the performance of each and every obligation
under this Note.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

40



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in any of the Loan Documents,
the obligations of Borrower to Lender under this Note and any other Loan
Documents are subject to the limitation that payments of interest and late
charges to Lender shall not be required to the extent that receipt of any such
payment by Lender would be contrary to provisions of applicable law limiting the
maximum rate of interest that may be charged or collected by Lender. The portion
of any such payment received by Lender that is in excess of the maximum interest
permitted by such provisions of law shall be credited to the principal balance
of this Note or if such excess portion exceeds the outstanding principal balance
of this Note, then such excess portion shall be refunded to Borrower. All
interest paid or agreed to be paid to Lender shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and/or spread throughout the
full term of this Note (including, without limitation, the period of any renewal
or extension thereof) so that interest for such full term shall not exceed the
maximum amount permitted by applicable law.

This obligation shall bind Borrower and its successors and assigns, and the
benefits hereof shall inure to Lender and its successors and assigns.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

41



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has executed and delivered this Note effective as
of the date first set forth above.

 

BORROWER: JAMESON INNS FINANCING 02, LP, a Georgia limited partnership By its
General Partner, Jameson Inns, Inc., a Georgia corporation By:  

 

 

Steven A. Curlee,

Vice President-Legal

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

42



--------------------------------------------------------------------------------

ENVIRONMENTAL INDEMNITY AGREEMENT

THIS ENVIRONMENTAL INDEMNITY AGREEMENT, dated as of January 30, 2006 (the
“Agreement”), is made by JAMESON INNS FINANCING 02, LP, a limited partnership
(“Borrower”), in favor of GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware
corporation (“Lender”).

AGREEMENT

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1. Definitions. Initially capitalized terms not otherwise defined in this
Agreement shall have the meanings set forth in that certain Loan Agreement dated
as of the date of this Agreement between Borrower and Lender, as the same may be
amended from time to time (the “Loan Agreement”). In addition, the following
terms shall have the following meanings for all purposes of this Agreement:

“Environmental Condition” means any condition with respect to soil, surface
waters, groundwaters, land, stream sediments, surface or subsurface strata,
ambient air and any environmental medium comprising or surrounding the Premises,
whether or not yet discovered, which would reasonably be expected to or does
result in any damage, loss, cost, expense, claim, demand, order or liability to
or against any of the Borrower Parties or Lender by any third party (including,
without limitation, any Governmental Authority), including, without limitation,
any condition resulting from the operation of business at the Premises and/or
the operation of the business of any other property owner or operator in the
vicinity of the Premises and/or any activity or operation formerly conducted by
any person or entity on or off the Premises.

“Environmental Laws” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations, orders, injunctions and decrees of
Governmental Authorities and common law, relating to Hazardous Materials and/or
the protection of human health or the environment by reason of a Release or a
Threatened Release of Hazardous Materials or relating to liability for or costs
of Remediation or prevention of Releases. “Environmental Laws” includes, but is
not limited to, the following statutes, as amended, any successor thereto, and
any regulations, rulings, orders or decrees promulgated pursuant thereto, and
any state or local statutes, ordinances, rules, regulations, orders, injunctions
and decrees of Governmental Authorities: the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq.; the
Emergency Planning and Community Right-to-Know Act, 42 U.S.C. § 11001 et seq.;
the Hazardous Materials Transportation Act, 49 U.S.C. § 5101 et seq.; the
Resource Conservation and Recovery Act (including but not limited to Subtitle I
relating to underground storage tank systems), 42 U.S.C. §§ 6901 et seq.; the
Clean Water Act, 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401
et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 7401 et seq.; the Occupational Safety and
Health Act, 29 U.S.C. § 651 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. §§ 136 et seq.; the Endangered Species Act, 16 U.S.C.
§§ 1531 et seq. and the National Environmental Policy Act, 42 U.S.C. § 4321
et seq. “Environmental Laws” also includes, but is not limited to, any present
and future federal, state and local laws, statutes, ordinances, rules,
regulations, orders, injunctions and decrees of Governmental Authorities and
common law: conditioning transfer of property upon a negative declaration or
other approval of a Governmental Authority of the environmental condition of the
property; requiring notification or disclosure of Releases or other
environmental condition of the Premises to any Governmental Authority or other
person or entity, whether or not in connection with transfer of title to or
interest in property; imposing conditions or requirements relating to Hazardous
Materials in connection with permits or other authorizations required by
Governmental Authorities; relating to the handling and disposal of Hazardous
Materials; relating to nuisance, trespass or other causes of action related to
Hazardous Materials; and relating to wrongful death, personal injury, or
property or other damage in connection with the physical condition or use of the
Premises by reason of the presence of Hazardous Materials in, on, under or above
the Premises.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

43



--------------------------------------------------------------------------------

“Environmental Liens” has the meaning set forth in Section 2(i).

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant;
(b) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, any petroleum
product or additive, any petroleum-based substances or any similar terms
described or defined in any Environmental Laws applicable to or regulating below
or above ground tanks and associated piping systems used in connection with the
storage, dispensing and general use of petroleum and petroleum-based substances,
or any Toxic Mold; (c) any substance, gas, material or chemical which is now or
hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the exposure to or release of which
is prohibited, limited or regulated by any Governmental Authority that asserts
or may assert jurisdiction over the Premises or the operations or activity at
the Premises, or any chemical, material, gas or substance that does or is
reasonably likely to pose a hazard to the health and/or safety of the occupants
of the Premises or the owners and/or occupants of property adjacent to or
surrounding the Premises.

“Indemnified Parties” means Lender, the trustee under the Mortgage, if
applicable, and any person or entity who is or will have been involved in the
origination of the Loan, any person or entity who is or will have been involved
in the servicing of the Loan, any person or entity in whose name the encumbrance
created by any of the Mortgage is or will have been recorded, persons and
entities who may hold or acquire or will have held a full or partial interest in
the Loan (including, but not limited to, investors or prospective investors in
any Securitization, Participation or Transfer, as well as custodians, trustees
and other fiduciaries who hold or have held a full or partial interest in the
Loan for the benefits of third parties), as well as the respective directors,
officers, shareholders, partners, members, employees, lenders, agents, servants,
representatives, contractors, subcontractors, affiliates, subsidiaries,
participants, successors and assigns of any and all of the foregoing (including,
but not limited to, any other person or entity who holds or acquires or will
have held a participation or other full or partial interest in the Loan or the
Premises, whether during the term of the Loan or as a part of or following a
foreclosure of the Loan and including, but not limited to, any successors by
merger, consolidation or acquisition of all or a substantial portion of Lender’s
assets and business).

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties, or any current lessee or occupant of the
Premises or any prior owner, lessee or occupant of the Premises in connection
with Hazardous Materials, including, without limitation, the right to receive
payments under such indemnity agreements.

“Permitted Amounts” means, with respect to any given level of Hazardous
Materials, that level or quantity of Hazardous Materials in any form or
combination of forms the presence, use, storage, release or handling of which
does not constitute a violation of any Environmental Laws and is customarily
employed in the ordinary course of, or associated with, similar businesses
located in the state in which the Premises is located.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

44



--------------------------------------------------------------------------------

“Premises” means the parcel or parcels of real property described on the
attached Exhibit A, together with all rights, privileges and appurtenances
therewith and all buildings, fixtures, tangible personal property (including,
without limitation, equipment) and other improvements now or hereafter located
on such real estate (whether or not affixed to the real estate).

“Questionnaire” means the environmental questionnaire completed on behalf of the
Borrower Parties with respect to the Premises.

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials.

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials required by any Environmental Law or any Governmental
Authority, any actions to prevent, cure or mitigate any Release, any action to
comply with any Environmental Laws or with any permits issued pursuant thereto,
any inspection, investigation, study, monitoring, assessment, audit, sampling
and testing, laboratory or other analysis, or any evaluation relating to any
Hazardous Materials, including, without limitation, all acts necessary to clean
and disinfect any portions of the Premises affected by Toxic Mold and to
eliminate the sources of Toxic Mold in or on the Premises, including, without
limitation, providing any necessary moisture and control systems at the
Premises.

“Threatened Release” means a substantial likelihood of a Release which requires
action to prevent or mitigate damage to the soil, surface waters, groundwaters,
land, stream sediments, surface or subsurface strata, ambient air or any other
environmental medium comprising or surrounding the Premises which may result
from such Release.

“Toxic Mold” means any toxic mold or fungus of a type which would pose a risk to
human health or the environment or would negatively impact the value of the
Premises.

2. Representations and Warranties. Borrower represents and warrants to Lender,
which representations and warranties shall survive the execution and delivery of
this Agreement, that, except as disclosed in the Questionnaire: (a) neither the
Premises nor any of the Borrower Entities are in violation of, or subject to,
any pending or, to Borrower’s actual knowledge, threatened investigation or
inquiry by any Governmental Authority or to any remedial obligations under any
Environmental Laws, and this representation and warranty would continue to be
true and correct following disclosure to the applicable Governmental Authorities
of all relevant facts, conditions and circumstances, if any, pertaining to the
Premises; (b) all permits, licenses or similar authorizations required to
construct, occupy, operate or use any buildings, improvements, fixtures and
equipment forming a part of the Premises by reason of any Environmental Laws
have been obtained; (c) no Hazardous Materials have been used, handled,
manufactured, generated, produced, stored, treated, processed, transferred,
disposed of or otherwise Released in, on, under, from or about the Premises,
except in Permitted Amounts; (d) the Premises does not contain Hazardous
Materials, except in Permitted Amounts; (e) there is no threat of any Release
migrating to the Premises in excess of Permitted Amounts; (f) there is no past
or present non-compliance with Environmental Laws, or with permits issued
pursuant thereto, in connection with the Premises; (g) none of the Borrower
Parties has received any written or oral notice or other communication from any
person or entity (including but not limited to a Governmental Authority)
relating to Hazardous Materials or Remediation thereof in excess of Permitted
Amounts, of possible liability of any person or entity pursuant to any
Environmental Law, other environmental conditions in connection with the
Premises, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; (h) all information known to any of the
Borrower Parties or contained in the files of any of the Borrower Parties
relating to any Environmental Condition, Releases of Hazardous Materials in, on,
under or from the Premises, other than in Permitted Amounts, has been provided
to Lender, including, without limitation,

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

45



--------------------------------------------------------------------------------

information relating to all prior Remediation; (i) the Premises has been kept
free and clear of all liens and other encumbrances imposed pursuant to any
Environmental Law (the “Environmental Liens”); and none of the Borrower Parties
has allowed any tenant or other user of the Premises to do any act that
materially increased the dangers to human health or the environment, posed an
unreasonable risk of harm to any person or entity (whether on or off the
Premises), impaired the value of the Premises in any material respect, is
contrary to any requirement of any insurer, constituted a public or private
nuisance, constituted waste, or violated any covenant, condition, agreement or
easement applicable to the Premises; and (j) the information and disclosures in
the Questionnaire are true, correct and complete in all material respects, and
the person or persons executing the Questionnaire were duly authorized to do so.

3. Covenants. Borrower covenants to Lender from and after the execution and
delivery of this Agreement and until all of the Obligations are satisfied in
full, as follows: (a) the Premises, the Borrower Parties and any other operator
or user of the Premises shall not be in violation of or subject to any
investigation or inquiry by any Governmental Authority or subject to any
Remediation obligations under any Environmental Laws; (b) all uses and
operations on or of the Premises, whether by Borrower or any other person or
entity, shall be in compliance with all Environmental Laws and permits issued
pursuant thereto; (c) there shall be no Releases or Hazardous Materials in, on,
under or from the Premises, except in Permitted Amounts; (d) Borrower shall keep
the Premises, or cause the Premises to be kept, free and clear of all
Environmental Liens; and (e) Borrower shall not do or allow any tenant or other
user of the Premises to do any act that (i) materially increases the dangers to
human health or the environment, (ii) poses an unreasonable risk of harm to any
person or entity (whether on or off the Premises), (iii) impairs or is
reasonably likely to impair the value of the Premises, (iv) is contrary to any
requirement of any insurer, (v) constitutes a public or private nuisance or
constitutes waste, or (vi) violates any covenant, condition, agreement or
easement applicable to the Premises.

4. Notification Requirements. Borrower shall immediately notify Lender in
writing upon Borrower obtaining actual knowledge of: (a) any presence of
Releases or Threatened Releases in, on, under, from or migrating towards the
Premises, in excess of Permitted Amounts, including, without limitation, the
presence on or under the Premises, or the escape, seepage, leakage, spillage,
discharge, emission or release of any Hazardous Materials, apparent or real, in
excess of Permitted Amounts; (b) any non-compliance with any Environmental Laws
related in any way to the Premises; (c) any Environmental Lien or any act or
omission which would reasonably be expected to result in the imposition of an
Environmental Lien; (d) any required or proposed Remediation of environmental
conditions relating to the Premises, including, without limitation, any and all
enforcement, clean-up, remedial, removal or other governmental or regulatory
actions threatened, instituted or completed pursuant to any of the Environmental
Laws affecting the Premises; (e) any written or oral notice or other
communication of which any of the Borrower Parties becomes aware from any source
whatsoever (including but not limited to a Governmental Authority) relating in
any way to Hazardous Materials or Remediation thereof, possible liability of any
person or entity pursuant to any Environmental Law, other environmental
conditions in connection with the Premises, or any actual or potential
administrative or judicial proceedings in connection with anything referred to
in this Agreement; or (f) any investigation or inquiry initiated by any
Governmental Authority relating to the Environmental Condition of the Premises.

5. Inspections. Borrower shall, at its sole cost and expense: (a) perform any
environmental site assessment or other investigation of environmental conditions
in connection with the Premises as may be reasonably requested by Lender
(including but not limited to sampling, testing and analysis of soil, water,
air, building materials and other materials and substances whether solid, liquid
or gas), and share with Lender the reports and other results thereof, and
Lender, and other Indemnified Parties shall be entitled to rely on such reports
and other results thereof; and (b) have the Premises inspected as may be
required by any Environmental Laws for seepage, spillage and other environmental
concerns. Borrower shall provide Lender with written certified results of all
inspections performed on the Premises. All costs and expenses associated with
the inspection, preparation and certification of results, as well as those
associated with any corrective action, shall be paid by Borrower. All
inspections and tests performed on the Premises shall be conducted in compliance
with all Environmental Laws.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

46



--------------------------------------------------------------------------------

6. Remediation; Releases. (a) Borrower shall, at its sole cost and expense, and
without limiting the rights of Lender under any other provision of this
Agreement, including, without limitation, Section 6(b), comply with all
reasonable written requests of Lender to: (1) reasonably effectuate Remediation
of any condition (including but not limited to a Release) in, on, under or from
the Premises; (2) comply with any Environmental Law; (3) comply with any
directive from any Governmental Authority; and (4) take any other reasonable
action necessary or appropriate for protection of human health or the
environment.

(b) Upon any Release, Borrower shall immediately remedy such situation in
accordance with all Environmental Laws and any request of Lender. Should
Borrower fail to remedy or cause the remedy of such situation in accordance with
all Environmental Laws, Lender shall be permitted to take such actions in its
sole discretion to remedy such situation and any costs and expenses incurred in
connection therewith will be paid by Borrower.

7. Actions by Lender. Lender, and any other person or entity designated by
Lender, including but not limited to any receiver, any representative of a
Governmental Authority, and any environmental consultant, shall have the right,
but not the obligation, to enter upon the Premises during normal business hours
or at any time in the event of an emergency (including without limitation in
connection with any Securitization, Participation or Transfer contemplated by
the Loan Agreement or in connection with the exercise of any remedies set forth
in the Mortgage or the other Loan Documents) to assess any and all aspects of
the environmental condition of the Premises and its use, including but not
limited to conducting any environmental assessment or audit (the scope of which
shall be determined in Lender’s sole and absolute discretion) and taking samples
of soil, groundwater or other water, air, or building materials, and conducting
other invasive testing. Borrower shall cooperate with and provide access to
Lender and any such person or entity designated by Lender. Any such assessment
and investigation shall be at Borrower’s sole cost and expense if, at the time
Lender undertakes such assessment or investigation, Lender has a reasonable
basis for believing that a Release has occurred at the Premises in excess of
Permitted Amounts or if an Event of Default has occurred and is continuing.
Otherwise, any such assessment and investigation shall be at Lender’s sole cost
and expense.

8. Indemnification. Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless each of the Indemnified Parties
for, from and against any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense) (collectively, “Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party’s gross negligence or willful misconduct; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower’s
interest in the Premises or Borrower’s failure to act in respect of matters
which are or were the obligation of Borrower under the Loan Documents) and costs
of Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (i) any presence of any Hazardous Materials in, on, above, or
under the Premises; (ii) any past, present Release or Threatened Release in, on,
above, under or from the Premises; (iii) any activity by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement,

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

47



--------------------------------------------------------------------------------

removal, handling, transfer or transportation to or from the Premises of any
Hazardous Materials at any time located in, under, on or above the Premises;
(iv) any activity by Borrower, any person or entity affiliated with Borrower or
any tenant or other user of the Premises in connection with any actual or
proposed Remediation of any Hazardous Materials at any time located in, under,
on or above the Premises, whether or not such Remediation is voluntary or
pursuant to court or administrative order, including but not limited to any
removal, remedial or corrective action; (v) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Premises or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (vi) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Premises; (vii) any administrative processes or proceedings or judicial
proceedings in any way connected with any matter addressed in this Agreement;
(viii) any past, present or threatened injury to, destruction of or loss of
natural resources in any way connected with the Premises, including but not
limited to costs to investigate and assess such injury, destruction or loss;
(ix) any acts of Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in arranging for disposal or treatment, or
arranging with a transporter for transport for disposal or treatment, of
Hazardous Materials owned or possessed by Borrower, any person or entity
affiliated with Borrower or any tenant or other user, at any facility or
incineration vessel owned or operated by another person or entity and containing
such or similar Hazardous Materials; (x) any acts of Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises, in
accepting any Hazardous Materials for transport to disposal or treatment
facilities, incineration vessels or sites selected by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises,
from which there is a Release, or a Threatened Release of any Hazardous
Materials which causes the incurrence of costs for Remediation; (xi) any
personal injury, wrongful death, or property damage arising under any statutory
or common law or tort law theory, including but not limited to damages assessed
for the maintenance of a private or public nuisance or for the conducting of an
abnormally dangerous activity on or near the Premises; or (xii) any
misrepresentation or inaccuracy in any representation or warranty or material
breach or failure to perform any covenants or other obligations pursuant to this
Agreement.

9. Release; Reliance. Borrower fully and completely releases, waives and
covenants not to assert any claims, liabilities, actions, defenses, challenges,
contests or other opposition against Lender, however characterized, known or
unknown, foreseen or unforeseen, now existing or arising in the future, relating
to this Agreement and any Hazardous Materials, Releases and/or Remediation on,
at or affecting the Premises.

10. Indemnity Agreements. Borrower hereby grants to Lender a security interest
in all Indemnity Agreements, including, without limitation, the right to receive
payments under the Indemnity Agreements. Upon the occurrence of an Event of
Default, (i) Lender may exercise any or all of the remedies available to it
under all applicable laws, including, without limitation, all applicable
provisions of the Uniform Commercial Code, with respect to the Indemnity
Agreements, and (ii) Lender shall have the immediate right to exercise all of
Borrower’s rights and remedies under the Indemnity Agreements, including,
without limitation, making demands and claims and receiving payments under the
Indemnity Agreements. Borrower hereby grants Lender a power of attorney (which
grant shall be deemed irrevocable and coupled with an interest) to exercise such
rights and remedies.

11. Miscellaneous. (a) The obligations of Borrower and the rights and remedies
of Lender set forth in this Agreement are independent from those of Borrower
pursuant to the Loan Agreement, the Mortgage, the Note and the other Loan
Documents, and shall survive the repayment of the Loan, the termination,
expiration and/or release of the Loan Agreement, the Note, the Mortgage and the
other Loan Documents and/or the judicial or nonjudicial foreclosure of the
Mortgage by Lender or the delivery of a deed-in-lieu of foreclosure by Borrower
to Lender. In the event any of the terms and provisions of this Agreement are in
conflict with the terms and conditions of any other Loan Document, the terms and
conditions of this Agreement shall control as to such conflict.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

48



--------------------------------------------------------------------------------

(b) Borrower acknowledges that this Agreement was substantially negotiated by
Lender in the State of Arizona and delivered by Borrower in the State of Arizona
and there are substantial contacts between the parties and the transactions
contemplated herein and the State of Arizona. For purposes of any action or
proceeding arising out of this Agreement, the parties hereto hereby expressly
submit to the jurisdiction of all federal and state courts located in the State
of Arizona and Borrower consents that it may be served with any process or paper
by registered mail or by personal service within or without the State of Arizona
in accordance with applicable law. Furthermore, Borrower waives and agrees not
to assert in any such action, suit or proceeding that it is not personally
subject to the jurisdiction of such courts, that the action, suit or proceeding
is brought in an inconvenient forum or that venue of the action, suit or
proceeding is improper. It is the intent of the parties hereto that all
provisions of this Agreement shall be governed by and construed under the laws
of the State of Arizona, without regard to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions hereof, then, as to those provisions
only, the law of the state where the applicable Premises is located shall be
deemed to apply. Nothing in this Section shall limit or restrict the right of
Lender to commence any proceeding in the federal or state courts located in the
state where the Premises is located to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under this Agreement.

(c) LENDER, BY ACCEPTING THIS AGREEMENT, AND BORROWER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR ITS
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, THE RELATIONSHIP OF LENDER AND BORROWER, BORROWER’S USE OR OCCUPANCY
OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR
STATUTORY REMEDY. THIS WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE
TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR
BARGAIN. FURTHERMORE, BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES,
OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT BY EITHER PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES,
OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY DOCUMENT
CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND LENDER OF ANY
RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL ASPECT OF
THEIR BARGAIN.

(d) The provisions of this Agreement shall be deemed severable. If any part of
this Agreement shall be held unenforceable, the remainder shall remain in full
force and effect, and such unenforceable provision shall be reformed by such
court so as to give maximum legal effect to the intention of the parties as
expressed therein. This Agreement shall be binding upon and inure to the benefit
of Lender and Borrower and their respective successors and permitted assigns,
including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel; provided,
however, Borrower’s right to assign this Agreement shall be limited as set forth
in the Loan Agreement. Time is of the essence in the performance of each and
every obligation under this Agreement. This Agreement may not be modified except
by an instrument in writing executed by Borrower and Lender and

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

49



--------------------------------------------------------------------------------

no requirement hereof may be waived at any time except by a writing signed by
the party against whom such waiver is sought to be enforced, nor shall any
waiver be deemed a waiver of any subsequent breach or default. The headings
appearing in this Agreement have been inserted for convenient reference only and
shall not modify, define, limit or expand the express provisions of this
Agreement. All notices, demands, designations, certificates, requests, offers,
consents, approvals, appointments and other instruments given pursuant to this
Agreement shall be given in accordance with the notice provisions of the Loan
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the day
and year first above written.

 

BORROWER: JAMESON INNS FINANCING 02, LP, a Georgia limited partnership By its
General Partner, Jameson Inns, Inc., a Georgia corporation By:  

 

 

Steven A. Curlee,

Vice President-Legal

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

50



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that Steven A. Curlee,
(the “Signatory”), personally came before me this day and acknowledged that he
is Vice President-Legal of Jameson Inns, Inc., a Georgia corporation, and that
he, in such capacity and being authorized to do so, executed the foregoing on
behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                         
                ); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

51



--------------------------------------------------------------------------------

EXHIBIT A

(901 Jackson Road, Dunn, Harnett County, North Carolina)

LOGO [g92943img052-1.jpg]

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

52



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”) is made as of January 30, 2006 (the
“Closing Date”), by and between GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation (“Lender”), and JAMESON INNS FINANCING 02, LP, a Georgia
limited partnership (“Borrower”).

AGREEMENT:

In consideration of the mutual covenants and provisions of this Agreement, the
parties agree as follows:

1. Definitions. The following terms shall have the following meanings for all
purposes of this Agreement:

“ADA” means the Americans with Disabilities Act of 1990, as such act may be
amended from time to time.

“Affiliate” means any Person that directly or indirectly controls, is under
common control with, or is controlled by any other Person. For purposes of this
definition, “controls”, “under common control with” and “controlled by” mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through
ownership of voting securities or otherwise.

“Anti-Money Laundering Laws” means all applicable laws, regulations and
government guidance on the prevention and detection of money laundering,
including 18 U.S.C. § § 1956 and 1957, and the BSA.

“Applicable Regulations” means all applicable statutes, regulations, rules,
ordinances, codes, licenses, permits, orders and approvals of each Governmental
Authority having jurisdiction over the Premises, including, without limitation,
all health, building, fire, safety and other codes, ordinances and requirements,
all applicable standards of the National Board of Fire Underwriters and the ADA
and all policies or rules of common law, in each case, as amended, and any
judicial or administrative interpretation thereof, including any judicial order,
consent, decree or judgment applicable to any of the Borrower Parties.

“Borrower Parties” means, collectively, Borrower and any guarantors of the Loan
(including, in each case, any predecessors-in-interest).

“BSA” means the Bank Secrecy Act (31 U.S.C. § § 5311 et. seq.), and its
implementing regulations, Title 31 Part 103 of the U.S. Code of Federal
Regulations.

“Business Day” means any day on which Lender is open for business other than a
Saturday, Sunday or a legal holiday, ending at 5:00 P.M. Phoenix, Arizona time.

“Change of Control” means a change in control of any of the Borrower Parties,
including, without limitation, a change in control resulting from direct or
indirect transfers of voting stock or partnership, membership or other ownership
interests, whether in one or a series of transactions. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of any of the
Borrower Parties, as applicable, and a Change of Control will occur if any of
the following occur: (i) any merger or consolidation by any of the Borrower
Parties, as applicable, with or into any other entity and the Borrowing Party is
not the surviving party; or

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

53



--------------------------------------------------------------------------------

(ii) if any “Person” as defined in Section 3(a)(9) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”), and as used in
Section 13(d) and 14(d) thereof, including a “group” as defined in Section 13(d)
of the Exchange Act, who, subsequent to the Closing, becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), of securities of any
of the Borrower Parties, as applicable, representing 50% or more of the combined
voting power of Borrower’s then outstanding securities (other than indirectly as
a result of the redemption by any of the Borrower Parties, as applicable, of its
securities).

“Closing” means the disbursement of the Loan Amount by Title Company as
contemplated by this Agreement.

“Code” means Title 11 of the United States Code, 11 U.S.C. Sec. 101 et seq., as
amended.

“Default Rate” has the meaning set forth in the Note.

“Entity” means any entity that is not a natural person.

“Environmental Indemnity Agreement” means the environmental indemnity agreement
dated as of the date of this Agreement executed by Borrower for the benefit of
the Indemnified Parties and such other parties as are identified in such
agreement with respect to the Premises, as the same may be amended from time to
time.

“Event of Default” has the meaning set forth in Section 9.

“FCCR Amount” has the meaning set forth in Section 9.A(7).

“Fee” means an underwriting, site assessment, valuation, processing and
commitment fee equal to 1.0% of the sum of the Loan Amount for all of the
Premises.

“Fixed Charge Coverage Ratio” has the meaning set forth in Section 6.J.

“GAAP” means generally accepted accounting principles in the United States
consistently applied.

“Governmental Authority” means any governmental authority, agency, department,
commission, bureau, board, instrumentality, court or quasi-governmental
authority having jurisdiction or supervisory or regulatory authority over the
Premises or any of the Borrower Parties.

“Guarantors” means Jameson Inns, Inc.

“Guaranty” means the unconditional guaranty of payment and performance dated as
of the date of this Agreement executed by Guarantors for the benefit of Lender
with respect to the Loan, as the same may be amended from time to time.

“Hazardous Materials” means (a) any toxic substance or hazardous waste,
substance, solid waste or related material, or any pollutant or contaminant;
(b) radon gas, asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment containing
dielectric fluid having levels of polychlorinated biphenyls in excess of
applicable standards established by any Governmental Authority, or any petroleum
product or additive; (c) any substance, gas, material or chemical which is now
or hereafter defined as or included in the definition of “hazardous substances,”
“toxic substances,” “hazardous materials,” “hazardous wastes,” “regulated
substances” or words of similar import under any Environmental Laws; and (d) any
other chemical, material, gas or substance the

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

54



--------------------------------------------------------------------------------

exposure to or release of which is prohibited, limited or regulated by any
Governmental Authority that asserts or may assert jurisdiction over the Premises
or the operations or activity at the Premises, or any chemical, material, gas or
substance that does or is reasonably likely to pose a material hazard to the
health and/or safety of the occupants of the Premises or the owners and/or
occupants of property adjacent to or surrounding the Premises.

“Indemnity Agreements” means all indemnity agreements executed for the benefit
of any of the Borrower Parties or any prior owner, lessee or occupant of the
Premises in connection with Hazardous Materials, including, without limitation,
the right to receive payments under such indemnity agreements.

“Lessee” means Kitchin Hospitality, LLC, and its successors.

“Lessee Parties” means, collectively, Lessee and any guarantors of the Lease
(including, in each case, any predecessors in interest).

“Lender Entities” means, collectively, Lender (including any
predecessor-in-interest to Lender) and any Affiliate of Lender (including any
Affiliate of any predecessor-in-interest to Lender).

“Loan” means the loan for the Premises described in Section 2.

“Loan Amount” means $1,235,000.00.

“Loan Documents” means, collectively, this Agreement, the Note, the Mortgage,
the Environmental Indemnity Agreement, the UCC-1 Financing Statements, all
guaranties of the Loan, if any, and all other documents, instruments and
agreements executed in connection therewith or contemplated thereby, as the same
may be amended from time to time.

“Loan Pool” means: (i) in the context of a Securitization, any pool or group of
loans that are a part of such Securitization; (ii) in the context of a Transfer,
all loans which are sold, transferred or assigned to the same transferee; and
(iii) in the context of a Participation, all loans as to which participating
interests are granted to the same participant.

“Master Lease” means the Master Lease Agreement between Borrower and Lessee
dated January 27, 2006.

“Material Adverse Effect” means a material adverse effect on (i) the Premises,
including, without limitation, the operation of the Premises as a Permitted
Concept, or (ii) Borrower’s ability to perform its obligations under the Loan
Documents.

“Mortgage” means the deed of trust, deed to secure debt or mortgage dated as of
the date of this Agreement executed by Borrower for the benefit of Lender with
respect to the Premises, as the same may be amended from time to time.

“Note” means the promissory note dated as of the date of this Agreement executed
by Borrower in favor of Lender evidencing the Loan with respect to the Premises,
as the same may be amended, restated and/or substituted from time to time,
including, without limitation, as a result of the payment of the FCCR Amount
pursuant to Section 9.

“Obligations” has the meaning set forth in the Mortgage.

“OFAC Laws and Regulations” means Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31
Part 595 of the U.S. Code of

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

55



--------------------------------------------------------------------------------

Federal Regulations), the Terrorism List Governments Sanctions Regulations
(Title 31 Part 596 of the U.S. Code of Federal Regulations), the Foreign
Terrorist Organizations Sanctions Regulations (Title 31 Part 597 of the U.S.
Code of Federal Regulations), and the Cuban Assets Control Regulations (Title 31
Part 515 of the U.S. Code of Federal Regulations), and all other present and
future federal, state and local laws, ordinances, regulations, policies, lists
(including, without limitation, the Specially Designated Nationals and Blocked
Persons List) and any other requirements of any Governmental Authority
(including, without limitation, the United States Department of the Treasury
Office of Foreign Assets Control) addressing, relating to, or attempting to
eliminate, terrorist acts and acts of war, each as hereafter supplemented,
amended or modified from time to time, and the present and future rules,
regulations and guidance documents promulgated under any of the foregoing, or
under similar laws, ordinances, regulations, policies or requirements of other
states or localities.

“Other Agreements” means, collectively, all agreements and instruments between,
among or by (1) any of the Borrower Parties and/or any Affiliate of any of the
Borrower Parties (including any Affiliate of any predecessor-in-interest to any
of the Borrower Parties), and, or for the benefit of, (2) any of the Lender
Entities, including, without limitation, promissory notes and guaranties;
provided, however, the term “Other Agreements” shall not include the agreements
and instruments defined as the Loan Documents.

“Participation” means one or more grants by Lender or any of the other Lender
Entities to a third party of a participating interest in notes evidencing
obligations to repay secured or unsecured loans owned by Lender or any of the
other Lender Entities or any or all servicing rights with respect thereto.

“Permitted Concept” means a Jameson Inn hotel.

“Permitted Exceptions” means those recorded easements, restrictions, liens and
encumbrances set forth as exceptions in the title insurance policies issued by
Title Company to Lender and approved by Lender in its sole discretion in
connection with the closing of the Loan.

“Person” means any individual, corporation, partnership, limited liability
company, trust, unincorporated organization, Governmental Authority or any other
form of entity.

“Personal Property” has the meaning set forth in the Mortgage.

“Premises” means the parcel or parcels of real estate legally described on
Exhibit A attached hereto, together with all rights, privileges and
appurtenances associated therewith and all buildings, fixtures and other
improvements now or hereafter located thereon (whether or not affixed to such
real estate) and the Personal Property.

“Questionnaire” means the environmental questionnaire completed on behalf of the
Borrower Parties with respect to the Premises and submitted to Environmental
Insurer in connection with the issuance of the Environmental Policy.

“Release” means any presence, release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Materials or USTs.

“Remediation” means any response, remedial, removal, or corrective action, any
activity to clean up, detoxify, decontaminate, contain or otherwise remediate
any Hazardous Materials or USTs required by any Environmental Law or any
Governmental Authority, any actions to prevent, cure or mitigate any Release,
any action to comply with any Environmental Laws or with any permits issued
pursuant thereto, any inspection, investigation, study, monitoring, assessment,
audit, sampling and testing, laboratory or other analysis, or any evaluation
relating to any Hazardous Materials or USTs.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

56



--------------------------------------------------------------------------------

“Restoration” has the meaning set forth in the Mortgage.

“Securitization” means one or more sales, dispositions, transfers or assignments
by Lender or any of the other Lender Entities to a special purpose corporation,
trust or other entity identified by Lender or any of the other Lender Entities
of notes evidencing obligations to repay secured or unsecured loans owned by
Lender or any of the other Lender Entities (and, to the extent applicable, the
subsequent sale, transfer or assignment of such notes to another special purpose
corporation, trust or other entity identified by Lender or any of the other
Lender Entities), and the issuance of bonds, certificates, notes or other
instruments evidencing interests in pools of such loans, whether in connection
with a permanent asset securitization or a sale of loans in anticipation of a
permanent asset securitization. Each Securitization shall be undertaken in
accordance with all requirements which may be imposed by the investors or the
rating agencies involved in each such sale, disposition, transfer or assignment
or which may be imposed by applicable securities, tax or other laws or
regulations.

“Substitute Documents” has the meaning set forth in Section 11(9).

“Substitute Premises” means one or more parcels of real estate substituted for
the Premises in accordance with the requirements of Section 11, together with
all rights, privileges and appurtenances associated therewith and all buildings,
fixtures and other improvements, equipment, trade fixtures, appliances and other
personal property located thereon (whether or not affixed to such real estate).
For purposes of clarity, where two or more parcels of real estate comprise a
Substitute Premises, such parcels or interests shall be aggregated and deemed to
constitute the Substitute Premises for all purposes of this Agreement.

“Title Company” means First American Title Insurance Company.

“Transfer” means one or more sales, transfers or assignments by Lender or any of
the other Lender Entities to a third party of notes evidencing obligations to
repay secured or unsecured loans owned by Lender or any of the other Lender
Entities or any or all servicing rights with respect thereto.

“UCC-1 Financing Statements” means such UCC-1 Financing Statements as Lender
shall file with respect to the transactions contemplated by this Agreement.

“U.S. Publicly-Traded Entity” is an Entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
U.S. or a wholly-owned subsidiary of such an Entity.

“USTs” means any one or combination of below or above ground tanks and
associated piping systems used in connection with the storage, dispensing and
general use of petroleum and petroleum-based substances.

2. Transaction. On the terms and subject to the conditions set forth in the Loan
Documents, Lender shall make the Loan. The Loans will be evidenced by the Note
and secured by the Mortgage. Borrower shall repay the outstanding principal
amount of the Loan together with interest thereon in the manner and in
accordance with the terms and conditions of the Note and the other Loan
Documents. The Loan shall be advanced at the Closing in cash or otherwise
immediately available funds subject to any prorations and adjustments required
by this Agreement. The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the conditions contained in the loan commitment issued by Lender to Borrower
with respect to the Loan and the “Loan Closing Checklist” prepared by Lender
with respect to the Loan.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

57



--------------------------------------------------------------------------------

3. Escrow Agent; Closing Costs. Borrower and Lender hereby employ Title Company
to act as escrow agent in connection with the transactions described in this
Agreement. Borrower and Lender will deliver to Title Company all documents, pay
to Title Company all sums and do or cause to be done all other things necessary
or required by this Agreement, in the reasonable judgment of Title Company, to
enable Title Company to comply herewith and to enable any title insurance policy
provided for herein to be issued. Title Company shall not cause the transaction
to close unless and until it has received written instructions from Lender and
Borrower to do so. Title Company is authorized to pay, from any funds held by it
for Lender’s or Borrower’s respective credit all amounts necessary to procure
the delivery of such documents and to pay, on behalf of Lender and Borrower, all
charges and obligations payable by them, respectively. Borrower will pay all
charges payable by it to Title Company. Title Company is authorized, in the
event any conflicting demand is made upon it concerning these instructions or
the escrow, at its election, to hold any documents and/or funds deposited
hereunder until an action shall be brought in a court of competent jurisdiction
to determine the rights of Borrower and Lender or to interplead such documents
and/or funds in an action brought in any such court. Deposit by Title Company of
such documents and funds, after deducting therefrom its charges and its expenses
and attorneys’ fees incurred in connection with any such court action, shall
relieve Title Company of all further liability and responsibility for such
documents and funds. Title Company’s receipt of this Agreement and opening of an
escrow pursuant to this Agreement shall be deemed to constitute conclusive
evidence of Title Company’s agreement to be bound by the terms and conditions of
this Agreement pertaining to Title Company. Disbursement of any funds shall be
made by check, certified check or wire transfer, as directed by Borrower and
Lender. Title Company shall be under no obligation to disburse any funds
represented by check or draft, and no check or draft shall be payment to Title
Company in compliance with any of the requirements hereof, until it is advised
by the bank in which such check or draft is deposited that such check or draft
has been honored. Title Company is authorized to act upon any statement
furnished by the holder or payee, or a collection agent for the holder or payee,
of any lien on or charge or assessment in connection with the Premises,
concerning the amount of such charge or assessment or the amount secured by such
lien, without liability or responsibility for the accuracy of such statement.
The employment of Title Company as escrow agent shall not affect any rights of
subrogation under the terms of any title insurance policy issued pursuant to the
provisions thereof.

4. Closing Conditions. The obligation of Lender to consummate the transaction
contemplated by this Agreement is subject to the fulfillment or waiver of each
of the following conditions:

A. Title Insurance Commitments. Lender shall have received for the Premises a
preliminary title report and irrevocable commitment to insure title in the
amount of the Loan, by means of a mortgagee’s, ALTA extended coverage policy of
title insurance (or its equivalent, in the event such form is not issued in the
jurisdiction where the Premises is located) issued by Title Company showing
Borrower vested with good and marketable fee title in the real property
comprising such Premises, committing to insure Lender’s first priority lien upon
and security interest in such real property subject only to Permitted
Exceptions, and containing such endorsements as Lender may require.

B. Survey. Lender shall have received (i) a current ALTA survey of the Premises
or its equivalent, the form and substance of which shall be satisfactory to
Lender in its reasonable discretion and (ii) the Site and Utility Plans. Lender
shall have obtained a flood certificate indicating that the location of the
Premises is not within the 100-year flood plain or identified as a special flood
hazard area as defined by the Federal Emergency Management Agency, or if the
Premises is in such a flood plain or special flood hazard area, Borrower shall
have provided Lender with evidence of flood insurance maintained on the Premises
in an amount and on terms and conditions reasonably satisfactory to Lender.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

58



--------------------------------------------------------------------------------

C. Environmental. Lender shall have completed such environmental due diligence
of the Premises as it deems necessary or advisable in its sole discretion,
including, without limitation, receiving an Environmental Policy with respect to
the Premises, and Lender shall have approved the environmental condition of the
Premises in its sole discretion.

D. Compliance With Representations, Warranties and Covenants. All of the
representations and warranties set forth in Section 5 shall be true, correct and
complete as of the Closing Date, and Borrower shall be in compliance with each
of the covenants set forth in Section 6 as of the Closing Date. No event shall
have occurred or condition shall exist or information shall have been disclosed
by Borrower or discovered by Lender which has had or would be reasonably likely
to have a material adverse effect on the Premises, any of the Borrower Parties
or Lender’s willingness to consummate the transaction contemplated by this
Agreement, as determined by Lender in its sole and absolute discretion.

E. Proof of Insurance. Borrower shall have delivered to Lender certificates of
insurance and copies of insurance policies showing that all insurance required
by the Loan Documents and providing coverage and limits satisfactory to Lender
are in full force and effect.

F. Legal Opinions. Borrower shall have delivered to Lender such legal opinions
as Lender may reasonably require all in form and substance reasonably
satisfactory to Lender and its counsel.

G. Fee and Closing Costs. Borrower shall have paid the Fee to Lender and shall
have paid all costs of the transactions described in this Agreement, including,
without limitation, the cost of title insurance premiums and all endorsements
required by Lender, survey charges, UCC and litigation search charges, the
attorneys’ fees of Borrower, reasonable attorneys’ fees and expenses of Lender,
the cost of the environmental due diligence undertaken pursuant to Section 4.C,
including, without limitation, the cost of the Environmental Policy, Lender’s
site inspection costs and fees, stamp taxes, mortgage taxes, transfer fees,
escrow, filing and recording fees and UCC filing and recording fees (including
preparation, filing and recording fees for UCC continuation statements).
Borrower shall have also paid all real and personal property and other
applicable taxes and assessments and other charges relating to the Premises
which are due and payable on or prior to the Closing Date as well as taxes and
assessments due and payable subsequent to the Closing Date but which Title
Company requires to be paid at Closing as a condition to the issuance of the
title insurance policy described in Section 4.A.

H Closing Documents. At or prior to the Closing Date, Lender and/or the Borrower
Parties, as may be appropriate, shall have executed and delivered or shall have
caused to be executed and delivered to Lender, or as Lender may otherwise
direct, the Loan Documents and such other documents, payments, instruments and
certificates, as Lender may require in form acceptable to Lender.

Upon fulfillment or waiver of all of the above conditions, Lender shall deposit
funds necessary to close this transaction with the Title Company and this
transaction shall close in accordance with the terms and conditions of this
Agreement.

5. Representations and Warranties of Borrower. The representations and
warranties of Borrower contained in this Section are being made by Borrower as
of the Closing Date to induce Lender to enter into this Agreement and consummate
the transactions contemplated herein and shall survive the Closing. Borrower
represents and warrants to Lender (and Environmental Insurer solely with respect
to Section 5.K) as follows:

A. Financial Information. Borrower has delivered to Lender certain financial
statements and other information concerning the Borrower Parties in connection
with the transaction described in this Agreement (collectively, the “Financial
Information”). The Financial Information is true, correct and complete in all
material respects; there have been no amendments to the Financial Information
since the

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

59



--------------------------------------------------------------------------------

date such Financial Information was prepared or delivered to Lender. Borrower
understands that Lender is relying upon the Financial Information and Borrower
represents that such reliance is reasonable. All financial statements included
in the Financial Information were prepared in accordance with GAAP and fairly
present as of the date of such financial statements the financial condition of
each individual or entity to which they pertain. No change has occurred with
respect to the financial condition of any of the Borrower Parties and/or the
Premises as reflected in the Financial Information, which has not been disclosed
in writing to Lender or has had, or could reasonably be expected to result in, a
Material Adverse Effect.

B. Organization and Authority. Each of the Borrower Parties (other than
individuals), as applicable, is duly organized or formed, validly existing and
in good standing under the laws of its state of incorporation or formation.
Borrower is qualified as a foreign corporation, partnership or limited liability
company, as applicable, to do business in each state where the Premises are
located, and each of the Borrower Parties is qualified as a foreign corporation,
partnership or limited liability company, as applicable, to do business in any
other jurisdiction where the failure to be qualified would reasonably be
expected to result in a Material Adverse Effect. All necessary action has been
taken to authorize the execution, delivery and performance by the Borrower
Parties of this Agreement and the other Loan Documents. The person(s) who have
executed this Agreement on behalf of Borrower are duly authorized so to do.
Borrower is not a “foreign corporation”, “foreign partnership”, “foreign trust”,
“foreign estate” or “foreign person” (as those terms are defined by the Internal
Revenue Code of 1986, as amended). Borrower’s U.S. Federal Tax Identification
number, Organization Identification number and principal place of business are
correctly set forth on the signature page of this Agreement. None of the
Borrower Parties, and no individual or entity owning directly or indirectly any
interest in any of the Borrower Parties, is an individual or entity whose
property or interests are subject to being blocked under any of the OFAC Laws
and Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations; provided, however, the representation contained in this sentence
shall not apply to any Person to the extent such Person’s interest is in or
through a U.S. Publicly-Traded Entity.

C. Enforceability of Documents. Upon execution by the Borrower Parties, this
Agreement and the other Loan Documents shall constitute the legal, valid and
binding obligations of the Borrower Parties, respectively, enforceable against
the Borrower Parties in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency, liquidation,
reorganization and other laws affecting the rights of creditors generally and
general principles of equity.

D. Litigation. There are no suits, actions, proceedings or investigations
pending, or to the best of its knowledge, threatened against or involving the
Borrower Parties or the Premises before any arbitrator or Governmental
Authority, except for such suits, actions, proceedings or investigations which,
individually or in the aggregate, have not had, and would not reasonably be
expected to result in, a Material Adverse Effect.

E. Absence of Breaches or Defaults. The Borrower Parties are not, and the
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not result, in any breach or default under any other
document, instrument or agreement to which any of the Borrower Parties is a
party or by which any of the Borrower Parties, the Premises or any of the
property of any of the Borrower Parties is subject or bound, except for such
breaches or defaults which, individually or in the aggregate, have not had, and
would not reasonably be expected to result in, a Material Adverse Effect. The
authorization, execution, delivery and performance of this Agreement and the
other Loan Documents will not violate any applicable law, statute, regulation,
rule, ordinance, code, rule or order. The Premises is not subject to any right
of first refusal, right of first offer or option to purchase or lease granted to
a third party.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

60



--------------------------------------------------------------------------------

F. Utilities. Adequate public utilities are available at the Premises to permit
utilization of the Premises as a Permitted Concept and all utility connection
fees and use charges will have been paid in full prior to delinquency.

G. Zoning; Compliance With Laws. The Premises is in compliance with all
applicable zoning requirements, and the use of the Premises as a Permitted
Concept does not constitute a nonconforming use under applicable zoning
requirements. The Borrower Parties and the Premises are in compliance with all
Applicable Regulations except for such noncompliance which has not had, and
would not reasonably be expected to result in, a Material Adverse Effect.

H. Area Development; Wetlands. No condemnation or eminent domain proceedings
affecting the Premises have been commenced or, to the best of Borrower’s
knowledge, are contemplated. Neither the Premises, nor to the best of Borrower’s
knowledge, the real property bordering the Premises, are designated by any
Governmental Authority as a wetlands.

I. Licenses and Permits; Access. All required licenses and permits, both
governmental and private, to use and operate the Premises as a Permitted Concept
are in full force and effect, except for such licenses and permits the failure
of which to obtain has not had, and would not reasonably be expected to result
in, a Material Adverse Effect. Adequate rights of access to public roads and
ways are available to the Premises for unrestricted ingress and egress and
otherwise to permit utilization of the Premises for their intended purposes, and
all such public roads and ways have been completed and dedicated to public use.

J. Condition of Premises. The Premises, including the Personal Property, is in
good condition and repair and well maintained, ordinary wear and tear excepted,
fully equipped and operational, free from structural defects, safe and properly
lighted.

K. Environmental. The representations and warranties of Borrower set forth in
Section 2 of the Environmental Indemnity Agreement, together with the
corresponding definitions, are incorporated by reference into this Agreement as
if stated in full in this Agreement. Lender has charged Borrower a fee for the
Environmental Policy. Borrower acknowledges that the Environmental Policy is for
the sole protection of Lender and will not protect Borrower or provide Borrower
with any coverage thereunder. Borrower acknowledges and agrees that
Environmental Insurer may rely on the environmental representations and
warranties incorporated by reference into this subsection K, that Environmental
Insurer is an intended third-party beneficiary of such representations and
warranties and that Environmental Insurer shall have all rights and remedies
available at law or in equity as a result of a breach of such representations
and warranties, including, to the extent applicable, the right of subrogation.

L. Title to Premises; First Priority Lien. Fee title to the real property
comprising the Premises is vested in Borrower, free and clear of all liens,
encumbrances, charges and security interests of any nature whatsoever, except
the Permitted Exceptions. Borrower is owner of all Personal Property (other than
certain computer equipment leased by Borrower), free and clear of all liens,
encumbrances, charges and security interests of any nature whatsoever, and no
Affiliate of Borrower owns any of the Personal Property. Upon Closing, Lender
shall have a first priority lien upon and security interest in the Premises
pursuant to the Mortgage and the UCC-1 Financing Statements.

M. No Mechanics’ Liens. There are no delinquent accounts payable or mechanics’
liens in favor of any materialman, laborer, or any other person or entity in
connection with labor or materials furnished to or performed on any portion of
the Premises; and no work has been performed or is in progress nor have
materials been supplied to the Premises or agreements entered into for work to
be performed or materials to be supplied to the Premises prior to the date
hereof, which will be delinquent on or before the Closing Date.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

61



--------------------------------------------------------------------------------

N. Nonconsolidation. (1) Borrower maintains correct and complete books and
records of account separate from all other Persons. Where necessary or
appropriate, Borrower has disclosed the nature of the transaction contemplated
by the Loan Documents and Borrower’s independent status to its creditors.
Borrower has not commingled its assets and its liabilities with those of any
other Person.

(2) Borrower maintains its own checking account or accounts with commercial
banking institutions separate from other Persons.

(3) To the extent that Borrower shares the same employees with other Persons,
the salaries of and the expenses related to providing benefits to such employees
have been fairly and nonarbitrarily allocated among such Persons, with the
result that each such Person bears its fair share of the salary and benefit
costs associated with all such common employees.

(4) To the extent that Borrower jointly contracts with other Persons to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing are, and at all times shall be, fairly and
nonarbitrarily allocated among such Persons, with the result that each such
Person bears its fair share of such costs. To the extent that Borrower contracts
or does business with vendors or service providers where the goods or services
provided are or shall be partially for the benefit of other Persons, the costs
incurred in so doing are fairly and nonarbitrarily allocated to or among such
Persons for whose benefit the goods or services are provided, with the result
that each such Person bears its fair share of such costs.

(5) To the extent that Borrower or other Persons have offices in the same
location, there is a fair, appropriate and nonarbitrary allocation of overhead
among them, with the result that each such Person bears its fair share of such
expenses.

(6) Borrower has not incurred any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent, including, without limitation, liability for
the debts of any other Person (and Borrower has not held itself out as being
liable for the debts of any other Person), other than the Loan and trade and
operational debt incurred in the ordinary course of business with trade
creditors and in amounts as are normal and reasonable under the circumstances.
Borrower is not a guarantor of any obligations.

(7) Borrower is not presently a party to a pledge of its assets for the benefit
of other Persons. Borrower has not made any loans or advances to any third party
(including any Affiliate or constituent party of Borrower).

(8) Borrower has conducted its affairs strictly in accordance with its
organizational documents including Borrower’s general partner’s organizational
documents and has observed all necessary, appropriate and customary formalities.

(9) Borrower does not hold itself out to the public or to any of its individual
creditors as being a unified entity with assets and liabilities in common with
any other Person.

(10) Borrower (a) is solvent, (b) is able to pay its obligations as they become
due and (c) is not and shall not be engaged in any business or transaction for
which its remaining capital is or may be unreasonably small.

(11) Borrower has no actual intent to hinder, delay or defraud creditors in
connection with any of the transactions contemplated herein or intent to incur
(or belief that it is incurring) debts beyond its ability to pay the same as
they mature.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

62



--------------------------------------------------------------------------------

(12) Borrower has not, as to itself or as to other Persons, (a) commenced any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Borrower or other Persons or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Borrower or its debts or other Persons or their
debts or (b) sought appointment of a receiver, trustee, custodian or other
similar official for Borrower or for all or any substantial part of its or other
Person’s assets or made a general assignment for the benefit of Borrower’s
creditors.

O. Money Laundering. (1) Borrower has taken all reasonable measures, in
accordance with all applicable Anti-Money Laundering Laws, with respect to each
holder of a direct or indirect interest in the Borrower Parties, to assure that
funds invested by such holders in the Borrower Parties are derived from legal
sources; provided, however, none of the foregoing shall apply to any Person to
the extent that such Person’s interest is in or through a U.S. Publicly-Traded
Entity.

(2) To Borrower’s knowledge after making due inquiry, none of the Borrower
Parties nor any holder of a direct or indirect interest in the Borrower Parties
(a) is under investigation by any Governmental Authority for, or has been
charged with, or convicted of, any violation of any Anti-Money Laundering Laws,
or drug trafficking, terrorist-related activities or other money laundering
predicated crimes or a violation of the BSA, (b) has been assessed civil
penalties under these or related laws, or (c) has had any of its funds seized or
forfeited in an action under these or related laws; provided, however, none of
the foregoing shall apply to any Person to the extent that such Person’s
interest is in or through a U.S. Publicly-Traded Entity.

(3) Borrower has taken reasonable steps, consistent with industry practice for
comparable organizations and in any event as required by law, to ensure that the
Borrower Parties are and shall be in compliance with all (i) Anti-Money
Laundering Laws and (ii) OFAC Laws and Regulations.

6. Covenants. Borrower covenants to Lender (and Environmental Insurer solely
with respect to Section 6.F) from and after the Closing Date and until all of
the Obligations are satisfied in full, as follows:

A. Payment of the Note. Borrower shall punctually pay, or cause to be paid, the
principal, interest and all other sums to become due in respect of the Note and
the other Loan Documents in accordance with the Note and the other Loan
Documents. Borrower shall authorize Lender to establish arrangements whereby all
scheduled payments made in respect of the Obligations are transferred by
Automated Clearing House Debit initiated by Lender directly from an account at a
U.S. bank in the name of Borrower to such account as Lender may designate or as
Lender may otherwise designate.

B. Title. Borrower shall maintain good and marketable fee simple title to the
real property comprising the Premises and title to the Personal Property, free
and clear of all liens, encumbrances, charges and other exceptions to title,
except the Permitted Exceptions. Lender shall have valid first liens upon and
security interests in the Premises, including the Personal Property, pursuant to
the Mortgage and the UCC-1 Financing Statements

C. Organization and Status of Borrower; Preservation of Existence. Each of the
Borrower Parties (other than individuals), as applicable, shall be validly
existing and in good standing under the laws of its state of incorporation or
formation. Borrower shall be qualified as a foreign corporation, partnership or
limited liability company to do business in each state where the Premises are
located, and each of the Borrower Parties shall be qualified as a foreign
corporation, partnership or limited liability company in any other jurisdiction
where the failure to be qualified would reasonably be expected to result in a
Material Adverse Effect. Borrower shall preserve its current form of
organization and shall not

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

63



--------------------------------------------------------------------------------

change its legal name, its state of formation, nor, in one transaction or a
series of related transactions, merge with or into, or consolidate with, any
other entity without providing, in each case, Lender with 30 days’ prior written
notice and obtaining Lender’s prior written consent (to the extent such consent
is required under Section 7 of this Agreement). In addition, Borrower shall
require, and shall take reasonable measures to comply with the requirement, that
no individual or entity owning directly or indirectly any interest in any of the
Borrower Parties is an individual or entity whose property or interests are
subject to being blocked under any of the OFAC Laws and Regulations or is
otherwise in violation of any of the OFAC Laws and Regulations; provided,
however, the covenant contained in this sentence shall not apply to any Person
to the extent that such Person’s interest is in or through a U.S.
Publicly-Traded Entity.

D. Licenses and Permits. All required licenses and permits, both governmental
and private, to use and operate the Premises as a Permitted Concept shall be
maintained in full force and effect.

E. Compliance With Laws Generally. The use and occupation of the Premises, and
the condition thereof, including, without limitation, any Restoration, shall
comply with all Applicable Regulations now or hereafter in effect, including,
without limitation, the OFAC Laws and Regulations and Anti-Money Laundering
Laws. In addition, the Borrower Parties shall comply with all Applicable
Regulations now or hereafter in effect. Without limiting the generality of the
other provisions of this Section, Borrower shall comply with the ADA, and all
regulations promulgated thereunder, as it affects the Premises.

F. Compliance With Environmental Provisions. The covenants, obligations and
agreements of Borrower set forth in Sections 3 through 7 of the Environmental
Indemnity Agreement, together with the corresponding definitions, are
incorporated by reference into this Agreement as if stated in full in this
Agreement.

G. Financial Statements. Within 45 days after the end of each fiscal quarter and
within 120 days after the end of each fiscal year of Borrower, Borrower shall
deliver to Lender (1) complete financial statements of the Borrower Parties
including a balance sheet, profit and loss statement, statement of cash flows
and all other related schedules for the fiscal period then ended; (2) income
statements for the business at the Premises; (3) hotel data for the fiscal
period then ended regarding rooms sold, rooms available and a gross revenue
breakdown differentiating room revenues from other revenue; and (4) such other
financial information as Lender may reasonably request in order to establish
compliance with the financial covenants in the Loan Documents, including,
without limitation, Section 6.J of this Agreement. All such financial statements
shall be prepared in accordance with GAAP from period to period, and shall be
certified to be accurate and complete by Borrower (or the Treasurer or other
appropriate officer of Borrower). In the event the property and business at the
Premises is ordinarily consolidated with other business for financial statement
purposes, such financial statements shall be prepared on a consolidated basis
showing separately the sales, profits and losses, assets and liabilities
pertaining to the Premises with the basis for allocation of overhead of other
charges being clearly set forth. The financial statements delivered to Lender
need not be audited, but Borrower shall deliver to Lender copies of any audited
financial statements of Borrower which may be prepared, as soon as they are
available. Borrower shall also cause to be delivered to Lender copies of any
financial statements required to be delivered to Borrower by any tenants of the
Premises.

H. Lost Note. Borrower shall, if the Note is mutilated, destroyed, lost or
stolen (a “Lost Note”), promptly deliver to Lender, upon receipt from Lender of
an affidavit and indemnity in a form reasonably acceptable to Lender and
Borrower stipulating that the Note has been mutilated, destroyed, lost or
stolen, in substitution therefor, a new promissory note containing the same
terms and conditions as the Lost Note with a notation thereon of the unpaid
principal and accrued and unpaid interest. Borrower shall provide
fifteen (15) days’ prior notice to Lender before making any payments to third
parties in connection with the Lost Note.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

64



--------------------------------------------------------------------------------

I. Inspections. Borrower shall, during normal business hours (or at any time in
the event of an emergency), (1) provide Lender and Lender’s officers, employees,
agents, advisors, attorneys, accountants, architects, and engineers with access
to the Premises, all drawings, plans, and specifications for the Premises in
possession of any of the Borrower Parties, all engineering reports relating to
the Premises in the possession of any of the Borrower Parties, the files,
correspondence and documents relating to the Premises, and the financial books
and records, including lists of delinquencies, relating to the ownership,
operation, and maintenance of the Premises (including, without limitation, any
of the foregoing information stored in any computer files), (2) allow such
persons to make such inspections, tests, copies, and verifications as Lender
considers necessary, and (3) if Borrower is in breach of the Fixed Charge
Coverage Ratio requirement set forth in the following subsection J, pay expenses
reasonably incurred by Lender from time to time in conducting such inspections,
tests, copies and verifications upon demand (such amounts to bear interest at
the Default Rate if not paid upon demand until paid).

J. Fixed Charge Coverage Ratio. Borrower shall maintain (i) a Fixed Charge
Coverage Ratio at the Premises of at least 1.3:1 prior to dividend payouts, and
(ii) a Fixed Charge Coverage Ratio at an aggregate level for all twelve
(12) properties securing the Obligations of at least 1.0:1 after dividend
payouts, payments on stockholder loans or increases in stockholder receivables,
both as determined as of the last day of each fiscal year of Borrower. For
purposes of this Section, the term “Fixed Charge Coverage Ratio” shall mean with
respect to the twelve month period of time immediately preceding the date of
determination, the ratio calculated for such period of time, each as determined
in accordance with GAAP, of (a) Cash Available, to (b) Fixed Charges.

For purposes of this Section, the following terms shall be defined as set forth
below:

“Cash Available” shall be calculated by determining Net Operating Income (“NOI”)
before interest, taxes, depreciation, amortization, management fees, replacement
reserves, and lease/rent payments, in accordance with the Uniform System of
Accounts for Hotels and in conformance with GAAP, and then deducting from NOI
four (4%) percent of total room revenues as an assumed reserve for replacement
(or actual reserve for replacement if greater) and four (4%) percent of total
room revenues as an assumed management fee (or actual management fee if
greater).

“Fixed Charges” shall mean principal and interest payments on all debt
obligations and all lease/rent payments due in the applicable year.

K. Affiliate Transactions. Unless otherwise approved by Lender, all transactions
between Borrower and any of its Affiliates shall be on terms substantially as
advantageous to Borrower as those which could be obtained by Borrower in a
comparable arm’s length transaction with a non-Affiliate of Borrower.

L. Compliance Certificates. Within 60 days after the end of each fiscal year of
Borrower, Borrower shall deliver a compliance certificate to Lender in a form to
be provided by Lender in order to establish that Borrower is in compliance in
all material respects with all of its obligations, duties and covenants under
the Loan Documents.

M. Nonconsolidation. (1) Borrower shall at all times maintain correct and
complete books and records of account separate from all other Persons. Where
necessary or appropriate, Borrower shall disclose the nature of the transaction
contemplated by the Loan Documents and Borrower’s independent

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

65



--------------------------------------------------------------------------------

status to its creditors. Borrower shall not own or lease any assets other than
the Premises, nor engage in any business other than owning and leasing the
Premises, including financing the Premises with Lender. Borrower shall not
commingle its assets and its liabilities with those of any other Person.

(2) Borrower shall maintain its own checking account or accounts with commercial
banking institutions separate from other Persons.

(3) To the extent that Borrower shares the same employees with other Persons,
the salaries of and the expenses related to providing benefits to such
employees, at all times shall be, fairly and nonarbitrarily allocated among such
Persons, with the result that each such Person shall bear its fair share of the
salary and benefit costs associated with all such common employees.

(4) To the extent that Borrower jointly contracts with other Persons to do
business with vendors or service providers or to share overhead expenses, the
costs incurred in so doing at all times shall be, fairly and nonarbitrarily
allocated among such Persons, with the result that each such Person shall bear
its fair share of such costs. To the extent that Borrower contracts or does
business with vendors or service providers where the goods or services provided
are or shall be partially for the benefit of other Persons, the costs incurred
in so doing at all times shall be, fairly and nonarbitrarily allocated to or
among such Persons for whose benefit the goods or services are provided, with
the result that each such Person shall bear its fair share of such costs. All
transactions between Borrower and other Persons shall be only on an arm’s-length
basis.

(5) To the extent that Borrower or other Persons have offices in the same
location, there shall be a fair, appropriate and nonarbitrary allocation of
overhead among them, with the result that each such Person shall bear its fair
share of such expenses.

(6) Borrower shall not incur any indebtedness, secured or unsecured, direct or
indirect, absolute or contingent (including guaranteeing any obligation or
assuming liability for the debts of any other Person and Borrower will not hold
itself out as being liable for the debts of any other Person), other than the
Loan and trade and operational debt incurred in the ordinary course of business
with trade creditors and in amounts as are normal and reasonable under the
circumstances. No indebtedness other than the Loan may be secured (subordinate
or pari passu) by the Premises or any portion thereof.

(7) Borrower shall not enter into any contract or agreement with any Affiliate
of Borrower, any constituent party of Borrower or any Affiliate of any
constituent party of Borrower except upon terms and conditions that are
intrinsically fair and substantially similar to those that would be available on
an arms-length basis with third parties other than any such party.

(8) Except as contemplated by the Loan Documents, Borrower shall not pledge,
grant any security interest in, hypothecate or otherwise encumber its assets for
the benefit of any other Persons.

(9) Borrower shall issue separate financial statements prepared not less
frequently than annually and prepared according to GAAP.

(10) Borrower shall maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character in light of its
contemplated business operations.

(11) Borrower shall conduct its affairs strictly in accordance with its
organizational documents, including Borrower’s general partner’s organizational
documents and shall observe all necessary, appropriate and customary
formalities. The books, records and accounts of Borrower shall at all times be
maintained in a manner permitting the assets and liabilities of Borrower to be
easily separated and readily ascertained from those of any other Person and
Borrower shall file its own tax returns.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

66



--------------------------------------------------------------------------------

(12) Borrower shall not hold itself out to the public or to any of its
individual creditors as being a unified entity with assets and liabilities in
common with any other Person. Borrower shall maintain and utilize separate
stationery, invoices and checks.

(13) Borrower shall not make any loans or advances to any third party (including
any Affiliate of Borrower or constituent party of Borrower).

(14) Borrower shall not, as to itself or as to other Persons, (a) commence any
case, proceeding or other action under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to Borrower or other Persons or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to Borrower or its debts or other Persons or their
debts or (b) seek appointment of a receiver, trustee, custodian or other similar
official for Borrower or for all or any substantial part of its or other
Person’s assets or make a general assignment for the benefit of Borrower’s
creditors. Borrower shall not take any action in furtherance of, or indicating
its consents to, approval of or acquiescence in, any of the acts set forth
above. Borrower shall not be unable to, or admit in writing its inability to,
pay its debts.

N. OFAC Laws and Regulations. Borrower shall immediately notify Lender in
writing if any individual or entity owning directly or indirectly any interest
in any of the Borrower Parties or any director, officer, member, manager or
partner of any of such holders is an individual or entity whose property or
interests are subject to being blocked under any of the OFAC Laws and
Regulations or is otherwise in violation of any of the OFAC Laws and
Regulations, or is under investigation by any governmental entity for, or has
been charged with, or convicted of, drug trafficking, terrorist-related
activities or any violation of Anti-Money Laundering Laws, has been assessed
civil penalties under these or related laws, or has had funds seized or
forfeited in an action under these or related laws; provided, however, the
covenant contained in this sentence shall not apply to any Person to the extent
that such Person’s interest is in or through a U.S. Publicly-Traded Entity.

O. Master Lease. The Master Lease shall be maintained in full force and effect.
No event shall occur nor shall any condition exist which, with the giving of
notice or the lapse of time or both, would constitute a breach or default under
the Master Lease. Borrower shall give prompt notice to Lender of any claim of
default by or to the Lessee under the Master Lease and shall provide Lender with
a copy of any default notice given or received by the Lessee under the Master
Lease and any information submitted or referenced in support of such claim of
default. Borrower shall also give prompt notice to Lender of the expiration or
termination of the Master Lease.

7. Prohibition on Change of Control and Pledge. Without limiting the terms and
conditions of Section 3.09 of the Mortgage, Borrower agrees that, from and after
the Closing Date and until all of the Obligations are satisfied in full, without
the prior written consent of Lender: (1) no Change of Control shall occur; and
(2) no interest in any of the Borrower Parties shall be pledged, encumbered,
hypothecated or assigned as collateral for any obligation of any of the Borrower
Parties (each, a “Pledge”). In addition, no interest in any of the Borrower
Parties, or in any individual or person owning directly or indirectly any
interest in any of the Borrower Parties, shall be transferred, assigned or
conveyed to any individual or person whose property or interests are subject to
being blocked under any of the OFAC Laws and Regulations and/or who is in
violation of any of the OFAC Laws and Regulations, and any such transfer,
assignment or conveyance shall not be effective until the transferee has
provided written certification to Borrower and Lender that (A) the transferee or
any person who owns directly or indirectly any interest in transferee, is not an
individual or entity whose property or interests are subject to being blocked
under any of the OFAC Laws and Regulations or is otherwise in violation of the
OFAC Laws and Regulations, and (B) the transferee has taken reasonable measures
to assure than any individual or entity who owns directly or indirectly any
interest in transferee, is not an individual or entity

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

67



--------------------------------------------------------------------------------

whose property or interests are subject to being blocked under any of the OFAC
Laws and Regulations or is otherwise in violation of the OFAC Laws and
Regulations; provided, however, the covenant contained in this sentence shall
not apply to any Person to the extent that such Person’s interest is in or
through a U.S. Publicly-Traded Entity.

Lender’s consent to a Change of Control and/or Pledge shall be subject to the
satisfaction of such conditions as Lender shall determine in its sole
discretion, including, without limitation, (i) the execution and delivery of
such modifications to the terms of the Loan Documents as Lender shall request,
(ii) the proposed Change of Control and/or Pledge having been approved by each
of the rating agencies which have issued ratings in connection with any
Securitization of the Loan as well as any other rating agency selected by
Lender, and (iii) the proposed transferee having agreed to comply with all of
the terms and conditions of the Loan Documents (including any modifications
requested by Lender pursuant to clause (i) above). In addition, any such consent
shall be conditioned upon payment by Borrower to Lender of (x) a fee equal to
one percent (1%) of the then outstanding principal balance of the Note and
(y) all out-of-pocket costs and expenses incurred by Lender in connection with
such consent, including, without limitation, reasonable attorneys’ fees. Lender
shall not be required to demonstrate any actual impairment of its security or
any increased risk of default hereunder in order to declare the Obligations
immediately due and payable upon a Change of Control or Pledge in violation of
this Section. The provisions of this Section shall apply to every Change of
Control or Pledge regardless of whether voluntary or not, or whether or not
Lender has consented to any previous Change of Control or Pledge.

8. Transaction Characterization. It is the intent of the parties hereto that the
business relationship created by the Loan Documents is solely that of creditor
and debtor and has been entered into by both parties in reliance upon the
economic and legal bargains contained in the Loan Documents. None of the
agreements contained in the Loan Documents is intended, nor shall the same be
deemed or construed, to create a partnership (either de jure or de facto)
between Borrower and Lender, to make them joint venturers, to make Borrower an
agent, legal representative, partner, subsidiary or employee of Lender, nor to
make Lender in any way responsible for the debts, obligations or losses of
Borrower.

9. Default and Remedies. A. Each of the following shall be deemed an event of
default by Borrower (each, an “Event of Default”):

(1) If any representation or warranty of any of the Borrower Parties set forth
in any of the Loan Documents is false in any material respect when made, or if
any of the Borrower Parties renders any statement or account which is false in
any material respect.

(2) If any principal, interest or other monetary sum due under the Note, the
Mortgage or any other Loan Document is not paid within five days after the date
when due; provided, however, notwithstanding the occurrence of such an Event of
Default, Lender shall not be entitled to exercise its rights and remedies set
forth below unless and until Lender shall have given Borrower notice thereof and
a period of five days from the delivery of such notice shall have elapsed
without such Event of Default being cured.

(3) If Borrower fails to observe or perform any of the other covenants (except
with respect to a breach of the Fixed Charge Coverage Ratio, which breach is
addressed in subitem (7) below), conditions, or obligations of this Agreement;
provided, however, if any such failure does not involve the payment of any
monetary sum, is not willful or intentional, does not place any rights or
interest in collateral of Lender in immediate jeopardy, and is within the
reasonable power of Borrower to promptly cure after receipt of notice thereof,
all as determined by Lender in its reasonable discretion, then such failure
shall not constitute an Event of Default hereunder, unless otherwise expressly
provided herein, unless and until Lender shall have given Borrower notice
thereof and a period of 30 days shall have elapsed, during which period Borrower
may correct or cure such failure, upon failure of which an Event of

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

68



--------------------------------------------------------------------------------

Default shall be deemed to have occurred hereunder without further notice or
demand of any kind being required. If such failure cannot reasonably be cured
within such 30-day period, as determined by Lender in its reasonable discretion,
and Borrower is diligently pursuing a cure of such failure, then Borrower shall
have a reasonable period to cure such failure beyond such 30-day period, which
shall not exceed 90 days after receiving notice of the failure from Lender. If
Borrower shall fail to correct or cure such failure within such 90-day period,
an Event of Default shall be deemed to have occurred hereunder without further
notice or demand of any kind being required.

(4) If any of the Borrower Parties becomes insolvent within the meaning of the
Code, files or notifies Lender that it intends to file a petition under the
Code, initiates a proceeding under any similar law or statute relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts
(collectively, an “Action”), becomes the subject of either a petition under the
Code or an Action, or is not generally paying its debts as the same become due.

(5) If there is an “Event of Default” or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any other Loan
Document, or any of the Other Agreements.

(6) If a final, nonappealable judgment is rendered by a court against any of the
Borrower Parties which (i) has a material adverse effect on the operation of the
Premises as a Permitted Concept, or (ii) is in an amount greater than
$100,000.00 and not covered by insurance, and, in either case, is not discharged
or provision made for such discharge within 60 days from the date of entry of
such judgment.

(7) If there is a breach of the Fixed Charge Coverage Ratio requirement and
Lender shall have given Borrower notice thereof and Borrower shall have failed
within a period of 30 days from the delivery of such notice to (i) pay to Lender
the FCCR Amount (without premium or penalty), (ii) prepay the Note in whole but
not in part (without premium or penalty) or (iii) notify Lender of Borrower’s
election to substitute a Substitute Premises for the Premises in accordance with
the terms of Section 11 (the failure of Borrower to complete such substitution
within 60 days after Lender shall have given the notice discussed above shall be
deemed to be an Event of Default without further notice or demand of any kind
being required). For purposes of the preceding sentence, “FCCR Amount” means
that sum of money which, when subtracted from the outstanding principal amount
of the Note , and assuming the resulting principal balance is reamortized in
equal monthly payments over the remaining term of the Note at the rate of
interest set forth therein, will result in an adjusted Fixed Charge Coverage
Ratio for the Premises of at least 1.3:1 based on the prior year’s operations.
Promptly after Borrower’s payment of the FCCR Amount, Borrower and Lender shall
execute an amendment to the Note in form and substance reasonably acceptable to
Lender reducing the principal amount payable to Lender under the Note and
reamortizing the principal amount of the Note in equal monthly payments over the
then remaining term of the Note at the rate of interest set forth therein.
Notwithstanding the foregoing, if there is a breach of the Fixed Charged
Coverage Ratio with regard to the Premises only, and the aggregate Fixed Charge
Coverage Ratio for all properties securing the Obligations is 1.5:1 or greater,
Borrower shall have a twelve (12) month time period within which to cure the
breach at the Premises.

(8) If there is a breach or default, after the passage of all applicable notice
and cure or grace periods, under the Master Lease, or if the Master Lease
terminates or expires prior to the payment in full of the Note.

(9) If Borrower fails to maintain (or cause the Lessee to maintain) the Premises
in a clean, safe and orderly manner, in compliance with all applicable laws and
regulations, to periodically upgrade (or cause the Lessee to upgrade) the
Premises, and/or to operate the Premises (or cause the Lessee to operate the
Premises) in accordance with reasonable management standards.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

69



--------------------------------------------------------------------------------

B. Upon the occurrence and during the continuance of an Event of Default,
subject to the limitations set forth in subsection A, Lender may declare all or
any part of the obligations of Borrower under the Note, this Agreement and any
other Loan Document to be due and payable, and the same shall thereupon become
due and payable without any presentment, demand, protest or notice of any kind
except as otherwise expressly provided herein, and Borrower hereby waives notice
of intent to accelerate the obligations secured by the Mortgage and notice of
acceleration. Thereafter, Lender may exercise, at its option, concurrently,
successively or in any combination, all remedies available at law or in equity,
including without limitation any one or more of the remedies available under the
Note, the Mortgage or any other Loan Document. Neither the acceptance of this
Agreement nor its enforcement shall prejudice or in any manner affect Lender’s
right to realize upon or enforce any other security now or hereafter held by
Lender, it being agreed that Lender shall be entitled to enforce this Agreement
and any other security now or hereafter held by Lender in such order and manner
as it may in its absolute discretion determine. No remedy herein conferred upon
or reserved to Lender is intended to be exclusive of any other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Lender, or to which Lender
may be otherwise entitled, may be exercised, concurrently or independently, from
time to time and as often as may be deemed expedient by Lender.

10. Indemnity; Release. A. Initially capitalized terms in this Section that are
not otherwise defined in this Agreement shall have the meanings set forth in the
Environmental Indemnity Agreement. Borrower shall, at its sole cost and expense,
protect, defend, indemnify, release and hold harmless each of the Indemnified
Parties for, from and against any and all claims, suits, liabilities (including,
without limitation, strict liabilities), actions, proceedings, obligations,
debts, damages, losses, costs, expenses, diminutions in value, fines, penalties,
charges, fees, expenses, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature (including, without limitation, attorneys’
fees, court costs and other costs of defense) (collectively, “Losses”)
(excluding Losses suffered by an Indemnified Party directly arising out of such
Indemnified Party’s gross negligence or willful misconduct; provided, however,
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Indemnified Parties solely by reason of Borrower’s
interest in the Premises or Borrower’s failure to act in respect of matters
which are or were the obligation of Borrower under the Loan Documents), and
costs of Remediation (whether or not performed voluntarily), engineers’ fees,
environmental consultants’ fees, and costs of investigation (including but not
limited to sampling, testing, and analysis of soil, water, air, building
materials and other materials and substances whether solid, liquid or gas)
imposed upon or incurred by or asserted against any Indemnified Parties, and
directly or indirectly arising out of or in any way relating to any one or more
of the following: (1) any presence of any Hazardous Materials in, on, above, or
under the Premises; (2) any past, present or Threatened Release in, on, above,
under or from the Premises; (3) any activity by Borrower, any person or entity
affiliated with Borrower or any tenant or other user of the Premises in
connection with any actual, proposed or threatened use, treatment, storage,
holding, existence, disposition or other Release, generation, production,
manufacturing, processing, refining, control, management, abatement, removal,
handling, transfer or transportation to or from the Premises of any Hazardous
Materials at any time located in, under, on or above the Premises; (4) any
activity by Borrower, any person or entity affiliated with Borrower or any
tenant or other user of the Premises in connection with any actual or proposed
Remediation of any Hazardous Materials at any time located in, under, on or
above the Premises, whether or not such Remediation is voluntary or pursuant to
court or administrative order, including but not limited to any removal,
remedial or corrective action; (5) any past, present or threatened
non-compliance or violations of any Environmental Laws (or permits issued
pursuant to any Environmental Law) in connection with the Premises or operations
thereon, including but not limited to any failure by Borrower, any person or
entity affiliated with Borrower or any tenant or other user of the Premises to
comply with any order of any Governmental Authority in connection with any
Environmental Laws; (6) the imposition, recording or filing or the threatened
imposition, recording or filing of any Environmental Lien encumbering the
Premises; (7) any administrative processes or proceedings or judicial
proceedings in

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

70



--------------------------------------------------------------------------------

any way connected with any matter addressed in this Agreement; (8) any past,
present or threatened injury to, destruction of or loss of natural resources in
any way connected with the Premises, including but not limited to costs to
investigate and assess such injury, destruction or loss; (9) any acts of
Borrower, any person or entity affiliated with Borrower or any tenant or other
user of the Premises in arranging for disposal or treatment, or arranging with a
transporter for transport for disposal or treatment, of Hazardous Materials
owned or possessed by Borrower, any person or entity affiliated with Borrower or
any tenant or other user, at any facility or incineration vessel owned or
operated by another person or entity and containing such or similar Hazardous
Materials; (10) any acts of Borrower, any person or entity affiliated with
Borrower or any tenant or other user of the Premises, in accepting any Hazardous
Materials for transport to disposal or treatment facilities, incineration
vessels or sites selected by Borrower, any person or entity affiliated with
Borrower or any tenant or other user of the Premises, from which there is a
Release, or a Threatened Release of any Hazardous Materials which causes the
incurrence of costs for Remediation; (11) any personal injury, wrongful death,
or property damage arising under any statutory or common law or tort law theory,
including but not limited to damages assessed for the maintenance of a private
or public nuisance or for the conducting of an abnormally dangerous activity on
or near the Premises; or (12) any misrepresentation or inaccuracy in any
representation or warranty or material breach or failure to perform any
covenants or other obligations pursuant to this Agreement.

B. Borrower fully and completely releases, waives and covenants not to assert
any claims, liabilities, actions, defenses, challenges, contests or other
opposition against Lender and Environmental Insurer, however characterized,
known or unknown, foreseen or unforeseen, now existing or arising in the future,
relating to this Agreement and any Hazardous Materials, Releases and/or
Remediation on, at or affecting the Premises.

11. Substitution. Borrower shall have the right to obtain a release of all liens
granted in favor of Lender with respect to the Premises by substituting a
Substitute Premises for the Premises if permitted by the terms of
Section 9.A(7), subject to fulfillment of the following conditions:

(1) Borrower shall provide Lender with notice of its intention to substitute a
Substitute Premises within the applicable 30 day period contemplated by
Section 9.A(7) and the closing of the substitution shall take place within the
applicable 60 day period contemplated by such subsection.

(2) Borrower must provide for the substitution of a Substitute Premises, and the
proposed Substitute Premises must: (a) be a Permitted Concept, in good condition
and repair, ordinary wear and tear excepted; (b) have for the twelve month
period preceding the date of the closing of such substitution a Fixed Charge
Coverage Ratio (with the definitions of Section 6.J being deemed to be modified
if necessary and as applicable to provide for a calculation of the Fixed Charge
Coverage Ratio for the Premises on an individual basis rather than on an
aggregate basis with other properties) at least equal to the Fixed Charge
Coverage Ratio for the Premises being replaced and the substitution must cure
the breach of the Fixed Charge Coverage Ratio requirement; (c) be owned in fee
simple by Borrower; (d) Borrower’s right, title and interest in and to the
proposed Substitute Premises shall be free and clear of all liens, restrictions,
easements and encumbrances, except such matters as are acceptable to Lender (the
“Substitute Premises Permitted Exceptions”); (e) have a fair market value no
less than the greater of the then fair market value of the Premises to be
replaced or the fair market value of the Premises as of the Closing, all as
reasonably determined by Lender’s in-house inspectors and underwriters.

(3) Lender shall have inspected and approved the Substitute Premises utilizing
such site inspection and underwriting approval criteria that would be used by a
prudent institutional mortgage loan lender. Borrower shall have paid all costs
and expenses resulting from such proposed substitution, including, without
limitation, the cost of title insurance premiums and all endorsements required
by Lender, survey charges, UCC and litigation search charges, the attorneys’
fees of Borrower, reasonable attorneys’ fees and expenses of Lender, the cost of
the environmental due diligence undertaken pursuant

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

71



--------------------------------------------------------------------------------

to subsection (6) below, including, without limitation, the cost of
environmental insurance, Lender’s site inspection costs and fees, stamp taxes,
mortgage taxes, transfer fees, escrow, filing and recording fees and UCC filing
and recording fees (including preparation, filing and recording fees for UCC
continuation statements).

(4) Lender shall have received a preliminary title report and irrevocable
commitment to insure title in the amount of the then outstanding principal
balance of the Loan relating to the Premises to be replaced by means of a
mortgagee’s ALTA extended coverage policy of title insurance (or its equivalent,
in the event such form is not issued in the jurisdiction where the proposed
Substitute Premises is located) for such proposed Substitute Premises issued by
Title Company showing Borrower vested with good and marketable title in the real
property comprising the Substitute Premises and committing to insure Lender’s
first priority lien upon and security interest in the proposed Substitute
Premises, subject only to the Substitute Premises Permitted Exceptions and
containing endorsements substantially comparable to those required by Lender at
the Closing.

(5) Lender shall have received a current ALTA survey of such proposed Substitute
Premises or its equivalent, the form of which shall be comparable to those
received by Lender at the Closing and sufficient to cause the standard survey
exceptions set forth in the title policy referred to in the preceding subsection
to be deleted, and disclosing no matters other than the Substitute Premises
Permitted Exceptions.

(6) Lender shall have completed such environmental due diligence of the proposed
Substitute Premises as it deems necessary or advisable in its sole discretion,
including, without limitation, receiving an environmental insurance policy with
respect to such proposed Substitute Premises in a form and substance and issued
by such environmental insurance company as is acceptable to Lender, and Lender
shall have approved the environmental condition of the Substitute Premises based
on such environmental due diligence as Lender deems necessary or advisable in
its sole discretion; provided, however, from and after such time as the Loan is
included in a Securitization, this subitem (6) shall be modified to read as
follows: Lender shall have completed such environmental due diligence of the
proposed Substitute Premises as a prudent institutional mortgage loan lender,
including, without limitation, receiving an environmental insurance policy with
respect to such proposed Substitute Premises in a form and substance and issued
by such environmental insurance company as is acceptable to a prudent
institutional mortgage loan lender, and Lender shall have approved the
environmental due diligence as a prudent institutional mortgage loan lender
would deem necessary or advisable.

(7) Borrower shall deliver, or cause to be delivered, such legal opinions as
Lender may reasonably require with respect to the proposed substitution, all in
a form and substance which would be satisfactory to a prudent institutional
mortgage loan lender and its counsel. If the Loan is part of a Securitization,
such opinions shall include, without limitation, an opinion of counsel to the
rating agencies which have issued ratings in connection with such Securitization
that the substitution does not constitute a “significant modification” of such
Loan under Section 1001 of the Internal Revenue Code or otherwise cause a tax to
be imposed on a “prohibited transaction” by any REMIC Trust.

(8) No Event of Default shall have occurred and be continuing under any of the
Loan Documents.

(9) The Borrower Parties shall have executed such documents as are comparable to
the security documents executed and delivered at Closing, as applicable (but
with such revisions as may be reasonably required by Lender to address matters
unique to the Substitute Premises) or amendments to such documents, including,
without limitation, a Mortgage, Guaranty and UCC-1 Financing Statements (the
“Substitute Documents”), to provide Lender with a first priority lien on the
proposed Substitute Premises, subject only to the Substitute Premises Permitted
Exceptions, and all other rights, remedies

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

72



--------------------------------------------------------------------------------

and benefits with respect to the proposed Substitute Premises which Lender holds
in the Premises to be replaced, all of which documents shall be in a form and
substance which would be satisfactory to a prudent institutional mortgage loan
lender.

(10) The representations and warranties set forth in the Substitute Documents
and Section 5 of this Agreement applicable to the proposed Substitute Premises
shall be true and correct in all material respects as of the date of
substitution, and Borrower shall have delivered to Lender an officer’s
certificate to that effect.

(11) Borrower shall have delivered to Lender certificates of insurance and
insurance policies showing that all insurance required by the Substitute
Documents is in full force and effect.

Upon satisfaction of the foregoing conditions with respect to the release of the
Premises: (a) the proposed Substitute Premises shall be deemed substituted for
the replaced Premises; (b) the Loan Amount for the Substitute Premises shall be
the same as for the replaced Premises; (c) the Substitute Premises shall be
referred to herein as a “Premises” and included within the definition of
“Premises” and shall secure the same Obligations as were secured by the replaced
Premises; (d) the Substitute Documents shall be dated as of the date of the
substitution; and (e) Lender will release, or cause to be released, the lien of
the Mortgage, UCC-1 Financing Statements and any other Loan Documents
encumbering the replaced Premises; and (f) at the closing of the substitution,
Borrower may convey without warranty or recourse the Premises to a third party
other than any of the Borrower Parties.

12. Miscellaneous Provisions.

A. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement or any of the
other Loan Documents shall be in writing and given by (i) hand delivery,
(ii) facsimile, (iii) express overnight delivery service or (iv) certified or
registered mail, return receipt requested, and shall be deemed to have been
delivered upon (a) receipt, if hand delivered, (b) transmission, if delivered by
facsimile, (c) the next Business Day, if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the parties and
addresses (or facsimile numbers, as applicable) specified below. If to Borrower:
JAMESON INNS FINANCING 02, LP, 41 Perimeter Center East, Suite 400, Atlanta,
Georgia 30346, Attention: Craig R. Kitchin, Telephone: 770-481-0305, Telecopy:
770-901-9020; and if to Lender: GE Capital Franchise Finance Corporation, 17207
North Perimeter Drive, Scottsdale, AZ 85255, Attention: Collateral Management,
Telephone: 480-585-4500, Telecopy: 480-585-2225.

B. Real Estate Commission. Lender and Borrower represent and warrant to each
other that they have dealt with no real estate or mortgage broker, agent, finder
or other intermediary in connection with the transactions contemplated by this
Agreement or the other Loan Documents. Lender and Borrower shall indemnify and
hold each other harmless from and against any costs, claims or expenses,
including attorneys’ fees, arising out of the breach of their respective
representations and warranties contained within this Section.

C. Waiver and Amendment; Document Review. (1) No provisions of this Agreement or
the other Loan Documents shall be deemed waived or amended except by a written
instrument unambiguously setting forth the matter waived or amended and signed
by the party against which enforcement of such waiver or amendment is sought.
Waiver of any matter shall not be deemed a waiver of the same or any other
matter on any future occasion.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

73



--------------------------------------------------------------------------------

(2) In the event Borrower makes any request upon Lender requiring Lender or
Lender’s attorneys to review and/or prepare (or cause to be reviewed and/or
prepared) any documents, plans, specifications or other submissions in
connection with or arising out of this Agreement or any of the other Loan
Documents, then Borrower shall (x) reimburse Lender promptly upon Lender’s
demand for all out-of-pocket costs and expenses incurred by Lender in connection
with such review and/or preparation, including, without limitation, reasonable
attorneys’ fees, and (y) pay Lender a reasonable processing and review fee.

D. Captions. Captions are used throughout this Agreement and the other Loan
Documents for convenience of reference only and shall not be considered in any
manner in the construction or interpretation hereof.

E. Lender’s Liability. Notwithstanding anything to the contrary provided in this
Agreement or the other Loan Documents, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this Agreement
and the other Loan Documents by Lender, that (1) there shall be absolutely no
personal liability on the part of any shareholder, director, officer or employee
of Lender, with respect to any of the terms, covenants and conditions of this
Agreement or the other Loan Documents, (2) Borrower waives all claims, demands
and causes of action against Lender’s officers, directors, employees and agents
in the event of any breach by Lender of any of the terms, covenants and
conditions of this Agreement or the other Loan Documents to be performed by
Lender and (3) Borrower shall look solely to the assets of Lender for the
satisfaction of each and every remedy of Borrower in the event of any breach by
Lender of any of the terms, covenants and conditions of this Agreement or the
other Loan Documents to be performed by Lender, such exculpation of liability to
be absolute and without any exception whatsoever.

F. Severability. The provisions of this Agreement and the other Loan Documents
shall be deemed severable. If any part of this Agreement or the other Loan
Documents shall be held invalid, illegal or unenforceable, the remainder shall
remain in full force and effect, and such invalid, illegal or unenforceable
provision shall be reformed by such court so as to give maximum legal effect to
the intention of the parties as expressed therein.

G. Construction Generally. This Agreement and the other Loan Documents have been
entered into by parties who are experienced in sophisticated and complex matters
similar to the transaction contemplated by this Agreement and the other Loan
Documents and are entered into by both parties in reliance upon the economic and
legal bargains contained therein and shall be interpreted and construed in a
fair and impartial manner without regard to such factors as the party which
prepared the instrument, the relative bargaining powers of the parties or the
domicile of any party. Borrower and Lender were each represented by legal
counsel competent in advising them of their obligations and liabilities
hereunder.

H. Further Assurances. Borrower will, at its sole cost and expense, do, execute,
acknowledge and deliver or cause to be done, executed, acknowledged and
delivered all such further acts, documents, conveyances, notes, mortgages, deeds
of trust, assignments, security agreements, financing statements and assurances
as Lender shall from time to time reasonably require or deem advisable to carry
into effect the purposes of this Agreement and the other Loan Documents, to
perfect any lien or security interest granted in any of the Loan Documents and
for the better assuring and confirming of all of Lender’s rights, powers and
remedies under the Loan Documents.

I. Attorneys’ Fees. In the event of any judicial or other adversarial proceeding
between the parties concerning this Agreement or the other Loan Documents, the
prevailing party shall be entitled to recover its attorneys’ fees and other
costs in addition to any other relief to which it may be entitled.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

74



--------------------------------------------------------------------------------

J. Entire Agreement. This Agreement and the other Loan Documents, together with
any other certificates, instruments or agreements to be delivered in connection
therewith, constitute the entire agreement between the parties with respect to
the subject matter hereof, and there are no other representations, warranties or
agreements, written or oral, between Borrower and Lender with respect to the
subject matter of this Agreement and the other Loan Documents. Notwithstanding
anything in this Agreement and the other Loan Documents to the contrary, with
respect to the Premises, upon the execution and delivery of this Agreement by
Borrower and Lender, any bid proposals or loan commitments with respect to the
transactions contemplated by this Agreement shall be deemed null and void and of
no further force and effect and the terms and conditions of this Agreement shall
control notwithstanding that such terms and conditions may be inconsistent with
or vary from those set forth in such bid proposals or loan commitments.

K. Forum Selection; Jurisdiction; Venue; Choice of Law. Borrower acknowledges
that this Agreement and the other Loan Documents were substantially negotiated
in the State of Arizona, this Agreement and the other Loan Documents were
executed by Lender in the State of Arizona and delivered by Borrower in the
State of Arizona, all payments under the Note will be delivered in the State of
Arizona and there are substantial contacts between the parties and the
transactions contemplated herein and the State of Arizona. For purposes of any
action or proceeding arising out of this Agreement or any of the other Loan
Documents, the parties hereto hereby expressly submit to the jurisdiction of all
federal and state courts located in the State of Arizona and Borrower consents
that it may be served with any process or paper by registered mail or by
personal service within or without the State of Arizona in accordance with
applicable law. Furthermore, Borrower waives and agrees not to assert in any
such action, suit or proceeding that it is not personally subject to the
jurisdiction of such courts, that the action, suit or proceeding is brought in
an inconvenient forum or that venue of the action, suit or proceeding is
improper. It is the intent of the parties hereto that all provisions of this
Agreement and the Note shall be governed by and construed under the laws of the
State of Arizona, without giving effect to its principles of conflicts of law.
To the extent that a court of competent jurisdiction finds Arizona law
inapplicable with respect to any provisions of this Agreement or the Note, then,
as to those provisions only, the laws of the state where the Premises is located
shall be deemed to apply. Nothing in this Section shall limit or restrict the
right of Lender to commence any proceeding in the federal or state courts
located in the state in which the Premises is located to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under this
Agreement or the other Loan Documents.

L. Counterparts. This Agreement and the other Loan Documents may be executed in
one or more counterparts, each of which shall be deemed an original.

M. Assignments by Lender; Binding Effect. Lender may assign in whole or in part
its rights under this Agreement, including, without limitation, in connection
with any Transfer, Participation and/or Securitization. Upon any unconditional
assignment of Lender’s entire right and interest hereunder, Lender shall
automatically be relieved, from and after the date of such assignment, of
liability for the performance of any obligation of Lender contained herein. This
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of Borrower and Lender and their respective successors and permitted
assigns, including, without limitation, any United States trustee, any debtor in
possession or any trustee appointed from a private panel.

N. Survival. Except for the conditions of Closing described in Section 2, which
shall be satisfied or waived as of the Closing Date, all representations,
warranties, agreements, obligations and indemnities of Borrower and Lender set
forth in this Agreement and the other Loan Documents shall survive the Closing.

O. Waiver of Jury Trial and Punitive, Consequential, Special and Indirect
Damages. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

75



--------------------------------------------------------------------------------

THE RIGHT EITHER MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER OF
THE PARTIES HERETO AGAINST THE OTHER OR ITS SUCCESSORS WITH RESPECT TO ANY
MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER
LOAN DOCUMENTS OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THIS
WAIVER BY THE PARTIES HERETO OF ANY RIGHT EITHER MAY HAVE TO A TRIAL BY JURY HAS
BEEN NEGOTIATED AND IS AN ESSENTIAL ASPECT OF THEIR BARGAIN. FURTHERMORE,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT
DAMAGES FROM THE OTHER AND ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES
PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY EITHER
PARTY AGAINST THE OTHER OR ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR
EMPLOYEES OR ANY OF THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER BY BORROWER AND
LENDER OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND
INDIRECT DAMAGES HAS BEEN NEGOTIATED BY THE PARTIES HERETO AND IS AN ESSENTIAL
ASPECT OF THEIR BARGAIN.

P. Transfers, Participations and Securitizations. (1) A material inducement to
Lender’s willingness to complete the transactions contemplated by the Loan
Documents is Borrower’s agreement that Lender may, at any time, complete a
Transfer, Participation or Securitization with respect to the Note, Mortgage
and/or any of the other Loan Documents or any or all servicing rights with
respect thereto.

(2) Borrower agrees to cooperate in good faith with Lender in connection with
any such Transfer, Participation and/or Securitization of the Note, Mortgage
and/or any of the other Loan Documents, or any or all servicing rights with
respect thereto, including, without limitation (i) providing such documents,
financial and other data, and other information and materials (the
“Disclosures”) which would typically be required with respect to the Borrower
Parties and the Manager by a purchaser, transferee, assignee, servicer,
participant, investor or rating agency involved with respect to such Transfer,
Participation and/or Securitization, as applicable; provided, however, the
Borrower Parties and the Manager shall not be required to make Disclosures of
any confidential information or any information which has not previously been
made public unless required by applicable federal or state securities laws; and
(ii) amending the terms of the transactions evidenced by the Loan Documents to
the extent necessary so as to satisfy the reasonable requirements of purchasers,
transferees, assignees, servicers, participants, investors or selected rating
agencies involved in any such Transfer, Participation or Securitization, so long
as such amendments would not have a material adverse effect upon the Borrower
Parties or the transactions contemplated hereunder. Lender shall be responsible
for preparing at its expense any documents evidencing the amendments referred to
in the preceding subitem (ii).

(3) Borrower consents to Lender providing the Disclosures, as well as any other
information which Lender may now have or hereafter acquire with respect to the
Premises or Manager or the financial condition of the Borrower Parties to each
purchaser, transferee, assignee, servicer, participant, investor or rating
agency involved with respect to each Transfer, Participation and/or
Securitization, as applicable. Lender and Borrower (and their respective
Affiliates) shall each pay their own attorneys’ fees and other out-of-pocket
expenses incurred in connection with the performance of their respective
obligations under this Section.

(4) Notwithstanding anything to the contrary contained in this Agreement or the
other Loan Documents: (a) an Event of Default or a breach or default, after the
passage of all applicable notice and cure or grace periods, under any Loan
Document or Other Agreement which relates to a loan or

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

76



--------------------------------------------------------------------------------

sale/leaseback transaction which has not been the subject of a Securitization,
Participation or Transfer shall not constitute an Event of Default or a breach
or default, as applicable, under any Loan Document or Other Agreement which
relates to a loan which has been the subject of a Securitization, Participation
or Transfer; (b) an Event of Default or a breach or default, after the passage
of all applicable notice and cure or grace periods, under any Loan Document or
Other Agreement which relates to a loan which is included in any Loan Pool shall
not constitute an Event of Default or a breach or default, as applicable, under
any Loan Document or Other Agreement which relates to a loan which is included
in any other Loan Pool; (c) the Loan Documents and Other Agreements
corresponding to the loans in any Loan Pool shall not secure the obligations of
any of the Borrower Parties contained in any Loan Document or Other Agreement
which does not correspond to a loan in such Loan Pool; and (d) the Loan
Documents and Other Agreements which do not correspond to a loan in any Loan
Pool shall not secure the obligations of any of the Borrower Parties contained
in any Loan Document or Other Agreement which does correspond to a loan in such
Loan Pool.

Q. Estoppel Certificate. At any time, and from time to time, each party agrees,
promptly and in no event later than fifteen (15) days after a request from the
other party, to execute, acknowledge and deliver to the other party a
certificate in the form supplied by the other party, certifying: (a) to its
knowledge, whether there are then any existing defaults by it or the other party
in the performance of their respective obligations under this Agreement or any
of the other Loan Documents, and, if there are any such defaults, specifying the
nature and extent thereof; (b) that no notice of default has been given or
received by it under this Agreement or any of the other Loan Documents which has
not been cured, except as to defaults specified in the certificate; (c) the
capacity of the person executing such certificate, and that such person is duly
authorized to execute the same on behalf of it; and (d) any other information
reasonably requested by the other party in connection with this Agreement and
the other Loan Documents.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and Lender have entered into this Agreement as of
the date first above written.

 

LENDER:

GE CAPITAL FRANCHISE FINANCE

CORPORATION, a Delaware corporation

By

 

 

Printed Name:

 

 

Its:

 

 

BORROWER:

JAMESON INNS FINANCING 02, LP,

a Georgia limited partnership

By its General Partner,

Jameson Inns, Inc.,

a Georgia corporation

By:

 

 

 

Steven A. Curlee,

Vice President-Legal

U.S. Federal Tax Identification Number:

20-3105788

 

78



--------------------------------------------------------------------------------

STATE OF ARIZONA

COUNTY OF MARICOPA

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that
                                                             , (the
“Signatory”), personally came before me this day and acknowledged that he/she is
                                              of GE Capital Franchise Finance
Corporation, a Delaware corporation, and that he/she, in such capacity and being
authorized to do so, executed the foregoing on behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                                  ); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

 

79



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that Steven A. Curlee
(“Signatory”) personally came before me this day and acknowledged that he is
Vice President-Legal of Jameson Inns, Inc., a Georgia corporation, General
Partner of Jameson Inns Financing 02, LP, a Georgia limited partnership and that
he, in such capacity and being authorized to do so, executed the foregoing on
behalf of the corporation as General Partner of Jameson Inns Financing 02, LP, a
Georgia limited partnership.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                         
                        ); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

<<Contract Number>>

 

80



--------------------------------------------------------------------------------

EXHIBIT A

(901 Jackson Road, Dunn, Harnett County, North Carolina)

LOGO [g92943img081_1.jpg]

 

81



--------------------------------------------------------------------------------

UNCONDITIONAL GUARANTY

OF PAYMENT AND PERFORMANCE

THIS UNCONDITIONAL GUARANTY OF PAYMENT AND PERFORMANCE (this “Guaranty”) is made
as of January 30, 2006, by JAMESON INNS, INC., a Georgia corporation
(“Guarantor”), for the benefit of GE CAPITAL FRANCHISE FINANCE CORPORATION, a
Delaware corporation (“Lender”).

1. For valuable consideration, the receipt of which is hereby acknowledged,
Guarantor, jointly and severally, unconditionally, absolutely and irrevocably
guarantee and promise to pay to Lender, or order, any and all amounts,
including, without limitation, principal and interest, taxes, insurance
premiums, impounds, reimbursements, late charges, default interest, damages,
indemnity obligations and all other amounts, costs, fees, expenses and charges
of any kind or type whatsoever, which may or at any time be due to Lender
pursuant to the following agreements (collectively, the “Documents”):

A. Loan Agreement (the “Loan Agreement”), dated as of the date hereof, between
Lender and JAMESON INNS FINANCING 02, LP, a Georgia limited partnership
(“Borrower”) pertaining to that certain loan (the “Loan”) secured by Borrower’s
interest in certain land and improvements as described therein (the “Premises”).

B. Promissory Note, dated as of the date hereof, executed by Borrower and
payable to Lender in the amount of $1,235,000.00, evidencing the Loan (the
“Note”);

C. Deed of Trust, Assignment of Rents and Leases, Security Agreement and Fixture
Filing (the “Mortgage”), dated as of the date hereof, executed by Borrower for
the benefit of Lender, providing a lien upon and security interest in the
Premises as security for the Note;

D. Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower for the benefit of Lender;

E. Any other document, agreement, instrument or certificate contemplated by any
of the foregoing agreements, or any other documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower with
respect to the Loan; and

F. Any amendment of the foregoing documents, agreements, instruments or
certificates now or hereafter entered into between Lender and Borrower.

2. Guarantor also unconditionally guarantees the truthfulness and accuracy of
all representations, warranties and certifications of Borrower, the satisfaction
of all conditions by Borrower and the full and timely performance of all
obligations to be performed by Borrower, under or pursuant to the Documents (the
matters which are guaranteed pursuant to Sections 1 and 2 are hereinafter
collectively referred to as the “Obligations”). The obligations of Guarantor
under this Guaranty are primary, joint and several and independent of the
obligations of Borrower, and a separate action or actions may be brought and
executed against any one or more of the Guarantor, whether or not such action is
brought against Borrower and whether or not Borrower be joined in such action or
actions.

3. This is an absolute and unconditional guaranty of payment and performance and
not of collection and Guarantor unconditionally (a) waives any requirement that
Lender first make demand upon, or seek to enforce or exhaust remedies against,
Borrower or any other person or entity (including any other Guarantor) or any of
the collateral or property of Borrower or such other person or entity before
demanding payment from, or seeking to enforce this Guaranty against, such
Guarantor; (b) waives and agrees not to assert any and all rights, benefits and
defenses which might otherwise be available under the provisions of Ariz. Rev.
Stat. §§ 12-1641 and §§ 12-1642 et seq., 44-141, 44-142 or 47-3605, Arizona

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

82



--------------------------------------------------------------------------------

Rules of Civil Procedure Rule 17(f), or any other Arizona statutes or rules
(including any statutes or rules amending, supplementing or supplanting same)
which might operate, contrary to Guarantor’s agreements in this Guaranty, to
limit Guarantor’s liability under, or the enforcement of, this Guaranty;
(c) waives the benefits of any statutory provision limiting the right of Lender
to recover a deficiency judgment, or to otherwise proceed, against any person or
entity obligated for the payment of the Obligations, after any foreclosure or
trustee’s sale of any collateral securing payment of the Obligations, including
without limitation, the benefits, if any, of Ariz. Rev. Stat. §§ 33-814;
(d) covenants that this Guaranty will not be discharged until all of the
Obligations are fully satisfied; and (e) agrees that this Guaranty shall remain
in full effect without regard to, and shall not be affected or impaired by, any
invalidity, irregularity or unenforceability in whole or in part of any of the
Documents, or any limitation of the liability of Borrower or Guarantor
thereunder, or any limitation on the method or terms of payment thereunder which
may now or hereafter be caused or imposed in any manner whatsoever.

4. This Guaranty is a continuing guaranty, and the obligations, undertakings and
conditions to be performed or observed by Guarantor under this Guaranty shall
not be affected or impaired by reason of the happening from time to time of the
following with respect to the Documents, all without notice to, or the further
consent of, any Guarantor: (a) the waiver by Lender of the observance or
performance by Borrower, Guarantor or any one or more of them of any of the
obligations, undertakings, conditions or other provisions contained in any of
the Documents, except to the extent of such waiver; (b) the extension, in whole
or in part, of the time for payment of any amount owing or payable under the
Documents; (c) the modification or amendment (whether material or otherwise) of
any of the obligations of Borrower under, or any other provisions of, any of the
Documents, except to the extent of such modification or amendment; (d) the
taking or the omission of any of the actions referred to in any of the Documents
(including, without limitation, the giving of any consent referred to therein);
(e) any failure, omission, delay or lack on the part of Lender to enforce,
assert or exercise any provision of the Documents, including any right, power or
remedy conferred on Lender in any of the Documents or any action on the part of
Lender granting indulgence or extension in any form; (f) the assignment to or
assumption by any third party of any or all of the rights or obligations of
Borrower under all or any of the Documents; (g) the release or discharge of
Borrower from the performance or observance of any obligation, undertaking or
condition to be performed by Borrower under any of the Documents by operation of
law, including any rejection or disaffirmance of any of the Documents in any
bankruptcy or similar proceedings; (h) the receipt and acceptance by Lender or
any other person or entity of notes, checks or other instruments for the payment
of money and extensions and renewals thereof; (i) any action, inaction or
election of remedies by Lender which results in any impairment or destruction of
any subrogation, indemnity, reimbursement or contribution rights of Guarantor,
or any rights of Guarantor to proceed against any other person or entity for
reimbursement; (j) any setoff, defense, counterclaim, abatement, recoupment,
reduction, change in law or any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor,
indemnitor or surety under the laws of the State of Arizona, the state in which
the Premises is located or any other jurisdiction; and (k) the termination or
renewal of any of the Obligations or any other provision thereof.

5. Guarantor represents and warrants to Lender that: (a) neither the execution
nor delivery of this Guaranty nor fulfillment of nor compliance with the terms
and provisions hereof will conflict with, or result in a breach of the terms or
conditions of, or constitute a default under, any agreement or instrument to
which Guarantor is now a party or by which Guarantor may be bound, or result in
the creation of any lien, charge or encumbrance upon any property or assets of
Guarantor, which conflict, breach, default, lien, charge or encumbrance could
result in a material adverse change in the financial condition of Guarantor;
(b) no further consents, approvals or authorizations are required for the
execution and delivery of this Guaranty by Guarantor or for Guarantor’s
compliance with the terms and provisions of this Guaranty; (c) this Guaranty is
the legal, valid and binding agreement of Guarantor and is enforceable against
Guarantor in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, liquidation, reorganization and
other laws affecting the rights of creditors generally and subject to general
principles of equity; (d) Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Guaranty, and, to the extent Guarantor
is a

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

83



--------------------------------------------------------------------------------

corporation, partnership, limited liability company or other form of entity, the
parties executing this Guaranty on behalf of Guarantor are fully authorized and
directed to execute the same to bind Guarantor; (e) Guarantor is not a “foreign
individual,” “foreign corporation,” “foreign partnership,” “foreign limited
liability company,” “foreign trust,” or “foreign estate,” as those terms are
defined in the U.S. Internal Revenue Code and the regulations promulgated
thereunder; Guarantor’s Social Security Number or Federal Tax Identification
Number is accurately set forth herein next to the signature of Guarantor;
(f) Guarantor has delivered to Lender either audited financial statements or, if
Guarantor does not have audited financial statements, certified financial
statements; such financial statements and other information relating to
Guarantor heretofore delivered to Lender are true, correct and complete in all
material respects as of the date of this Guaranty; Guarantor understands that
Lender is relying upon such information, and Guarantor represents that such
reliance is reasonable; and the financial statements of Guarantor delivered by
Borrower to Lender pursuant to the Loan Agreement have been prepared in
accordance with generally accepted accounting principles in the United States
consistently applied and accurately reflect, as of the date of this Guaranty,
the financial condition of Guarantor; (f) during the term of this Guaranty,
Guarantor will not transfer or dispose of any material part of its assets except
in the ordinary course of business for full and fair consideration and
reasonably equivalent value; furthermore, Guarantor will furnish Lender
annually, within ninety (90) days after the close of each calendar year, a
financial statement consisting of a balance sheet and such other financial
information as Lender may reasonably request; and (g) the Documents are
conclusively presumed to have been signed in reliance on this Guaranty and the
assumption by Guarantor of its obligations under this Guaranty results in direct
financial benefit to Guarantor.

6. This Guaranty shall commence upon execution and delivery of any of the
Documents and shall continue in full force and effect until all of the
Obligations are duly, finally and permanently paid, performed and discharged and
are not subject to any right of reborrowing or extension by Borrower, and Lender
gives Guarantor written notice of the full and final satisfaction of the
Obligations. The Obligations shall not be considered fully paid, performed and
discharged unless and until all payments by Borrower to Lender are no longer
subject to any right on the part of any person whomsoever, including but not
limited to Borrower, Borrower as a debtor-in-possession and/or any trustee in
bankruptcy, to disgorge such payments or seek to recoup the amount of such
payments or any part thereof. This Guaranty shall remain in full force and
effect and continue to be effective in the event that (i) any petition is filed
by or against Borrower or any Guarantor for liquidation or reorganization,
including, without limitation, under Title 11 of the United States Code, 11
U.S.C. Sec. 101 et seq. (the “Code”), (ii) Borrower or any Guarantor becomes
insolvent or makes an assignment for the benefit of creditors or (iii) a
receiver or trustee is appointed for all or any significant part of Borrower’s
or such Guarantor’s assets. This Guaranty shall continue to be effective or be
reinstated, as applicable, if at any time payment and performance of the
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or must otherwise be restored or returned by Lender, whether
as a “voidable preference”, “fraudulent conveyance” or otherwise, all as though
such payment or performance had not been made. In the event that any payment of
the Obligations, or any part thereof, is rescinded, reduced, restored or
returned, the Obligations shall be reinstated and deemed reduced only by such
amount paid to Lender and not so rescinded, reduced, restored or returned.

7. Guarantor shall neither have any right of subrogation, indemnity or
reimbursement nor hold any other claim against Borrower, and does hereby release
Borrower from any and all claims by Guarantor now or hereafter arising against
Borrower. Furthermore, Guarantor hereby unconditionally and irrevocably waives
(a) any right to participate in any security now or hereafter held by Lender or
in any claim or remedy of Lender or any other person against Borrower with
respect to the Obligations, (b) any statute of limitations affecting Guarantor’s
liability hereunder, (c) all principles and provisions of law which conflict
with the terms of this Guaranty and (d) diligence, presentment, protest, demand
for performance, notice of nonperformance, notice of intent to accelerate,
notice of acceleration, notice of protest, notice of dishonor, notice of
execution of any Documents, notice of extension, renewal, alteration or
amendment, notice of acceptance of this Guaranty, notice of defaults under any
of the Documents and all other notices whatsoever.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

84



--------------------------------------------------------------------------------

8. Notwithstanding the preceding Section 7, in the event that Guarantor shall
have any claims against Borrower, any indebtedness of Borrower now or hereafter
held by Guarantor is hereby subordinated to the indebtedness of Borrower to
Lender. Any such indebtedness of Borrower to Guarantor, if Lender so requests,
shall be collected, enforced and received by Guarantor as trustee for Lender and
be paid over to Lender on account of the Obligations, but without reducing or
affecting in any manner the liability of Guarantor under the other provisions of
this Guaranty.

9. It is not necessary for Lender to inquire into the powers of Borrower or its
officers, directors, partners or agents acting or purporting to act on its
behalf, and Guarantor shall be liable for the Obligations in accordance with
their terms notwithstanding any lack of authorization or defect in execution or
delivery by Borrower.

10. In addition to the amounts guaranteed under this Guaranty, Guarantor agrees
to pay (i) all of Lender’s attorneys’ fees and other costs and expenses which
may be incurred by Lender in the enforcement of this Guaranty and (ii) interest
(including postpetition interest to the extent a petition is filed by or against
Borrower under the Code) at the Default Rate (as defined in the Note) on any
Obligations not paid when due. Guarantor hereby agrees to indemnify and hold
harmless Lender for, from and against any loss, cause of action, claim, cost,
expense or fee, including but not limited to attorney’s fees and court costs,
suffered or occasioned by (1) the failure of Borrower to satisfy its obligations
under the Documents, or (2) any disclosures of information, financial or
otherwise, (x) made by Lender or Lender’s employees, officers, agents and
designees to any third-party as contemplated by the Loan Agreement, or
(y) obtained from any credit reporting agency with respect to Guarantor,
Borrower, any other guarantor of the Loan, any Affiliate (as defined in the Loan
Agreement) of Borrower, any of the other Borrower Parties (as defined in the
Loan Agreement) or any operator or lessee of the Premises. The agreement to
indemnify Lender contained in this paragraph shall be enforceable
notwithstanding the invalidity or unenforceability of the Documents or any of
them or the invalidity or unenforceability of any other paragraph contained in
this Guaranty. All moneys available to Lender for application in payment or
reduction of the liabilities of Borrower under the Documents may be applied by
Lender to the payment or reduction of such liabilities of Borrower, in such
manner, in such amounts and at such time or times as Lender may elect.

11. All notices, demands, requests, consents, approvals or other instruments
required or permitted to be given pursuant to this Guaranty shall be in writing
and given by (i) hand delivery, (ii) facsimile, (iii) express overnight delivery
service or (iv) certified or registered mail, return receipt requested, and
shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next Business Day (as
defined in the Loan Agreement), if delivered by express overnight delivery
service, or (d) the third Business Day following the day of deposit of such
notice with the United States Postal Service, if sent by certified or registered
mail, return receipt requested. Notices shall be provided to the addresses (or
facsimile numbers, as applicable) specified below: if to Guarantor: JAMESON
INNS, INC., Attn: Craig R. Kitchin, 41 Perimeter Center East, Suite 400 Atlanta,
Georgia 30346, Telephone: 770-481-0305, Telecopy: 770-901-9020; and if to
Lender: 17207 N. Perimeter Drive, Scottsdale, AZ 85255, Attention: Collateral
Management, Telephone: 480-585-4500, Telecopy: 480-585-2225, or to such other
address or such other person as either Guarantor or Lender may from time to time
hereafter specify to the other party in a notice delivered in the manner
provided above.

12. This Guaranty is delivered in the State of Arizona, and it is the intent of
Guarantor and Lender that this Guaranty shall be deemed to be a contract made
under and governed by the internal laws of the State of Arizona, without regard
to its principles of conflicts of law. For purposes of any action or proceeding
involving this Guaranty, Guarantor submits to the jurisdiction of all federal
and state courts located in the State of Arizona and consents that it may be
served with any process or paper by registered mail or by personal service
within or without the State of Arizona in accordance with applicable law.
Furthermore, Guarantor waives and agrees not to assert in any such action, suit
or proceeding that it is not personally subject to the jurisdiction of such
courts, that the action, suit or proceeding is brought

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

85



--------------------------------------------------------------------------------

in an inconvenient forum or that venue of the action, suit or proceeding is
improper. Nothing contained in this section shall limit or restrict the right of
Lender to commence any proceeding in the federal or state courts located in the
state in which the Premises is located and/or where Guarantor resides or
maintains its chief executive offices, as applicable, to the extent Lender deems
such proceeding necessary or advisable to exercise remedies available under the
Documents.

13. (a) Guarantor intends that the business relationship created between
Borrower and Lender by the Loan Agreement, the Note, the Mortgage and the other
Documents is solely that of creditor and Borrower and has been entered into by
such parties in reliance upon the economic and legal bargains contained in the
Documents. Furthermore, Guarantor shall support the intent of Guarantor,
Borrower and Lender that the Loan, the Note and the Mortgage do not create a
joint venture, partnership, trust, trust agreement or the like, if, and to the
extent that, any challenge occurs, and Guarantor shall not assert that the Loan,
the Note or the Mortgage creates a joint venture, partnership, trust, trust
agreement or the like. Guarantor acknowledges that Lender did not prepare or
assist in the preparation of any of the projected financial figures used by
Borrower in analyzing the economic viability and feasibility of the transactions
contemplated by the Loan Agreement. Furthermore, Guarantor acknowledges that
Borrower has not relied upon, nor may it hereafter rely upon, the analysis
undertaken by Lender in determining the amount of the Loan and that such
analysis will not be made available to Borrower.

(b) Guarantor authorizes Lender and its employees, officers, agents,
representatives and designees to:

(i) distribute to, or publish for the use by, any third-parties for statistical
analysis purposes the unit-level or corporate level operating results for the
Premises, Guarantor, Borrower, any Affiliate of Borrower, any of the other
Borrower Parties or any operator or lessee of the Premises prepared by Lender
from financial statements obtained from Borrower; and

(ii) obtain personal credit reports, business credit reports or asset reports,
as applicable, with respect to Guarantor, Borrower, any other guarantor of the
Loan, any Affiliate of Borrower, any of the other Borrower Parties or any
operator or lessee of the Premises.

14. All of Lender’s rights and remedies under the Documents and this Guaranty
are intended to be distinct, separate and cumulative and no such right and
remedy is intended to be in exclusion of or a waiver of any of the others. If
under applicable law, Lender proceeds to realize benefits under any Document
granting Lender a lien upon any collateral pledged under such Document, either
by judicial foreclosure or by non-judicial sale or enforcement, Lender may, at
its sole option, determine which of such remedies or rights it may pursue
without affecting any of such rights and remedies under this Guaranty. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any pledgor, whether because of any applicable laws pertaining to
“election of remedies” or the like, Guarantor hereby consents to such action by
Lender and waives any claim upon such action, even if such action by Lender
shall result in a full or partial loss of any rights of subrogation which
Guarantor might otherwise have had but for such action by Lender. Any election
of remedies which results in the denial or impairment of the right of Lender to
seek a deficiency judgment against Borrower or any pledgor shall not impair
Guarantor’s obligation to pay the full amount of the Obligations. In the event
Lender shall bid at any foreclosure or trustee’s sale or at any private or
public sale permitted by law or under the Document, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations. The amount of the
successful bid at any such sale shall be conclusively deemed to be the fair
market value of the collateral and the difference between such bid amount and
the remaining balance of the Obligations shall be conclusively deemed to be the
amount of the Obligations guaranteed under this Guaranty, notwithstanding that
any present or future law or court decision or ruling may have the effect of
reducing the amount of any deficiency claim to which Lender might otherwise be
entitled but for such bidding at any such sale.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

86



--------------------------------------------------------------------------------

15. This Guaranty is solely for the benefit of Lender, its successors and
assigns and is not intended to nor shall it be deemed to be for the benefit of
any third party, including, without limitation, Borrower. This Guaranty and all
obligations of Guarantor hereunder shall be binding upon the successors and
assigns of Guarantor (including a debtor-in-possession on behalf of such
Guarantor) and shall, together with the rights and remedies of Lender,
hereunder, inure to the benefit of Lender, all future holders of any instrument
evidencing any of the Obligations and its successors and assigns. No sales,
participations, assignments, transfers or other dispositions of any agreement
governing or instrument evidencing the Obligations or any portion thereof or
interest therein shall in any manner affect the rights of Lender or its
successors and assigns hereunder. Guarantor may not assign, sell, hypothecate or
otherwise transfer any interest in or obligations under this Guaranty.

16. If any provision of this Guaranty is unenforceable, the enforceability of
the other provisions shall not be affected and they shall remain in full force
and effect. Guarantor agrees to take such action and to sign such other
documents as may be appropriate to carry out the intent of this Guaranty. This
Guaranty may be executed in one or more counterparts, each of which shall be
deemed an original.

17. LENDER, BY ACCEPTING THIS GUARANTY, AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO A TRIAL BY JURY
WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTERCLAIM BROUGHT BY LENDER OR GUARANTOR AGAINST THE OTHER OR THEIR
SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTY, THE RELATIONSHIP OF LENDER, BORROWER AND/OR THE GUARANTOR BORROWER’S
USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY
EMERGENCY OR STATUTORY REMEDY. THIS WAIVER BY LENDER AND THE GUARANTOR OF ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY HAS BEEN NEGOTIATED AND IS A MATERIAL
INDUCEMENT FOR LENDER ACCEPTING THIS GUARANTY. FURTHERMORE, GUARANTOR AND LENDER
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT THEY MAY HAVE TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES FROM THE OTHER AND
ANY OF THE OTHER’S AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF THEIR
SUCCESSORS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN ANY ACTION,
PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY ANY OF THE GUARANTOR AGAINST THE
OTHER OR ANY OF THEIR AFFILIATES, OFFICERS, DIRECTORS OR EMPLOYEES OR ANY OF
THEIR SUCCESSORS WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH
THIS GUARANTY OR ANY DOCUMENTS CONTEMPLATED HEREIN OR RELATED HERETO. THE WAIVER
BY THE LENDER AND GUARANTOR OF ANY RIGHT THEY MAY HAVE TO SEEK PUNITIVE,
CONSEQUENTIAL, SPECIAL AND INDIRECT DAMAGES HAS BEEN NEGOTIATED AND IS AN
ESSENTIAL ASPECT OF THEIR BARGAIN.

18. Guarantor shall be liable under this Guaranty for the maximum amount of such
liability that can be incurred hereby without rendering this Guaranty, as it
relates to Guarantor, voidable under applicable laws relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount. Guarantor
agrees that the Obligations may at any time and from time to time exceed the
amount of the liability of Guarantor hereunder without impairing this Guaranty
or affecting the rights and remedies of Lender hereunder.

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

87



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty
effective as of the date set forth in the introductory paragraph of this
Guaranty.

 

GUARANTOR:

 

JAMESON INNS, INC.,

a Georgia corporation

By:

 

 

 

Steven A. Curlee,

Vice President-Legal

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

88



--------------------------------------------------------------------------------

STATE OF GEORGIA

COUNTY OF DEKALB

I,                                         
                                                 , a Notary Public of
                             County, State of
                                             , certify that Steven A. Curlee,
(the “Signatory”), personally came before me this day and acknowledged that he
is Vice President-Legal of Jameson Inns, Inc., a Georgia corporation, and that
he, in such capacity and being authorized to do so, executed the foregoing on
behalf of the corporation.

I certify that the Signatory personally appeared before me this day, and

(check one of the following)

            (I have personal knowledge of the identity of the Signatory); or

            (I have seen satisfactory evidence of the Signatory’s identity, by a
current state or

            federal identification with the Signatory’s photograph in the form
of:

(check one of the following)

         a driver’s license or

         in the form of                                         
                ); or

            (a credible witness has sworn to the identity of the Signatory).

The Signatory acknowledged to me that he/she voluntarily signed the foregoing
document for the purpose stated therein and in the capacity indicated.

Witness my hand and official stamp or seal this      day of
                    , 2006.

 

Notary Public

Print: Name:

 

 

[Note: Notary Public must sign exactly as on notary seal]

My Commission Expires:

 

 

E[NOTARY SEAL]    (MUST BE FULLY LEGIBLE)

Contract No. 29585

GE No. 8004-3736

Dunn, North Carolina

 

89